 

Exhibit 10.1

 

Execution Version

 

 

 

CREDIT AGREEMENT

 

Dated as of May 19, 2015

 

among

 

CNO FINANCIAL GROUP, INC.,

as Company,

 

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent,

 

and

 

THE LENDERS PARTY HERETO

 



 

 

KEYBANK NATIONAL ASSOCIATION, RBC CAPITAL MARKETS

and

GOLDMAN SACHS BANK USA,
as Joint Lead Arrangers and Joint Bookrunners,

 

ROYAL BANK OF CANADA and GOLDMAN SACHS BANK USA,
as Co-Syndication Agents and

 

ASSOCIATED BANK, NATIONAL ASSOCIATION,
as Documentation Agent



 

 

 

 

 

TABLE OF CONTENTS

 

    Page       Article 1.     Definitions           Section 1.01 Certain Defined
Terms 1 Section 1.02 Other Interpretive Provisions 26 Section 1.03
Classification of Loans 27 Section 1.04 Accounting Principles 27       Article
2.     The Credits           Section 2.01 [Reserved] 28 Section 2.02 Revolving
Loans 28 Section 2.03 Swing Line Loans 29 Section 2.04 Issuance of Letters of
Credit and Purchase of Participations Therein 32 Section 2.05 Pro Rata Shares 37
Section 2.06 Conversion and Continuation of Loans 37 Section 2.07 Notes; Loan
Accounts 37 Section 2.08 [Reserved] 38 Section 2.09 Optional and Mandatory
Prepayments and Reductions of Commitments 38 Section 2.10 Interest 39 Section
2.11 Fees 41 Section 2.12 Computation of Fees and Interest 42 Section 2.13
Payments Generally 42 Section 2.14 Sharing of Payments by Lenders 43 Section
2.15 Incremental Facilities 44 Section 2.16 Defaulting Lenders 45 Section 2.17
Maturity Extensions of Loans 48       Article 3.     Taxes, Yield Protection and
Illegality         Section 3.01 Taxes 52 Section 3.02 Illegality 55 Section 3.03
Increased Costs and Reduction of Return 55 Section 3.04 Funding Losses 56
Section 3.05 Inability to Determine Rates; Breakage Costs 56 Section 3.06
Certificates of Lenders 57 Section 3.07 Substitution of Lenders 57 Section 3.08
Survival 57       Article 4.     Conditions Precedent         Section 4.01
Conditions of Initial Credit Extension 58 Section 4.02 Conditions to All Credit
Extensions 59 Section 4.03 Determinations Under Section 4.01 60

 

i

 

 

Article 5.     Representations and Warranties         Section 5.01 Corporate
Existence and Power 60 Section 5.02 Corporate Authorization; No Contravention 61
Section 5.03 Governmental Authorization 61 Section 5.04 Binding Effect 61
Section 5.05 Litigation 61 Section 5.06 No Default 62 Section 5.07 ERISA
Compliance 62 Section 5.08 Margin Regulations 62 Section 5.09 Title to
Properties 63 Section 5.10 Taxes 63 Section 5.11 Financial Condition 63 Section
5.12 Environmental Matters 64 Section 5.13 Investment Company Act 65 Section
5.14 Equity Interests and Ownership 65 Section 5.15 Insurance Licenses 65
Section 5.16 Full Disclosure 65 Section 5.17 Solvency 66 Section 5.18 [Reserved]
66 Section 5.19 Insurance 66 Section 5.20 OFAC; Anti-Terrorism Laws;
Anti-Corruption Laws; PATRIOT Act 66 Section 5.21 Surplus Debenture Interest and
Dividends 67       Article 6.     Affirmative Covenants         Section 6.01
Financial Statements 67 Section 6.02 Certificates; Other Information 68 Section
6.03 Notices 70 Section 6.04 Preservation of Corporate Existence, Etc. 71
Section 6.05 Insurance 72 Section 6.06 Payment of Obligations 72 Section 6.07
Compliance with Laws 72 Section 6.08 Compliance with ERISA 72 Section 6.09
Inspection of Property and Books and Records 72 Section 6.10 [Reserved] 73
Section 6.11 Use of Proceeds 73 Section 6.12 [Reserved] 73 Section 6.13 Further
Assurances 73 Section 6.14 Maintenance of Ratings 73 Section 6.15 [Reserved] 73
Section 6.16 Maintenance of Properties 73       Article 7.     Negative
Covenants         Section 7.01 Limitation on Subsidiary Debt 73 Section 7.02
Liens 75 Section 7.03 Disposition of Assets 77

 

ii

 

 

Section 7.04 [Reserved] 79 Section 7.05 Transactions with Affiliates 79 Section
7.06 Change in Business 80 Section 7.07 Fundamental Changes 80 Section 7.08
Restricted Payments 80 Section 7.09 [Reserved] 81 Section 7.10 Modifications of
Certain Agreements 81 Section 7.11 Debt to Total Capitalization Ratio 81 Section
7.12 Minimum Consolidated Net Worth 81 Section 7.13 [Reserved] 81 Section 7.14
Aggregate RBC Ratio 81 Section 7.15 [Reserved] 81 Section 7.16 [Reserved] 81
Section 7.17 Restrictive Agreements 81 Section 7.18 [Reserved] 82 Section 7.19
Changes in Fiscal Year 83       Article 8.     Events of Default         Section
8.01 Events of Default 83 Section 8.02 Remedies 85 Section 8.03 Rights Not
Exclusive 85       Article 9.     The Agent           Section 9.01 Appointment
and Authority 86 Section 9.02 Rights as a Lender 86 Section 9.03 Exculpatory
Provisions 86 Section 9.04 Reliance by Agent 87 Section 9.05 Delegation of
Duties 87 Section 9.06 Resignation of Agent 87 Section 9.07 Non-Reliance on
Agent and Other Lenders 88 Section 9.08 No Other Duties, Etc. 88 Section 9.09
Agent May File Proofs of Claim 88 Section 9.10 [Reserved] 88 Section 9.11
Indemnification of Agent-Related Persons 88 Section 9.12 Withholding Tax 89
Section 9.13 No Reliance on Agent’s Customer Identification Program 89      
Article 10.     Miscellaneous         Section 10.01 Amendments and Waivers 90
Section 10.02 Notices 91 Section 10.03 No Waiver; Cumulative Remedies 93 Section
10.04 Costs and Expenses 93 Section 10.05 Company Indemnification; Damage Waiver
94 Section 10.06 Marshalling; Payments Set Aside 95 Section 10.07 Assignments,
Successors, Participations, Etc. 95

 

iii

 

 

Section 10.08 Confidentiality 98 Section 10.09 Set-off 99 Section 10.10
Notification of Addresses, Lending Offices, Etc. 100 Section 10.11
Effectiveness; Counterparts 100 Section 10.12 Survival of Representations and
Warranties 100 Section 10.13 Severability 100 Section 10.14 Replacement of
Defaulting Lenders and Non-Consenting Lenders 100 Section 10.15 Governing Law;
Jurisdiction; Consent to Service of Process 101 Section 10.16 Waiver of Jury
Trial 101 Section 10.17 USA PATRIOT Act Notice 102 Section 10.18 Entire
Agreement 102 Section 10.19 Independence of Covenants 102 Section 10.20
Obligations Several; Independent Nature of Lenders’ Right 102 Section 10.21 No
Fiduciary Duty 102

 

iv

 

 

APPENDICES

 

Appendix A Revolving Commitments     SCHEDULES       Schedule 5.05 Litigation
Schedule 5.07 ERISA Schedule 5.14(a) Capital Stock Schedule 5.14(b) Subsidiaries
Schedule 7.02 Existing Liens Schedule 7.17 Restrictive Agreements Schedule 10.02
Addresses for Notices     EXHIBITS       Exhibit A Form of Compliance
Certificate Exhibit B-1 Form of Revolving Loan Note Exhibit B-2 Form of Swing
Line Note Exhibit C-1 Form of Loan Notice Exhibit C-2 Form of
Continuation/Conversion Notice Exhibit C-3 Form of Issuance Notice Exhibit D
Form of Assignment and Assumption Exhibit E Eurodollar Rate Funding Loss
Determination Methodology Exhibit F [Reserved] Exhibit G-1 United States Tax
Compliance Certificate (For Foreign Lenders That Are Not Partnerships For U.S.
Federal Income Tax Purposes) Exhibit G-2 United States Tax Compliance
Certificate (For Foreign Lenders That Are Partnerships For U.S. Federal Income
Tax Purposes) Exhibit G-3 United States Tax Compliance Certificate (For Foreign
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit G-4 United States Tax Compliance Certificate (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit H [Reserved]
Exhibit I Form of Solvency Certificate Exhibit J [Reserved] Exhibit K Form of
Joinder Agreement

 

v

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of May 19, 2015, by and among CNO
FINANCIAL GROUP, INC., a Delaware corporation (together with its successors, the
“Company”), the lenders from time to time party to this Agreement (collectively,
the “Lenders”; individually, each a “Lender”), and KEYBANK NATIONAL ASSOCIATION,
as administrative agent for the Lenders.

 

WHEREAS, the Company desires to obtain from the Lenders a revolving credit
facility in an aggregate principal amount of $150,000,000;

 

WHEREAS, the Company intends to use the proceeds of the revolving credit
facility (i) to repay all amounts outstanding under the Existing Credit
Agreement (as defined below), (ii) to fund a redemption of all the Company’s
Existing Senior Secured Notes (as defined below) and satisfy and discharge the
Existing Senior Secured Notes Indenture related thereto, (iii) to pay fees and
expenses incurred in connection with the foregoing and in connection with a
proposed offering of Senior Secured Notes (as defined below) and (iv) working
capital and general corporate purposes of the Company;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

Article 1.
Definitions

 

Section 1.01         Certain Defined Terms.

 

The following terms have the following meanings:

 

“Accumulated Other Comprehensive Income” or “Accumulated Other Comprehensive
Loss” means, as at any date of determination, the amount of Consolidated
accumulated and other comprehensive income (or loss), as applicable, of the
Company and its Subsidiaries, as reflected on the balance sheet of the Company
as of such date in accordance with GAAP.

 

“Acquisition” means (i) any Investment by the Company or any of its Subsidiaries
in a Person (other than an existing Wholly-Owned Subsidiary) whereby such Person
becomes a direct or indirect Subsidiary of the Company or is merged with and
into the Company or such Subsidiary or (ii) an acquisition by the Company or any
of its Subsidiaries of the property and assets of any Person (other than an
existing Wholly-Owned Subsidiary) that constitutes all or substantially all of
the assets of such Person or any division, line of business, book of business or
business unit of such Person; provided that capital expenditures (as determined
in accordance with GAAP) that do not, individually or as part of a series of
related transactions, result in the acquisition of all or substantially all of
the assets of any Person or any division, line of business, book of business or
business unit of such Person shall be deemed not to be Acquisitions.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power (a) to vote 10%
or more of the securities (on a fully diluted basis) having ordinary voting
power for the election of directors or managing general partners of the other
Person or (b) to direct or cause the direction of the management and policies of
the other Person, whether through the ownership of voting securities, membership
interests, by contract or otherwise.

 

1

 

 

“Agent” means KeyBank, in its capacity as administrative agent under the Loan
Documents, and its successors and permitted assigns in such capacity.

 

“Agent-Related Persons” means the initial Agent and any successor Agent, the
Arrangers, the Co-Syndication Agents and the Documentation Agent, in each case
together with their respective Affiliates, and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.

 

“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 10.02 or such other address or account as the Agent may from
time to time specify.

 

“Aggregate RBC Ratio” means, with respect to the Insurance Subsidiaries taken as
a whole, on any date of determination, one-half of the ratio (expressed as a
percentage) of (a) the aggregate Total Adjusted Capital (as defined by each
relevant Insurance Subsidiary’s Department) for the Insurance Subsidiaries to
(b) the aggregate Authorized Control Level Risk-Based Capital (as defined by
each relevant Insurance Subsidiary’s Department) for the Insurance Subsidiaries.

 

“Agreement” means this Credit Agreement.

 

“A.M. Best” means A.M. Best Company.

 

“Annual Statement” means the annual statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation, which statement shall
be in the form required by such Insurance Subsidiary’s jurisdiction of
incorporation or, if no specific form is so required, in the form of financial
statements permitted by such insurance commissioner (or such similar authority)
to be used for filing annual statutory financial statements and shall contain
the type of information permitted or required by such insurance commissioner (or
such similar authority) to be disclosed therein, together with all exhibits or
schedules filed therewith.

 

“Anti-Corruption Law” means all laws, rules, and regulations of any jurisdiction
applicable to the Company or any of its subsidiaries or Affiliates from time to
time concerning or relating to bribery or corruption, including without
limitation the United States Foreign Corrupt Practices Act of 1977, as amended,
the UK Bribery Act 2010 and other similar legislation in any other
jurisdictions.

 

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to the Obligor, its subsidiaries or Affiliates, related to
terrorism financing or money laundering including any applicable provision of
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001
(Title III of Pub. L. 107-56) and The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and
12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Anti-Terrorism Laws” means any Requirement of Law related to terrorism
financing or money laundering, including the Patriot Act, The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive
Order 13224 (effective September 24, 2001).

 

2

 

 

“Applicable Margin” and “Applicable Revolving Commitment Fee Percentage” mean
with respect to Revolving Loans, a percentage, per annum, determined by
reference to the Company’s unsecured debt rating in effect from time to time as
set forth below:

 

Unsecured Debt
Rating from S&P   Unsecured Debt
Rating from Moody’s   Applicable Margin
for Eurodollar Rate
Loans   Applicable Margin
for Base Rate Loans   Applicable
Revolving
Commitment Fee
Percentage   ≥ BBB   ≥ Baa2   1.750 % .750 % 0.250 % BBB-   Baa3   1.875 % .875
% 0.300 % BB+   Ba1   2.00 % 1.00 % 0.375 % ≤ BB   ≤ Ba2   2.25 % 1.25 % 0.500 %

 

The unsecured debt rating shall be determined by the then-current rating
announced by either S&P or Moody’s, as the case may be, for any class of
non-credit-enhanced long-term senior unsecured debt issued by the Company. If
only one of S&P and Moody’s shall have in effect such an unsecured debt rating,
the unsecured debt rating shall be determined by reference to the available
rating. If neither S&P nor Moody’s shall have in effect such an unsecured debt
rating, the unsecured debt rating will be deemed to be lower than BB by S&P and
Ba2 by Moody’s. If such unsecured debt ratings established by S&P and Moody’s
shall fall within different levels, the unsecured debt rating will be determined
by the higher of the two ratings; provided that in the event that the lower of
such unsecured debt ratings is more than one level below the higher of such
unsecured debt ratings, the unsecured debt rating will be determined based upon
the level that is one level below the higher of such unsecured debt ratings. If
any such unsecured debt rating established by S&P or Moody’s shall be changed,
such change shall be effective as of the date on which such change is first
announced publicly by the rating agency making such change. If S&P or Moody’s
shall change its respective rating system, the parties hereto shall negotiate in
good faith to amend the references to specific ratings in this definition to
reflect such changed rating system.

 

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any of the Company or any of its
Subsidiaries provides to the Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Agent, Lenders or
Issuing Bank by means of electronic communications pursuant to Section 10.02(b).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, collectively, KeyBank, RBC Capital Markets1 and Goldman Sachs
Bank USA.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee substantially in the form of Exhibit D or in
another form reasonably acceptable to the Agent.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel and, without
duplication, the reasonable allocated cost of internal legal services and all
reasonable out-of pocket expenses and out-of pocket disbursements of internal
counsel.

 



 



1 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 

3

 

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest per annum
then most recently publicly announced by KeyBank National Association as its
“prime” rate (or equivalent rate otherwise named) in effect at its principal
office in Cleveland, Ohio, which prime rate is not necessarily the lowest rate
of interest charged by KeyBank National Association to commercial borrowers and
(c) the Eurodollar Rate for an Interest Period of one month beginning on such
day (or if such day is not a Business Day, the Business Day immediately
preceding such day) plus 1.00% per annum; provided, if the Base Rate computed in
accordance with the foregoing shall be less than zero, such rate shall
nevertheless be deemed to be zero for purposes of this Agreement. Each change in
the Base Rate resulting from a change of KeyBank National Association’s “prime”
rate will be effective for purposes hereof from and including the date such
change is publicly announced as being effective.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrowing Date” means the date of a Credit Extension.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Agent’s Office is located or New York City and,
if such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy or liquidity requirement of any bank or of any corporation
controlling a bank.

 

“Capital and Surplus” means, as to any Insurance Subsidiary, as of any date, the
total amount shown on line 38, page 3, column 1 (or such other line on which the
equivalent information is provided on any other such Annual Statement) of the
Annual Statement of such Insurance Subsidiary as of such date, or an amount
determined in a consistent manner for any date other than one as of which an
Annual Statement is prepared.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase any of the foregoing; provided that, for the avoidance of
doubt, Capital Stock shall not be deemed to include debt convertible or
exchangeable for any of the foregoing.

 

“Capitalized Lease Liabilities” means, at the time any determination is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP, and the stated maturity thereof shall be the date of the last payment of
rent or any other amount due under such lease prior to the first date upon which
such lease may be prepaid by the lessee without payment of a penalty.

 

“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a first priority perfected security interest) cash collateral in Dollars, at
a location and pursuant to documentation in form and substance satisfactory to
the Agent and the Issuing Bank (and “Cash Collateralization” has a corresponding
meaning). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

 

4

 

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of twelve months or less from the date of
acquisition issued by any commercial bank organized under the laws of the United
States or any state thereof having combined capital and surplus of not less than
$500,000,000 and a short term deposit rating of at least A-1 by S&P and P-l by
Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally; (c) commercial paper of an issuer rated at
least A-2 by S&P and P-2 by Moody’s at the time of acquisition thereof, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of commercial paper
issuers generally, and maturing within nine months from the date of acquisition;
(d) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (b) of this definition, having a term of not more
than 30 days, with respect to securities issued or fully guaranteed or insured
by the United States government; (e) securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P and A2 by Moody’s; (f) securities with maturities of one
year or less from the date of acquisition backed by standby letters of credit
issued by any Lender or any commercial bank satisfying the requirements of
clause (b) of this definition; or (g) shares of money market mutual or similar
funds that invest exclusively in assets satisfying the requirements of clauses
(a) through (f) of this definition.

 

“CBOs” means notes or other instruments (other than CMOs) secured by collateral
consisting primarily of debt securities and/or other types of debt obligations,
including loans.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980.

 

“Change of Control” means the occurrence of any of the following:

 

(a)          any “person” or “group” of related persons (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of a majority of the total voting power of the Voting Stock of the
Company (or its successors by merger, consolidation or purchase of all or
substantially all of its assets);

 

(b)          the sale, assignment, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the assets of the
Company and its Subsidiaries taken as a whole to any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) other than a Subsidiary of
the Company; or

 

(c)          the adoption by the stockholders of the Company of a plan or
proposal for the liquidation or dissolution of the Company.

 

“CIP Regulations” has the meaning specified in Section 9.13.

 

“Class” means (a) when used with respect to any Lender, refers to whether such
Lender has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Original Revolving Commitments or

 

5

 

 

Extended Revolving Commitments of a given Series and (c) when used with respect
to Loans, refers to whether such Loans are Original Revolving Loans or Extended
Revolving Loans of a given Series. Loans that are not fungible for United States
federal income tax purposes shall be construed to be in different Classes or
tranches. Commitments that, if and when drawn in the form of Loans, would yield
Loans that are construed to be in different Classes or tranches pursuant to the
immediately preceding sentence shall be construed to be in different Classes or
tranches of Commitments corresponding to such Loans.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“CMOs” means notes or other instruments secured by collateral consisting
primarily of mortgages, mortgage-backed securities and/or other types of
mortgage-related obligations.

 

“Code” means the Internal Revenue Code of 1986, and regulations promulgated
thereunder.

 

“Commitment” means any Revolving Commitment.

 

“Company” has the meaning specified in the introduction to this Agreement.

 

“Compensation Period” has the meaning specified in Section 2.13(c)(ii).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.

 

“Consolidated” means the Company and its Subsidiaries, taken as a whole in
accordance with GAAP.

 

“Consolidated Net Worth” means, as at any date of determination, the Total
Shareholders’ Equity as of such date.

 

“Contingent Obligation” means, without duplication, any agreement, undertaking
or arrangement by which any Person guarantees, endorses or otherwise becomes or
is contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) the debt,
obligation or other liability of any other Person (other than by endorsements of
instruments in the course of collection or indemnities under contracts entered
into in the ordinary course of business and not in respect of Indebtedness or
the issuance of Capital Stock), or guarantees the payment of dividends or other
distributions upon the shares of any other Person; provided that the obligations
of any Person under Reinsurance Agreements or in connection with Investments of
Insurance Subsidiaries permitted by the applicable Department shall not be
deemed Contingent Obligations of such Person. The amount of any Contingent
Obligation of any Person shall (subject to any limitation set forth therein) be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit C-2.

 

6

 

 

“Co-Syndication Agents” means Goldman Sachs and Royal Bank of Canada, and each
of their respective successors and assigns in such capacity.

 

“Credit Extension” means the (a) making, conversion or continuation of a Loan or
(b) the issuance of a Letter of Credit.

 

“Credit Parties” means the Agent, the Issuing Bank, the Swing Line Lender and
the Lenders.

 

“Debt to Total Capitalization Ratio” means, as of any date of determination,
without duplication, the ratio of (a) the principal amount of, and accrued but
unpaid interest on, all Indebtedness of the Company outstanding on such date,
other than (i) Indebtedness owing to any Subsidiary of the Company, (ii)
Indebtedness of the kind referred to in clauses (c) and (e) (or clause (i) if
referring to such clauses (c) or (e)) of the definition of “Indebtedness,” and
(iii) Repurchase Agreement Indebtedness in an aggregate amount of up to
$100,000,000 to (b) Total Capitalization on such date.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or circumstance that constitutes an Event of Default
or that, with the giving of notice, the lapse of time, or both, would (if not
cured or otherwise remedied during such time) constitute an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that

 

(a)          has failed to (i) fund all or any portion of its Loans within two
Business Days of the date such Loans were required to be funded hereunder unless
such Lender notifies the Agent and the Company in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Agent, any Issuing Bank, any Swing Line Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due,

 

(b)          has notified the Company, the Agent or any Issuing Bank or Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied),

 

(c)          has failed, within three Business Days after written request by the
Agent or the Company, to confirm in writing to the Agent and the Company that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by the Agent and the Company), or

 

(d)          has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization

 

7

 

 

or liquidation of its business or assets, including the Federal Deposit
Insurance Corporation or any other state or federal regulatory authority acting
in such a capacity

 

; provided that a Lender shall not be a Defaulting Lender solely by virtue of
the ownership or acquisition of any equity interest in that Lender or any direct
or indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.16(b)) upon
delivery of written notice of such determination to the Company, each Issuing
Bank, each Swing Line Lender and each Lender.

 

“Department” means, with respect to any Insurance Subsidiary, the Governmental
Authority of such Insurance Subsidiary’s state of domicile with which such
Insurance Subsidiary is required to file its Annual Statement.

 

“Disposition” means the sale, assignment, leasing as lessor (other than in the
ordinary course), transfer, contribution, conveyance, issuance or other disposal
of, or granting of options, warrants or other rights with respect to, any of a
Person’s assets (including any transaction pursuant to a Reinsurance Agreement
or a sale and leaseback transaction and, in the case of any Subsidiary, the
issuance or sale of its Capital Stock). The terms “Dispose of”, “Disposing of”
and “Disposed of” shall have correlative meaning.

 

“Documentation Agent” means Associated Bank, National Association.

 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“Economic Sanctions Laws” means any and all laws, judgments, orders, executive
orders, decrees, ordinances, rules, regulations, statutes, case law or treaties
applicable to the Obligor, its Subsidiaries or Affiliates relating to economic
sanctions and terrorism financing, including any applicable provisions of the
Trading with the Enemy Act (50 U.S.C. App. §§ 5(b) and 16, as amended), the
International Emergency Economic Powers Act (50 U.S.C. §§ 1701-1706, as amended)
and Executive Order 13224 (effective September 24, 2001), as amended.

 

“Eligible Assignee” means (a) a Lender (other than a Defaulting Lender); (b) an
Affiliate of a Lender (other than a Defaulting Lender); (c) an Approved Fund;
and (d) any other Person (other than a natural person) approved by (i) the Agent
and (ii) unless an Event of Default has occurred and is continuing or such
assignee is a Lender (other than a Defaulting Lender), an Affiliate of a Lender
(other than a Defaulting Lender) or an Approved Fund, the Company (each such
approval not to be unreasonably withheld or delayed); provided that (x)
notwithstanding the foregoing, “Eligible Assignee” shall not include any of the
Company’s Subsidiaries and (y) the Company shall be deemed to have approved an
assignee unless it shall object thereto by written notice to the Agent within
ten (10) Business Days after having received notice thereof.

 

“Embargoed Person” means any party that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
resides, is organized or chartered or has a place of business in a country or
territory subject to OFAC sanctions or embargo programs or (ii) is publicly

 

8

 

 

identified as prohibited from doing business with the United States under the
International Emergency Economic Powers Act, the Trading With the Enemy Act or
any other United States Requirement of Law.

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

 

“Environmental Claims” means all written claims, complaints, notices or
inquiries, by any Governmental Authority or other Person alleging potential
liability or responsibility for violation of any Environmental Law, or for
release or injury to the environment or threat to public health, personal injury
(including sickness, disease or death), property damage, natural resources
damage, or otherwise alleging liability or responsibility for damages (punitive
or otherwise), cleanup, removal, remedial or response costs, restitution, civil
or criminal penalties, injunctive relief or other type of relief, resulting from
or based upon the presence, placement, or Release (including intentional or
unintentional, negligent or non-negligent, sudden or non-sudden or accidental or
non-accidental placement, spills, leaks, discharges, emissions or releases) of
any Hazardous Material at, in, under or from property, whether or not owned by
the Company or any of its Subsidiaries, excluding, in any case, liabilities or
claims arising under any insurance contract or policy, reinsurance agreement or
retrocession agreement relating to any of the foregoing where the Company or any
of its Subsidiaries is the insurer.

 

“Environmental Laws” means all Requirements of Law relating to pollution or
protection of the Environment, health and safety.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of the Company or any of its respective Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage or treatment of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” means shall mean, with respect to any Person, any and all
shares, interests, rights to purchase, warrants, options, participations or
other equivalents, including membership interests (however designated, whether
voting or nonvoting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited), if such Person
is a limited liability company, membership interests, and any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of property of, such partnership,
whether outstanding on the date hereof or issued on or after the Closing Date,
but excluding debt securities convertible or exchangeable into such equity
interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company or any of its Subsidiaries within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Single Employer
Pension Plan; (b) with respect to any Single Employer Pension Plan, the failure
to satisfy the minimum funding standard under Sections 412 or 430 of the Code
and Sections 302 or 303 of ERISA, whether or not waived, the failure to make by
its due date a required installment under Section 430(j) of the Code or Section
303 of

 

9

 

 

ERISA with respect to any Single Employer Pension Plan or the failure to make a
required contribution to a Multiemployer Plan; (c) a withdrawal by the Company,
any of its Subsidiaries or any ERISA Affiliate from a Single Employer Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations which is treated as such a withdrawal under Section 4062(e) of
ERISA; (d) a complete or partial withdrawal by the Company, any of its
Subsidiaries or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is in reorganization or is insolvent; (e) the filing
of a notice of intent to terminate, the treatment of a plan amendment as a
termination under Section 4041 or 4041A of ERISA or the commencement of
proceedings by the PBGC to terminate a Single Employer Pension Plan or
Multiemployer Plan; (f) an event or condition that could reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Single Employer Pension Plan or
Multiemployer Plan; (g) the imposition of any liability under Title IV of ERISA,
other than required plan contributions and PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Company, any of its Subsidiaries or any
ERISA Affiliate; (h) a Multiemployer Plan is determined to be in “critical” or
“endangered” status under Section 432 of the Code or Section 305 of ERISA, or,
with respect to any Single Employer Pension Plan, a determination that it is “at
risk” under Section 430 of the Code or Section 303 of ERISA or (i) the
imposition of a Lien under Section 430(k) of the Code or Section 303(k) or 4068
of ERISA.

 

“Eurodollar Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the per annum rate of interest, determined by the
Administrative Agent in accordance with its usual procedures (which
determination shall be conclusive and binding absent manifest error) as of
approximately 11:00 a.m. (London time) two (2) Business Days prior to the
beginning of such Interest Period pertaining to such Eurodollar Borrowing, equal
to the ICE Benchmark Administration (or the successor thereto if the ICE
Benchmark Administration no longer is making such rate available) LIBOR Rate
(“ICE LIBOR”), as published by Reuters (or other commercially available source
providing quotations of ICE LIBOR as designated by the Administrative Agent from
time to time for purposes of providing quotations of interest rates applicable
to dollar deposits in the London interbank market), having a maturity comparable
to such Interest Period; provided that, if the ICE LIBOR shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
In the event that such a rate quotation is not available for any reason, then
the Eurodollar Rate shall be the rate, determined by the Administrative Agent as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
beginning of such Interest Period pertaining to such Eurodollar Borrowing, to be
the average (rounded upwards, if necessary, to the nearest one sixteenth of one
percent (1/16th of 1%)) of the per annum rates of interest at which dollar
deposits in immediately available funds, approximately equal in principal amount
to such Eurodollar Borrowing and for a maturity comparable to the Interest
Period, are offered to KeyBank National Association by prime banks in the London
interbank market.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the regulations
promulgated thereunder.

 

“Excluded Taxes” means, with respect to the Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Obligor under any Loan Document,

 

(a)          Taxes imposed on or measured by its net income (however
denominated, and including (for the avoidance of doubt) any backup withholding
in respect thereof under Section 3406 of the Code or any similar provision of
state, local or foreign law), franchise Taxes imposed on it in lieu of net
income

 

10

 

 

Taxes and branch profits Taxes imposed on it, in each case, by a jurisdiction
(or any political subdivision thereof) as a result of the recipient being
organized, having an office or being engaged in business or having a present or
former connection (other than a business or connection arising (or being deemed
to arise) solely as a result of the Loan Documents or the transactions and
activities contemplated by the Loan Documents) in such jurisdiction,

 

(b)          in the case of a Lender (other than an assignee pursuant to a
request by the Company under Section 10.14), (i) any U.S. federal withholding
Tax that is imposed on amounts payable to such Lender under any laws in effect
at the time such Lender becomes a party hereto (or designates a new lending
office), except to the extent that such Lender (or its assignor, if any) was
entitled, immediately prior to the time of designation of a new lending office
(or assignment), to receive additional amounts from the Company with respect to
such withholding Tax pursuant to Section 3.01(a); or (ii) any Tax that is
attributable to such Lender’s failure to comply with Section 3.01(e) and

 

(c)          any withholding Tax that is imposed pursuant to FATCA.

 

“Existing Class” has the meaning specified in Section 2.17(a).

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
September 28, 2012, by and among the Company, the lenders named therein,
JPMorgan Chase Bank, N.A., as agent for such lender, and other parties thereto
(as amended by the First Amendment to Credit Agreement dated as of May 20, 2013
and the Second Amendment to Credit Agreement dated as of May 30, 2014,
respectively).

 

“Existing Revolving Commitments” has the meaning specified in Section 2.17(c).

 

“Existing Revolving Loans” has the meaning specified in Section 2.17(c).

 

“Existing Senior Secured Notes” means $275,000,000 aggregate principal amount of
6.375% senior secured notes due 2020 of the Company issued under the Existing
Senior Secured Notes Indenture.

 

“Existing Senior Secured Notes Indenture” means the Indenture, dated September
28, 2012 between the Company, certain guarantors party thereto and Wilmington
Trust, National Association, as trustee and collateral agent.

 

“Extended Maturity Date” has the meaning specified in Section 2.17(a).

 

“Extended Revolving Commitments” has the meaning specified in Section 2.17(c).

 

“Extended Revolving Loans” has the meaning specified in Section 2.17(c).

 

“Extension” has the meaning specified in Section 2.17(a).

 

“Extension Amendment” has the meaning specified in Section 2.17(f).

 

“Extension Offer” has the meaning specified in Section 2.17(a).

 

“Facilities” means, collectively, (a) the Original Revolving Commitments and the
extensions of credit made thereunder and (b) any Extended Revolving Commitments
of a given Series and the extensions of credit made thereunder.

 

11

 

 

“FATCA” means current Sections 1471 through 1474 of the Code and any amended or
successor version that is substantively comparable and not materially more
onerous to comply with, any current or future Treasury regulations or other
official administrative guidance promulgated thereunder, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code,
and any laws, rules or regulations adopted pursuant to any such
intergovernmental agreement.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the Agent
on such day on such transactions as determined by the Agent.

 

“Financial Strength Rating Condition” means, as at any date of determination,
each of the Company’s Insurance Subsidiaries (other than Conseco Life Insurance
Company, Conseco Life Insurance Company of Texas and Bankers Conseco Life
Insurance Company) has a financial strength rating of not less than A- (stable)
from A.M. Best Company.

 

“Fiscal Quarter” means any fiscal quarter of a Fiscal Year.

 

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31.

 

“Fitch” means Fitch Ratings Limited.

 

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” means a Subsidiary (which may be a corporation, limited
liability company, partnership or other legal entity) organized under the laws
of a jurisdiction outside the United States, other than any such entity that is
(whether as a matter of law, pursuant to an election by such entity or
otherwise) treated as a partnership in which the Obligor is a partner or as a
branch of the Obligor for United States income tax purposes.

 

“FRB” means the Board of Governors of the Federal Reserve System and any
Governmental Authority succeeding to any of its principal functions.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank or Swing Line Lender, such Defaulting Lender’s Pro
Rata Share of the outstanding Obligations with respect to Letters of Credit
issued by Issuing Bank or Swing Line Loans made by the Swing Line Lender, as
applicable, other than such Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

12

 

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), that are applicable to the circumstances as of the date of
determination.

 

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial or regulatory functions of or pertaining to government and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing, including any board of
insurance, insurance department or insurance commissioner.

 

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

 

“Hazardous Material” means: (a) any “hazardous substance,” as defined by CERCLA;
(b) any “hazardous waste,” as defined by the Resource Conservation and Recovery
Act; (c) petroleum and any petroleum product; or (d) any other pollutant,
contaminant, chemical, material, waste or substance in any form that is subject
to regulation or, as to which, liability or standards of conduct can be imposed
under any Environmental Law.

 

“Historical Statutory Statements” has the meaning specified in Section 5.11.

 

“Increased Amount Date” has the meaning specified in Section 2.15.

 

“Indebtedness” means, with respect to any Person, without duplication:

 

(a)          all indebtedness of such Person for borrowed money or in respect of
loans or advances;

 

(b)          all indebtedness of such Person evidenced by bonds, debentures,
notes or other similar instruments;

 

(c)          all indebtedness in respect of letters of credit, whether or not
drawn, and bankers’ acceptances and letters of guaranty issued for the account
or upon the application or request of such Person;

 

(d)          all Capitalized Lease Liabilities of such Person;

 

(e)          the liabilities (if any) of such Person in respect of Swap
Contracts as determined by reference to the Swap Termination Value thereof;

 

(f)          all obligations of such Person to pay the deferred purchase price
of property or services that are included as liabilities in accordance with GAAP
(other than accrued expenses incurred and trade accounts payable in each case in
the ordinary course of business) and all obligations secured by a Lien on

 

13

 

 

property owned or being purchased by such Person, but only to the extent of the
lesser of the obligations secured or the value of the property to which such
Lien is attached (including obligations arising under conditional sales or other
title retention agreements);

 

(g)          any obligations of a partnership of the kind referred to in clauses
(a) through (f) above or clause (h) or (i) below in which such Person is a
general partner;

 

(h)          solely for purposes of Section 7.11, all obligations in respect of
preferred stock (other than preferred stock that qualifies as permanent equity
for purposes of GAAP) of such Person; and

 

(i)          all Contingent Obligations of such Person in connection with
Indebtedness or obligations of others of the kinds referred to in clauses (a)
through (h) above.

 

“Indemnified Liabilities” has the meaning specified in Section 10.05.

 

“Indemnified Person” has the meaning specified in Section 10.05.

 

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

 

“Independent Auditor” has the meaning specified in Section 6.01(a).

 

“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
conservation, rehabilitation, receivership, dissolution, winding-up or relief of
debtors or (b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors or other similar arrangement in respect of
its creditors generally or any substantial portion of its creditors, in any
case, undertaken under U.S. Federal, state or foreign law, including title 11 of
the United States Code.

 

“Insurance Subsidiary” means any Subsidiary that is required to be licensed as
an insurer or reinsurer.

 

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
Business Day of each calendar quarter and (b) with respect to any Eurodollar
Rate Loan, the last day of each Interest Period applicable to the Credit
Extension of which such Loan is a part; provided that if any Interest Period for
a Eurodollar Rate Loan exceeds three months, the date that falls three months
after the beginning of such Interest Period and after each Interest Payment Date
thereafter is also an Interest Payment Date (but in each case, subject to the
definition of “Interest Period”).

 

“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
beginning on the date of the applicable Credit Extension and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Company may elect; provided that:

 

(i)if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

 

(ii)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of

 

14

 

 

such Interest Period) shall, subject to clause (iii) of this definition, end on
the last Business Day of the calendar month at the end of such Interest Period;
and

 

(iii)[Reserved]; and

 

(iv)no Interest Period with respect to any portion of the Revolving Loans shall
extend beyond the Revolving Commitment Termination Date.

 

For purposes hereof, the date of a Credit Extension initially shall be the date
on which such Credit Extension is made and thereafter shall be the effective
date of the most recent continuation of such Credit Extension.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Interest Type” means, when used with respect to any Loan, whether the rate of
interest on such Loan is determined by reference to the Eurodollar Rate or the
Base Rate.

 

“Investment” means any advance, loan, extension of credit (by way of guaranty or
otherwise) or capital contribution to, or purchase (including purchases financed
with equity) of any Capital Stock, bonds, notes, obligations, debentures or
other debt securities of, or any other investment in, any Person. For purposes
of covenant compliance, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment, but shall be reduced by the amount equal to any
returns in respect of such Investment received by the investor thereof in the
same form as the original Investment (or in cash).

 

“Investment Grade Asset” means any Investment with a fixed maturity that has a
rating of (x) at least BBB- by S&P and, if such Investment is rated by Moody’s,
at least Ba2 from Moody’s, (y) at least Baa3 by Moody’s and, if such Investment
is rated by S&P, at least BB from S&P, or (z) an NAIC rating of at least Class
2.

 

“IRS” means the Internal Revenue Service or any Governmental Authority
succeeding to any of its principal functions under the Code.

 

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit C-3.

 

“Issuing Bank” means KeyBank as Issuing Bank hereunder, together with its
permitted successors and assigns in such capacity, or any other Person that may
become an Issuing Bank pursuant to Section 2.04(j), with respect to Letters of
Credit issued at the time such Person was a Lender. Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
or branches of the Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate or branch with respect to Letters of Credit issued by
such Affiliate or branch.

 

“Joinder Agreement” means an agreement substantially in the form of Exhibit K.

 

“KeyBank” means KeyBank National Association.

 

“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of all payments or disbursements made by the Issuing Bank pursuant to a
Letter of Credit that have not yet been reimbursed by or on behalf

 

15

 

 

of the Company at such time. The L/C Exposure of any Revolving Lender at any
time shall equal its Pro Rata Share of the aggregate L/C Exposure at such time.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Original Revolving
Commitments, Original Revolving Loans, Extended Revolving Commitments or
Extended Revolving Loans, in each case as extended in accordance with this
Agreement from time to time.

 

“Lenders” has the meaning specified in the introduction to this Agreement and
includes any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption in accordance with Section 10.07, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
specified as its “Lending Office” or “Domestic Lending Office” or “Eurodollar
Lending Office,” as the case may be, on Schedule 10.02 or in its administrative
questionnaire delivered to the Agent, or such other office or offices or office
of a third party or sub-agent, as appropriate, as such Lender may from time to
time notify the Company and the Agent.

 

“Letter of Credit” means a commercial or standby letter of credit issued or to
be issued by an Issuing Bank pursuant to this Agreement.

 

“Letter of Credit Commitment Period” shall mean the period beginning on the
Closing Date and ending on the Revolving Termination Date with respect to the
Original Revolving Commitments and Original Revolving Loans.

 

“Letter of Credit Sublimit” means the lesser of (i) $5,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.

 

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by any Issuing
Bank and not theretofore reimbursed by or on behalf of the Company.

 

“License” means any license, certificate of authority, permit or other
authorization that is required to be obtained from any Governmental Authority in
connection with the operation, ownership or transaction of insurance business.

 

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by, any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease or any financing lease having
substantially the same economic effect as any of the foregoing) and any
contingent or other agreement to provide any of the foregoing, but not including
the interest of a lessor under an operating lease or a licensor under a license
that does not otherwise secure an obligation.

 

“Loan” means a Revolving Loan, a Swing Line Loan and/or an Extended Revolving
Loan, as applicable.

 

16

 

 

“Loan Documents” means this Agreement and amendments of and joinders to this
Agreement that are deemed pursuant to their terms to be Loan Documents for
purposes hereof, all Notes and any agency fee letter agreement entered into
pursuant to Section 2.11.

 

“Loan Notice” means a notice of Credit Extension substantially in the form of
Exhibit C-1.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the FRB.

 

“Material Acquisition” means any Acquisition of assets by the Company or its
Subsidiaries in a transaction or series of related transactions for
consideration exceeding $80,000,000, other than any such acquisition (x) by any
Insurance Subsidiary in the ordinary course of business in compliance with the
investment policy approved by the board of directors of such Insurance
Subsidiary or (y) by the Company in compliance with the investment policy
approved by the board of directors of the Company.

 

“Material Adverse Effect” means

 

(a)          a material adverse change in, or a material adverse effect upon,
the business, properties, results of operations or financial condition of the
Company or the Company and its Subsidiaries taken as a whole;

 

(b)          a material impairment of the ability of the Company to perform its
payment obligations under this Agreement or any other Loan Document; or

 

(c)          a material adverse effect upon the legality, validity, binding
effect or enforceability against the Obligor of any Loan Document to which it is
a party.

 

“Material Disposition” means any disposition of assets by the Company or its
Subsidiaries in a transaction or series of related transactions for
consideration exceeding $80,000,000, other than any such disposition by any
Insurance Subsidiary in the ordinary course of business consistent with the
investment policy approved by the board of directors of such Insurance
Subsidiary.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of each Issuing Bank with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Agent and each Issuing Bank in their reasonable discretion.

 

“Minimum Extension Condition” as defined in Section 2.17(d).

 

“Moody’s” means Moody’s Investors Service, Inc., together with any Person
succeeding thereto by merger, consolidation or acquisition of all or
substantially all of its assets, including substantially all of its business of
rating securities.

 

“Multiemployer Plan” means a “multiemployer plan,” within the meaning of
Section 4001(a)(3) of ERISA, to which the Company, any of its Subsidiaries or
any ERISA Affiliate makes, is making or is obligated to make contributions or,
during the preceding six calendar years, has made, or been obligated to make,
contributions.

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in the absence of the National Association of Insurance
Commissioners or such successor, any other association, agency or other
organization performing advisory, coordination or other like functions among

 

17

 

 

insurance departments, insurance commissioners and similar Governmental
Authorities of the various states of the United States toward the promotion of
uniformity in the practices of such Governmental Authorities.

 

“Net Equity Proceeds” means, with respect to the sale or issuance by the Company
to any Person (other than to the Company or a Subsidiary thereof) of any Equity
Interests, including, any conversion of debt securities into Equity Interests,
the excess of (a) the gross proceeds from such sale, issuance or conversion over
(b) all reasonable and customary underwriting commissions and legal, investment
banking, brokerage and accounting and other professional fees and disbursements
actually incurred in connection with each such sale, issuance or conversion.

 

“New Revolving Commitments” has the meaning specified in Section 2.15.

 

“New Revolving Loan Lender” has the meaning specified in Section 2.15.

 

“New Revolving Loans” has the meaning specified in Section 2.15.

 

“Non-Consenting Lender” means a Lender that does not consent to an amendment or
waiver pursuant to Section 10.01 that requires the consent of all or all
affected Lenders in order to become effective and as to which Lenders holding
more than 50% of the Loans have consented.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” has the meaning specified in Section 2.07(b).

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Obligor arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Obligor of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the generality of the foregoing, the
Obligations of the Obligor under the Loan Documents include (a) the obligation
to pay principal, interest, charges, expenses, fees, Attorney Costs, indemnities
and other amounts payable by the Obligor under any Loan Document and (b) the
obligation of the Obligor to reimburse any amount in respect of any of the
foregoing that any Lender or Issuing Bank, in its sole discretion, may elect to
pay or advance on behalf of the Obligor.

 

“Obligor” means the Company.

 

“OFAC” has the meaning specified in the definition of “Embargoed Person.”

 

“Organization Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation, the bylaws, any certificate of
designation or instrument relating to the rights of preferred shareholders of
such corporation, any shareholder rights agreement, and all applicable
resolutions of the board of directors (or any committee thereof) of such
corporation, (ii) with respect to any limited liability company, the certificate
or articles of formation or organization and operating agreement, and all
applicable resolutions or consents of the governing body (or any committee
thereof) of such limited liability company and (iii) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or

 

18

 

 

organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity, and all applicable resolutions or
consents of the governing body (or any committee thereof), or in the case of
clauses (i), (ii) and (iii), the equivalent or comparable constituent documents
with respect to any Foreign Subsidiary.

 

“Original Revolving Commitments” means the commitments of the Revolving Lenders
in effect as of the Closing Date to fund Revolving Loans pursuant to Section
2.02(a). The aggregate amount of the Original Revolving Commitments as of the
Closing Date is $150,000,000.

 

“Original Revolving Loans” means the Revolving Loans made by the Lenders to the
Company under the Original Revolving Commitments pursuant to Section 2.02(a).

 

“Other Taxes” means any present or future recording, stamp, court or documentary
Taxes or any other similar excise, sales or property Taxes, charges or similar
levies that arise from any payment made under this Agreement or any other Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, this Agreement or any other Loan
Document, except any such Taxes that are imposed with respect to an assignment
(other than an assignment pursuant to a request by the Company under Section
10.14) by a jurisdiction (or any political subdivision thereof) described in
clause (a) of the definition of “Excluded Taxes”.

 

“Participant” has the meaning specified in Section 10.07(e).

 

“Participant Register” has the meaning specified in Section 10.07(e).

 

“Patriot Act” has the meaning specified in Section 10.17.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to any of its principal functions under ERISA.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA that the Company, any of its Subsidiaries or any
ERISA Affiliate sponsors or maintains, or to which it makes, is making or is
obligated to make contributions, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.

 

“Permitted Portfolio Investments” means Investments by the Insurance
Subsidiaries made in the ordinary course of business.

 

“Permitted Refinancing Indebtedness” means any Indebtedness of any Subsidiary of
the Company issued in exchange for, or the net proceeds of which are used to
renew, refund, refinance, replace, defease or discharge other Subsidiary Debt;
provided that:

 

(a)          the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Subsidiary Debt renewed, refunded,
refinanced, replaced, defeased or discharged (plus all accrued interest on the
Subsidiary Debt the amount of all fees and expenses, including premiums,
incurred in connection therewith);

 

(b)          such Permitted Refinancing Indebtedness has a final maturity date
later than the final maturity date of, and has a Weighted Average Life to
Maturity that is (a) equal to or greater than the

 

19

 

 

remaining Weighted Average Life to Maturity of, the Subsidiary Debt being
renewed, refunded, refinanced, replaced, defeased or discharged or (b) more than
90 days after the Latest Maturity Date;

 

(c)          if the Subsidiary Debt being renewed, refunded, refinanced,
replaced, defeased or discharged is subordinated in right of payment to the
Obligations, such Permitted Refinancing Indebtedness is subordinated in right of
payment to the Obligations on terms at least as favorable to the Credit Parties
as those contained in the documentation governing the Subsidiary Debt being
renewed, refunded, refinanced, replaced, defeased or discharged; and

 

(d)          such Subsidiary Debt is incurred either by the Subsidiary of the
Company that was the obligor on the Subsidiary Debt being renewed, refunded,
refinanced, replaced, defeased or discharged or any other Subsidiary that
guaranteed such Subsidiary Debt and is guaranteed only by Persons who were
obligors on such Subsidiary Debt.

 

“Permitted Swap Obligations” means all obligations (contingent or otherwise) of
the Company or any Subsidiary existing or arising under Swap Contracts
(including credit default swaps); provided that such obligations are (or were)
entered into by such Person in the ordinary course of business for the purpose
of directly mitigating risks associated with liabilities, commitments or assets
held by such Person, or changes in the value of securities issued by such Person
in conjunction with a securities repurchase program not otherwise prohibited
hereunder, and not for purposes of speculation or taking a “market view”.

 

“Permitted Transactions” means (a) mortgage-backed security transactions in
which an investor sells mortgage collateral, such as securities issued by the
Government National Mortgage Association and the Federal Home Loan Mortgage
Corporation, for delivery in the current month while simultaneously contracting
to repurchase “substantially the same” (as determined by the Public Securities
Association and GAAP) collateral for a later settlement, (b) transactions in
which an investor lends cash to a primary dealer and the primary dealer
collateralizes the borrowing of the cash with certain securities, (c)
transactions in which an investor lends securities to a primary dealer and the
primary dealer collateralizes the borrowing of the securities with cash
collateral, (d) transactions in which an investor makes loans of securities to a
broker-dealer under an agreement requiring such loans to be continuously secured
by cash collateral or United States government securities, (e) transactions
structured as, and submitted to the NAIC Security Valuation Office for approval
as, Replication (Synthetic Asset) Transactions (RSAT) (provided that, to the
extent that such approval is not granted in respect of any such transaction,
such transaction shall cease to constitute a Permitted Transaction 30 days
following the date of such rejection, denial or nonapproval) and (f)
transactions in which a federal home loan mortgage bank (a “FHLMB”) makes loans
to an Insurance Subsidiary, that are sufficiently secured by appropriate assets
of such Insurance Subsidiary consisting of government agency mortgage-backed
securities in accordance with the rules, regulations and guidelines of such
FHLMB for its loan programs.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority or other entity of whatever nature.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA) that
the Company or any of its Subsidiaries sponsors or maintains or to which the
Company or any of its Subsidiaries makes, is making or is obligated to make,
contributions and includes any Pension Plan.

 

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder and in connection with any event or transaction requiring a
calculation on a Pro Forma Basis for any period, compliance with such test or
covenant after giving effect to such event or transaction, and (i) in the case

 

20

 

 

of any Material Acquisition or Material Disposition, including pro forma
adjustments only to the extent consistent with Article 11 of Regulation S-X
under the Securities Act and using for purposes of determining such compliance
(x) in the case of any Material Acquisition, the historical financial statements
of all entities or assets so acquired or to be acquired and (y) the consolidated
financial statements of the Company and its Subsidiaries, which shall be
reformulated as if such Material Acquisition or Material Disposition, and any
other Material Acquisitions or Material Dispositions that have been consummated
during such period, had been consummated on the first day of such period;
(ii) in the case of any incurrence or prepayment or repayment of Indebtedness
(other than under revolving credit facilities in the ordinary course of
business), assuming such Indebtedness was incurred, prepaid or repaid on the
first day of such period and assuming that such Indebtedness bears interest
during the portion of such period prior to the date of incurrence at, in the
case of Indebtedness bearing interest at a floating rate, the weighted average
of the interest rates applicable to outstanding Loans during such period and, in
the case of Indebtedness bearing interest at a fixed rate, such fixed rate;
(iii) in the case of the declaration or payment of any dividend, assuming such
dividend had been declared and paid on the first day of such period; and
(iv) making such other pro forma adjustments as would be permitted or required
by Regulation S-X under the Securities Act; provided, however, that such
compliance calculation shall take into account other cost savings measures
identified by the Company which the Agent, in its reasonable business judgment,
deems reasonably identifiable and factually supportable, and which cost savings
measures have been certified by a Responsible Officer.

 

“Pro Rata Share” means, with respect to all payments, computations and other
matters relating to the Revolving Commitment or Revolving Loans of any Lender or
any Letters of Credit issued or participations purchased therein by any Lender
or any participations in any Swing Line Loans purchased by any Lender, the
percentage obtained by dividing (a) the Revolving Exposure of that Lender by (b)
the aggregate Revolving Exposure of all Lenders;.

 

“Purchase Money Debt” means Indebtedness incurred by a Person in connection with
the purchase of fixed or capital assets by such Person, in which assets the
seller or financier thereof has taken or retained a Lien; provided that (x) any
such Lien attaches to such assets concurrently with or within 270 days after the
purchase thereof by such Person and (y) at the time of incurrence of such
Indebtedness, the aggregate principal amount of such Indebtedness shall not
exceed the costs of the assets so purchased plus fees and expenses reasonably
related thereto.

 

“Quarterly Statement” means the quarterly statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation or, if no specific form
is so required, in the form of financial statements permitted by such insurance
commissioner (or such similar authority) to be used for filing quarterly
statutory financial statements and shall contain the type of financial
information permitted by such insurance commissioner (or such similar authority)
to be disclosed therein, together with all exhibits or schedules filed
therewith.

 

“Refunded Swing Line Loans” has the meaning specified in Section 2.03(b)(iv).

 

“Register” has the meaning specified in Section 10.07(d).

 

“Reimbursement Date” has the meaning specified in Section 2.04(d).

 

“Reinsurance Agreements” means any agreement, contract, treaty, certificate or
other arrangement by which any Insurance Subsidiary agrees to transfer or cede
to another insurer all or part of the liability assumed or assets held by it
under one or more insurance, annuity, reinsurance or retrocession policies,
agreements, contracts, treaties, certificates or similar arrangements.
Reinsurance Agreements

 

21

 

 

shall include, but not be limited to, any agreement, contract, treaty,
certificate or other arrangement that is treated as such by the applicable
Department.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection, migration or leaching
into or through the Environment.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

 

“Repurchase Agreement Indebtedness” means Indebtedness of the Company or any of
its Subsidiaries arising under repurchase agreements or similar agreements
entered into with a financial institution pursuant to which the Company or such
Subsidiary sells Cash Equivalents or other securities to such financial
institution and agrees to repurchase such Cash Equivalents or other securities
at a specified purchase price at a future date, the amount of which Indebtedness
shall, for purposes of calculating the Debt to Total Capitalization Ratio, be
deemed to be, as of any date of determination, the repurchase price for such
Cash Equivalents or other securities.

 

“Required Lenders” means, as of any date of determination, one or more Lenders
having or holding Revolving Exposure and representing more than 50% of the
aggregate Revolving Exposure of all Revolving Lenders; provided that the
aggregate amount of Revolving Exposure shall be determined with respect to any
Defaulting Lender by disregarding the Revolving Exposure of such Defaulting
Lender.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or legally binding upon the
Person or any of its property or to which the Person or any of its property is
subject.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of the Obligor. Any document
delivered under any Loan Document that is signed by a Responsible Officer of the
Obligor shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Obligor and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Obligor. Unless otherwise specified, “Responsible Officer” means a
Responsible Officer of the Company.

 

“Restricted Payments” has the meaning specified in Section 7.08.

 

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder, and “Revolving Commitments” means such commitments
of all Lenders in the aggregate. The amount of each Lender’s Revolving
Commitment, if any, is set forth on Appendix A or in the applicable Assignment
and Assumption or Joinder Agreement, as applicable, subject to any adjustment or
reduction pursuant to the terms and conditions hereof. Unless context shall
otherwise require, “Revolving Commitment” shall include any Original Revolving
Commitment, New Revolving Commitment or Extended Revolving Commitment.

 

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

 

22

 

 

“Revolving Commitment Termination Date” means the earliest to occur of
(a)(i) with respect to the Original Revolving Credit Commitments and Original
Revolving Loans, the fourth anniversary of the Closing Date and (ii) with
respect to any Extended Revolving Commitments and Extended Revolving Loans of a
given Series, the Extended Maturity Date as specified in the Joinder Agreement,
(b) the date the Revolving Commitments are permanently reduced to zero pursuant
to Section 2.09 and (c) the date of the termination of the Revolving Commitments
pursuant to Section 8.1 .

 

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (a) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (b) after the termination of the Revolving
Commitments, the sum of (i) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (ii) in the case of any Issuing Bank, the
aggregate Letter of Credit Usage in respect of all Letters of Credit issued by
that Lender (net of any participations by Lenders in such Letters of Credit),
(iii) the aggregate amount of all participations by that Lender in any
outstanding Letters of Credit or any unreimbursed drawing under any Letter of
Credit, (iv) in the case of Swing Line Lender, the aggregate outstanding
principal amount of all Swing Line Loans (net of any participations therein by
other Lenders), and (v) the aggregate amount of all participations therein by
that Lender in any outstanding Swing Line Loans.

 

“Revolving Lender” means a Lender having a Revolving Commitment.

 

“Revolving Loan” means any Original Revolving Loan made by a Lender to the
Company pursuant to Section 2.2(a), any New Revolving Loan made by a Lender to
the Company pursuant to Section 2.15 and, unless the context otherwise requires,
any Extended Revolving Loan.

 

“Revolving Loan Note” means a promissory note in the form of Exhibit B-1, as it
may be amended, restated, supplemented or otherwise modified from time to time.

 

“S&P” means Standard & Poor’s Ratings, a Standard & Poor’s Financial Services
LLC business, together with any Person succeeding thereto by merger,
consolidation or acquisition of all or substantially all of its assets,
including substantially all of its business of rating securities.

 

“SAP” means, with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the insurance commissioner (or other
similar authority) in the jurisdiction of such Insurance Subsidiary for the
preparation of annual statements and other financial reports by insurance
companies of the same type as such Insurance Subsidiary that are applicable to
the circumstances as of the date of filing of such statement or report.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Securities Act” means the Securities Act of 1933 and the regulations
promulgated thereunder.

 

“Senior Notes” means (a) $325,000,000 aggregate principal amount of 4.50% senior
notes due 2020 of the Company issued under the Senior Notes Indenture and
(b) $500,000,000 aggregate principal amount of 5.25% senior notes due 2025 of
the company issued under the Senior Notes Indenture.

 

“Senior Notes Documents” means the Senior Notes Indenture and the other
documents governing the Senior Notes.

 

“Senior Notes Indenture” means the Indenture, dated as of the Closing Date,
among the Company and Wilmington Trust, National Association, as trustee, as
supplemented by a first

 

23

 

 

supplemental indenture between the Company and Wilmington Trust, National
Association, as trustee for the Senior Notes.

 

“Series” means (a) with respect to Extended Revolving Commitments, all such
Extended Revolving Commitments with the same terms and conditions including
Extended Maturity Date and (b) with respect to Extended Revolving Loans, all
Extended Revolving Loans with the same terms and conditions including Extended
Maturity Date. Extended Revolving Loans that are not fungible for United States
federal income tax purposes shall be construed to be in different Series or
tranches. Extended Revolving Commitments that, if and when drawn in the form of
Extended Revolving Loans, would yield Loans that are construed to be in
different Series or tranches pursuant to the immediately preceding sentence
shall be construed to be in different Series or tranches of Extended Revolving
Commitments corresponding to such Extended Revolving Loans.

 

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the Closing
Date or any group of Subsidiaries that, taken together (as of the date of the
latest audited consolidated financial statements for the Company and its
Subsidiaries) would constitute a “significant subsidiary” as defined in Article
1, Rule 1-02 of Regulation S-X, promulgated pursuant to the Securities Act, as
such Regulation is in effect on the Closing Date.

 

“Single Employer Pension Plan” means a pension plan (as defined in Section 3(2)
of ERISA) subject to Title IV of ERISA, other than a Multiemployer Plan, that
the Company, any of its Subsidiaries or any ERISA Affiliate sponsors or
maintains, or to which the Company, any of its Subsidiaries or any ERISA
Affiliate makes or is obligated to make contributions or could reasonably be
expected to have liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding five years or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.

 

“Subsidiary” of a Person means any corporation, partnership, limited liability
company, limited liability partnership, joint venture, trust, association or
other unincorporated organization of which or in which such Person and such
Person’s Subsidiaries own directly or indirectly more than 50% of (a) the
combined voting power of all classes of stock having general voting power under
ordinary circumstances to elect a majority of the board of directors, if it is a
corporation, (b) the voting or managing interests (which shall mean the general
partner in the case of a partnership), if it is a partnership, joint venture or
similar entity, (c) the beneficial interest, if it is a trust, association or
other unincorporated organization or (d) the membership interest, if it is a
limited liability company; provided that (i) Wendover Limited, (ii) RiskGrid
Technologies Inc. (iii) CounterpartyLink Ltd., (iv) CreekSource LLC and (v) for
the avoidance of doubt, Mill Creek CLO Ltd., Sugar Creek CLO Ltd., Cedar Creek
CLO Ltd., Silver Creek CLO Ltd., Clear Creek CLO Ltd. and any other variable
interest entity formed after the Closing Date shall not be considered a
Subsidiary for any purpose of this Agreement. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Company.

 

“Subsidiary Debt” has the meaning specified in Section 7.01.

 

“Surplus Debentures” means, as to any Insurance Subsidiary, debt securities of
such Insurance Subsidiary issued to the Company or any other Subsidiary the
proceeds of which are permitted to be included, in whole or in part, as Capital
and Surplus of such Insurance Subsidiary as approved and permitted by the
applicable Department.

 

“Swap Contract” means any agreement relating to any transaction (whether or not
arising under a master agreement) that is a rate swap, basis swap, forward rate
transaction, commodity swap,

 

24

 

 

commodity option, equity or equity index swap or option, bond, note or bill
option, interest rate option, futures contract, forward foreign exchange
transaction, cap, collar or floor transaction, currency swap, cross-currency
rate swap, swaption, currency option, credit derivative transaction or any other
similar transaction (including any option to enter into any of the foregoing) or
any combination of the foregoing, and any master agreement relating to or
governing any or all of the foregoing.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined by the Company
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Swap Contracts (which may include any Lender).

 

“Swing Line Lender” means KeyBank in its capacity as Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.

 

“Swing Line Loan” means a Loan made by Swing Line Lender to the Company pursuant
to Section 2.03.

 

“Swing Line Note” means a promissory note in the form of Exhibit B-2, as it may
be amended, restated, supplemented or otherwise modified from time to time.

 

“Swing Line Sublimit” means the lesser of (i) $5,000,000 and (ii) the aggregate
unused amount of Revolving Commitments then in effect.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Total Capitalization” means, without duplication, (a) the amount described in
clause (a) of the definition of “Debt to Total Capitalization Ratio” plus (b)
the Total Shareholders’ Equity of the Company.

 

“Total Shareholders’ Equity” means the total common and preferred shareholders’
equity of the Company as determined on a Consolidated basis and in accordance
with GAAP (calculated excluding (i) unrealized gains (losses) on securities as
determined in accordance with FASB ASC 320 (Investments–Debt and Equity
Securities), (ii) any charges taken to write off any goodwill included on the
Company’s balance sheet on the Closing Date to the extent such charges are
required by FASB ASC 320 (Investments–Debt and Equity Securities) and ASC 350
(Intangibles–Goodwill and Others) and (iii) Accumulated Other Comprehensive
Income and Accumulated Other Comprehensive Loss).

 

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing a Issuing Bank for any amount drawn
under any Letter of Credit, but not yet so applied) plus (ii) the aggregate
principal amount of all outstanding Swing Line Loans plus (iii) the Letter of
Credit Usage.

 

“Transactions” means the (i) execution, delivery and performance by the Company
of the Loan Documents to which it is to be a party, (ii) borrowing of Revolving
Loans hereunder up to the aggregate principal amount of $100,000,000 on the
Closing Date, (iii) repayment of all amounts outstanding under the Existing
Credit Agreement, (iv) offering, sale and issuance of the Senior Notes, (v)
redemption of the

 

25

 

 

Existing Senior Secured Notes and satisfaction and discharge of the indenture
relating thereto and (vi) payment of fees and expenses incurred in connection
with the foregoing.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 430 of the Code for the applicable
plan year.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

 

“United States” and “U.S.” each means the United States of America.

 

“Voting Stock” of any Person means Capital Stock of such Person entitling the
holders thereof (whether at all times or only so long as no senior class of
stock or other relevant equity interest has voting power by reason of any
contingency) to vote in the election of the board of directors or similar
governing body of such Person.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly-Owned Subsidiary” means any Person in which all of the Capital Stock
(other than directors’ and national citizen qualifying shares or similar de
minimis holdings by another Person, in each case, as required by law) is owned,
beneficially and of record, by the Company, or by one or more of the other
Wholly-Owned Subsidiaries, or both.

 

Section 1.02         Other Interpretive Provisions.

 

(a)          The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)          The words “hereof,” “herein,” “hereunder” and similar words refer
to this Agreement as a whole and not to any particular provision of this
Agreement; and subsection, Section, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

 

(c)          (i)          The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced.

 

(i)          The term “including” is not limiting and means “including without
limitation.”

 

(ii)         In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including.”

 

(d)          Unless otherwise expressly provided herein or the context requires
otherwise, (i) references to agreements (including this Agreement) and other
contractual instruments shall be deemed to include all subsequent amendments and
other modifications thereto, but only to the extent such

 

26

 

 

amendments and other modifications are not prohibited by the terms of any Loan
Document, (ii) references to any statute or regulation are to be construed as
including all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting the statute or regulation, (iii) any
reference herein to a Person shall be construed to include such Person’s
permitted successors and assigns and (iv) the word “property” shall be construed
to refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

 

(e)          The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.

 

(f)          This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

 

(g)          This Agreement and the other Loan Documents are the result of
negotiations among, and have been reviewed by counsel to, the Agent, the Company
and the other parties, and are the products of all parties. Accordingly, they
shall not be construed against the Lenders or the Agent merely because of the
Agent’s or Lenders’ involvement in their preparation.

 

Section 1.03         Classification of Loans.

 

For purposes of this Agreement, Loans may be classified and referred to by
Interest Type (e.g., a “Eurodollar Rate Loan”).

 

Section 1.04         Accounting Principles.

 

(a)          Unless the context otherwise clearly requires, all accounting terms
not expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP as in
effect from time to time, consistently applied; provided that any change in GAAP
after the Closing Date will not cause any lease that was not or would not have
been a capital lease prior to such change to be deemed a capital lease and the
obligations with respect thereto shall not constitute Indebtedness pursuant to
paragraph (d) of the definition of “Indebtedness”. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Company and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

 

(b)          References herein to particular columns, lines or sections of any
Person’s Annual Statement shall be deemed, where appropriate, to be references
to the corresponding column, line or section of such Person’s Quarterly
Statement, or if no such corresponding column, line or section exists or if any
report form changes, then to the corresponding item referenced thereby. In the
event the columns, lines or sections of the Annual Statement or Quarterly
Statement referenced herein are changed or renumbered from the columns, lines
and sections applicable to the 2014 Annual Statement, or the March 31, 2015
Quarterly Statement, all such references shall be deemed references to such
column, line or section as so renumbered or changed.

 

(c)          In the event of any future Material Acquisition or Material
Disposition, determinations of compliance with the financial covenants contained
herein for any applicable period for which such calculation is being calculated
shall be made on a Pro Forma Basis.

 

27

 

 

(d)          If, at any time after the date of this Agreement, any material
change is made to GAAP or the Company’s accounting practices that would affect
in any material respect the determination of compliance with the covenants set
forth in this Agreement, the Company shall notify the Agent of the change and
the Company and the Agent shall negotiate in good faith to amend such covenant,
subject to the approval of the Required Lenders, to restore the Company and the
Lenders to the position they occupied before the implementation of such material
change in GAAP or accounting practices; provided that if the Company and the
Agent are unable to reach agreement within 30 days following the implementation
of such material change, the Agent shall be permitted, acting in good faith, to
make such amendments, in each case subject to the approval of the Required
Lenders, to the covenants set forth in this Agreement as it reasonably
determines are necessary to restore the Company and the Lenders to the position
they occupied prior to the implementation thereof.

 

Article 2.
The Credits

 

Section 2.01         [Reserved].

 

Section 2.02         Revolving Loans.

 

(a)          Revolving Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Lender with a Revolving
Commitment severally agrees to make Revolving Loans to the Company in an
aggregate amount up to but not exceeding such Lender’s Revolving Commitment;
provided that, after giving effect to the making of any Revolving Loans, in no
event shall the Total Utilization of Revolving Commitments exceed the Revolving
Commitments then in effect. Amounts borrowed pursuant to this Section 2.02(a)
may be repaid and reborrowed during the Revolving Commitment Period. Each
Revolving Commitment shall expire on the Revolving Commitment Termination Date
and all Revolving Loans and all other amounts owed hereunder with respect to the
Revolving Loans and the Revolving Commitments shall be paid in full no later
than such date.

 

(b)          Borrowing Mechanics for Revolving Loans.

 

(i)          Except pursuant to Section 2.04(d), Revolving Loans shall be made
in an aggregate minimum amount of $1,000,000 and integral multiples of $500,000
in excess of that amount.

 

(ii)         Whenever the Company desires that Lenders make Revolving Loans, the
Company shall deliver to the Agent a fully executed and delivered Loan Notice no
later than 10:00 a.m. (New York City time) at least three Business Days in
advance of the proposed Borrowing Date in the case of a Eurodollar Rate Loan,
and no later than 10:00 a.m. (New York City time) on the proposed Borrowing Date
in the case of a Revolving Loan that is a Base Rate Loan; provided that, if such
Borrowing Date is the Closing Date, such Loan Notice may be delivered within
such period shorter than three Business Days as may be agreed by the Agent with
respect to Eurodollar Rate Loans. Except as otherwise provided herein, a Loan
Notice for a Revolving Loan that is a Eurodollar Rate Loan shall be irrevocable
on and after the related Interest Rate Determination Date.

 

(iii)        Notice of receipt of each Loan Notice in respect of Revolving
Loans, together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by the Agent to
each applicable Lender by facsimile or other electronic communication with
reasonable promptness, but (provided that the Agent shall have

 

28

 

 

received such notice by 10:00 a.m. (New York City time)) not later than 3:00
p.m. (New York City time) on the same day as the Agent’s receipt of such Notice
from the Company.

 

(iv)        Each Lender shall make the amount of its Revolving Loan available to
the Agent not later than 12:00 p.m. (New York City time) on the applicable
Borrowing Date by wire transfer of same day funds in Dollars, at the Agent’s
Office. Except as provided herein, upon satisfaction or waiver of the conditions
precedent specified herein, the Agent shall make the proceeds of such Revolving
Loans available to the Company on the applicable Borrowing Date by causing an
amount of same day funds in Dollars equal to the proceeds of all such Revolving
Loans received by the Agent from Lenders to be credited to the account of the
Company at the Agent’s Office or such other account as may be designated in
writing to the Agent by the Company.

 

Section 2.03         Swing Line Loans.

 

(a)          Swing Line Loans Commitments. During the Revolving Commitment
Period, subject to the terms and conditions hereof, Swing Line Lender may, from
time to time in its discretion, agree to make Swing Line Loans to the Company in
the aggregate amount up to but not exceeding the Swing Line Sublimit; provided
that, after giving effect to the making of any Swing Line Loan, in no event
shall the Total Utilization of Revolving Commitments exceed the Revolving
Commitments then in effect. Amounts borrowed pursuant to this Section 2.03 may
be repaid and reborrowed during the Revolving Commitment Period. Swing Line
Lender’s Revolving Commitment shall expire on the Revolving Commitment
Termination Date and all Swing Line Loans and all other amounts owed hereunder
with respect to the Swing Line Loans and the Revolving Commitments shall be paid
in full no later than such date.

 

(b)          Borrowing Mechanics for Swing Line Loans.

 

(i)          Swing Line Loans shall be made in an aggregate minimum amount of
$1,000,000 and integral multiples of $200,000 in excess of that amount.

 

(ii)         Whenever the Company desires that Swing Line Lender make a Swing
Line Loan, the Company shall deliver to the Agent a Loan Notice no later than
10:00 a.m. (New York City time) on the proposed Borrowing Date.

 

(iii)        Swing Line Lender shall make the amount of its Swing Line Loan
available to the Agent not later than 3:00 p.m. (New York City time) on the
applicable Borrowing Date by wire transfer of same day funds in Dollars, at the
Agent’s Office. Except as provided herein, upon satisfaction or waiver of the
conditions precedent specified herein, the Agent shall make the proceeds of such
Swing Line Loans available to the Company on the applicable Borrowing Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Swing Line Loans received by the Agent from Swing Line Lender to be credited to
the account of the Company at the Agent’s Office, or to such other account as
may be designated in writing to the Agent by the Company.

 

(iv)        With respect to any Swing Line Loans which have not been voluntarily
prepaid by the Company pursuant to Section 2.09, Swing Line Lender may at any
time in its sole and absolute discretion, deliver to the Agent (with a copy to
the Company), no later than 1:00 p.m. (New York City time) at least one Business
Day in advance of the proposed Borrowing Date, a notice (which shall be deemed
to be a Loan Notice given by the Company) requesting that each Lender holding a
Revolving Commitment make Revolving Loans that are Base Rate Loans to the

 

29

 

 

Company on such Borrowing Date in an amount equal to the amount of such Swing
Line Loans (the “Refunded Swing Line Loans”) outstanding on the date such notice
is given which Swing Line Lender requests Lenders to prepay. Anything contained
in this Agreement to the contrary notwithstanding, (1) the proceeds of such
Revolving Loans made by the Lenders other than Swing Line Lender shall be
immediately delivered by the Agent to Swing Line Lender (and not to the Company)
and applied to repay a corresponding portion of the Refunded Swing Line Loans
and (2) on the day such Revolving Loans are made, Swing Line Lender’s Pro Rata
Share of the Refunded Swing Line Loans shall be deemed to be paid with the
proceeds of a Revolving Loan made by Swing Line Lender to the Company, and such
portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall no longer be due under the Swing Line
Note of Swing Line Lender but shall instead constitute part of Swing Line
Lender’s outstanding Revolving Loans to the Company and shall be due under the
Revolving Loan Note issued by the Company to Swing Line Lender. The Company
hereby authorizes the Agent and Swing Line Lender to charge the Company’s
accounts with the Agent and Swing Line Lender (up to the amount available in
each such account) in order to immediately pay Swing Line Lender the amount of
the Refunded Swing Line Loans to the extent the proceeds of such Revolving Loans
made by Lenders, including the Revolving Loans deemed to be made by Swing Line
Lender, are not sufficient to repay in full the Refunded Swing Line Loans. If
any portion of any such amount paid (or deemed to be paid) to Swing Line Lender
should be recovered by or on behalf of the Company from Swing Line Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Lenders in the manner
contemplated by Section 2.14.

 

(v)         If for any reason Revolving Loans are not made pursuant to
Section 2.03(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swing Line Loans, and in an
amount equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon. Upon one Business Day’s notice from Swing Line Lender,
each Lender holding a Revolving Commitment shall deliver to Swing Line Lender an
amount equal to its respective participation in the applicable unpaid amount in
same day funds at the Swing Line Lender’s Lending Office. In order to evidence
such participation each Lender holding a Revolving Commitment agrees to enter
into a participation agreement at the request of Swing Line Lender in form and
substance reasonably satisfactory to Swing Line Lender. In the event any Lender
holding a Revolving Commitment fails to make available to Swing Line Lender the
amount of such Lender’s participation as provided in this paragraph, Swing Line
Lender shall be entitled to recover such amount on demand from such Lender
together with interest thereon for three Business Days at the rate customarily
used by Swing Line Lender for the correction of errors among banks and
thereafter at the Base Rate, as applicable.

 

(vi)        Notwithstanding anything contained herein to the contrary,

 

(1)          each Lender’s obligation to make Revolving Loans for the purpose of
repaying any Refunded Swing Line Loans pursuant to Section 2.03(b)(iv) and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to Section 2.03(b)(v) shall be absolute and unconditional and shall not
be affected by any circumstance, including

 



30

 

 

(A)         any set-off, counterclaim, recoupment, defense or other right which
such Lender may have against Swing Line Lender, the Obligor or any other Person
for any reason whatsoever;

 

(B)         the occurrence or continuation of a Default or Event of Default;

 

(C)         any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Obligor;

 

(D)         any breach of this Agreement or any other Loan Document by any party
thereto; or

 

(E)         any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing

 

; provided that such obligations of each Lender are subject to the condition
that Swing Line Lender shall not have received prior notice from the Company or
the Required Lenders that any of the conditions under Section 4.02 to the making
of the applicable Refunded Swing Line Loans or other unpaid Swing Line Loans,
were not satisfied at the time such Refunded Swing Line Loans or unpaid Swing
Line Loans were made; and

 

(2)         Swing Line Lender shall not be obligated to make any Swing Line
Loans

 

(A)         if it has elected not to do so after the occurrence and during the
continuation of a Default or Event of Default,

 

(B)         it does not in good faith believe that all conditions under
Section 4.02 to the making of such Swing Line Loan have been satisfied or waived
by the Required Lenders or

 

(C)         at a time when any Lender is a Defaulting Lender unless Swing Line
Lender has entered into arrangements satisfactory to it and the Company to
eliminate Swing Line Lender’s risk with respect to the Defaulting Lender’s
participation in such Swing Line Loan, including by Cash Collateralizing such
Defaulting Lender’s Pro Rata Share of the outstanding Swing Line Loans.

 

(c)          Resignation and Removal of Swing Line Lender. Swing Line Lender may
resign as Swing Line Lender upon 30 days prior written notice to the Agent,
Lenders and the Company. Swing Line Lender may be replaced at any time by
written agreement among the Company, the Agent, the replaced Swing Line Lender
(provided that no consent will be required if the replaced Swing Line Lender has
no Swing Line Loans outstanding) and the successor Swing Line Lender. The Agent
shall notify the Lenders of any such replacement of Swing Line Lender. At the
time any such replacement or resignation shall become effective, (i) the Company
shall prepay any outstanding Swing Line Loans made by the resigning or removed
Swing Line Lender, (ii) upon such prepayment, the resigning or removed Swing
Line Lender shall surrender any Swing Line Note held by it to the Company for
cancellation, and (iii) the Company shall issue, if so requested by the
successor Swing Line Lender, a new Swing Line Note to the successor Swing Line
Lender, in the principal amount of the Swing Line Sublimit then in effect and
with other appropriate insertions. From and after the effective date of any such
replacement or resignation, (x) any successor Swing Line Lender shall have all
the rights and obligations of a Swing Line Lender under this Agreement with
respect to Swing Line Loans made thereafter and (y) references herein to the
term

 

31

 

 

“Swing Line Lender” shall be deemed to refer to such successor or to any
previous Swing Line Lender, or to such successor and all previous Swing Line
Lenders, as the context shall require.

 

Section 2.04         Issuance of Letters of Credit and Purchase of
Participations Therein.

 

(a)          Letters of Credit. During the Letter of Credit Commitment Period,
subject to the terms and conditions hereof, each Issuing Bank shall issue
Letters of Credit in respect of which the Company is the applicant for the
support of its and/or its Subsidiaries obligations in the aggregate amount up to
but not exceeding the Letter of Credit Sublimit; provided,

 

(i)          each Letter of Credit shall be denominated in Dollars;

 

(ii)         the stated amount of each Letter of Credit shall not be less than
$25,000 or such lesser amount as is acceptable to the applicable Issuing Bank;

 

(iii)        after giving effect to such issuance, in no event shall the Total
Utilization of Revolving Commitments exceed the Revolving Commitments then in
effect;

 

(iv)        after giving effect to such issuance, in no event shall the Letter
of Credit Usage exceed the Letter of Credit Sublimit then in effect;

 

(v)         in no event shall any Letter of Credit have an expiration date later
than the earlier of (1) five days prior to the end of the Letter of Credit
Commitment Period and (2) the date which is one year from the date of issuance
of such Letter of Credit; and

 

(vi)        in no event shall any Letter of Credit be issued if such Letter of
Credit is otherwise unacceptable to the applicable Issuing Bank in its
reasonable discretion.

 

Subject to the foregoing, an Issuing Bank may agree that a standby Letter of
Credit will automatically be extended for one or more successive periods not to
exceed one year each, unless Issuing Bank elects not to extend for any such
additional period; provided that such Issuing Bank shall not extend any such
Letter of Credit if it has received written notice from a Lender or the Company
that an Event of Default has occurred and is continuing at least two Business
Days prior to the time such Issuing Bank must elect to allow such extension;
provided, further, if any Lender is a Defaulting Lender, each Issuing Bank shall
not be required to issue any Letter of Credit unless Issuing Bank has entered
into arrangements satisfactory to it and the Company to eliminate Issuing Bank’s
risk with respect to the participation in Letters of Credit of the Defaulting
Lender.

 

(b)          Notice of Issuance. Whenever the Company desires the issuance of a
Letter of Credit, it shall deliver to the Agent an Issuance Notice no later than
11:00 a.m. (New York City time) at least three Business Days (in the case of
standby letters of credit) or five Business Days (in the case of commercial
letters of credit), or in each case such shorter period as may be agreed to by
the Issuing Bank identified on such Issuance Notice in any particular instance,
in advance of the proposed date of issuance. Subject to the conditions set forth
in Section 4.02, such Issuing Bank shall issue the requested Letter of Credit
only in accordance with such Issuing Bank’s standard operating procedures. If
requested by such Issuing Bank, the Company also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Company to, or entered
into by the Company with, such Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control. Upon the issuance of
any Letter of Credit or amendment or modification to a Letter of Credit, the

 

32

 

 

applicable Issuing Bank shall promptly notify the Agent of such issuance which
shall notify each Lender with a Revolving Commitment of such issuance, which
notice shall be accompanied by a copy of such Letter of Credit or amendment or
modification to a Letter of Credit and the amount of such Lender’s respective
participation in such Letter of Credit pursuant to Section 2.04(e).

 

(c)          Responsibility of Issuing Bank With Respect to Requests for
Drawings and Payments. In determining whether to honor any drawing under any
Letter of Credit issued by an Issuing Bank by the beneficiary thereof, such
Issuing Bank shall be responsible only to examine the documents delivered under
such Letter of Credit with reasonable care so as to ascertain whether they
appear on their face to be in substantial compliance with the terms and
conditions of such Letter of Credit. As between the Company and any Issuing
Bank, the Company assumes all risks of the acts and omissions of, or misuse of
the Letters of Credit issued by such Issuing Bank, by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, each Issuing Bank shall not be responsible for:

 

(i)          the form, validity, sufficiency, accuracy, genuineness or legal
effect of any document submitted by any party in connection with the application
for and issuance of any such Letter of Credit, even if it should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged;

 

(ii)         the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason;

 

(iii)        failure of the beneficiary of any such Letter of Credit to comply
fully with any conditions required in order to draw upon such Letter of Credit;

 

(iv)        errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher;

 

(v)         errors in interpretation of technical terms;

 

(vi)        any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof;

 

(vii)       the misapplication by the beneficiary of any such Letter of Credit
of the proceeds of any drawing under such Letter of Credit; or

 

(viii)      any consequences arising from causes beyond the control of Issuing
Bank, including any Governmental Acts.

 

None of the above shall affect or impair, or prevent the vesting of, any of each
Issuing Bank’s rights or powers hereunder. Without limiting the foregoing and in
furtherance thereof, any action taken or omitted by any Issuing Bank under or in
connection with the Letters of Credit or any documents and certificates
delivered thereunder, if taken or omitted in good faith (as defined under
Article 5 of the Uniform Commercial Code as adopted by the State of New York),
shall not give rise to any liability on the part of such Issuing Bank to the
Company. Notwithstanding anything to the contrary contained in this
Section 2.04(c), the Company shall retain any and all rights it may have against
an Issuing Bank for any direct damages (as opposed to special, indirect,
consequential or punitive damages, which claims are hereby waived by the Company
to the extent permitted under applicable law) suffered by the Company arising
solely out of the gross negligence or willful misconduct of such Issuing Bank in
determining

 

33

 

 

whether documents delivered under any Letter of Credit substantially comply with
the terms thereof as determined by a final, non-appealable judgment of a court
of competent jurisdiction.

 

(d)          Reimbursement by the Company of Amounts Drawn or Paid Under Letters
of Credit. In the event an Issuing Bank has determined to honor a drawing under
a Letter of Credit, it shall promptly notify the Company and the Agent, and the
Company shall reimburse such Issuing Bank on or before the Business Day
immediately following the date on which such notice is provided (the
“Reimbursement Date”) in an amount in Dollars and in same day funds equal to the
amount of such drawing to be honored; provided that any failure to give or delay
in giving such notice shall not relieve the Company of its obligation to
reimburse such Issuing Bank and the Lenders with respect to their respective
obligations under Section 2.04(e) once such notice is delivered; provided,
further, that anything contained herein to the contrary notwithstanding,
(i) unless the Company shall have notified the Agent and such Issuing Bank prior
to 11:00 a.m. (New York City time) on the date such drawing is honored that the
Company intends to reimburse such Issuing Bank for the amount of such honored
drawing with funds other than the proceeds of Revolving Loans, the Company shall
be deemed to have given a timely Loan Notice to the Agent requesting Lenders
with Revolving Commitments to make Revolving Loans that are Base Rate Loans on
the Reimbursement Date in an amount in Dollars equal to the amount of such
honored drawing, and (ii) subject to satisfaction or waiver of the conditions
specified in Section 4.02, Lenders with Revolving Commitments shall, on the
Reimbursement Date, make Revolving Loans that are Base Rate Loans in the amount
of such honored drawing, the proceeds of which shall be applied directly by the
Agent to reimburse the honoring Issuing Bank for the amount of such honored
drawing; provided, further, if for any reason proceeds of Revolving Loans are
not received by the honoring Issuing Bank on the Reimbursement Date in an amount
equal to the amount of such honored drawing, the Company shall reimburse such
Issuing Bank, on demand, in an amount in same day funds equal to the excess of
the amount of such honored drawing over the aggregate amount of such Revolving
Loans, if any, which are so received. Nothing in this Section 2.04(d) shall be
deemed to relieve any Lender with a Revolving Commitment from its obligation to
make Revolving Loans on the terms and conditions set forth herein, and the
Company shall retain any and all rights it may have against any such Lender
resulting from the failure of such Lender to make such Revolving Loans under
this Section 2.04(d).

 

(e)          Lenders’ Purchase of Participations in Letters of Credit.
Immediately upon the issuance of each Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof), each Lender having a Revolving
Commitment shall be deemed to have purchased, and hereby agrees to irrevocably
purchase, from the Issuing Bank that issued such Letter of Credit a
participation in such Letter of Credit and any drawings honored thereunder in an
amount equal to such Lender’s Pro Rata Share (with respect to the Revolving
Commitments) of the maximum amount which is or at any time may become available
to be drawn thereunder. In the event that the Company shall fail for any reason
to reimburse such Issuing Bank as provided in Section 2.04(d), such Issuing Bank
shall promptly notify each Lender with a Revolving Commitment of the
unreimbursed amount of such honored drawing and of such Lender’s respective
participation therein based on such Lender’s Pro Rata Share of the Revolving
Commitments. Each Lender with a Revolving Commitment shall make available to
such Issuing Bank an amount equal to its respective participation, in Dollars
and in same day funds, at the office of Issuing Bank specified in such notice,
not later than 12:00 p.m. (New York City time) on the first business day (under
the laws of the jurisdiction in which such office of Issuing Bank is located)
after the date notified by such Issuing Bank. In the event that any Lender with
a Revolving Commitment fails to make available to such Issuing Bank on such
business day the amount of such Lender’s participation in such Letter of Credit
as provided in this Section 2.04(e), such Issuing Bank shall be entitled to
recover such amount on demand from such Lender together with interest thereon
for three Business Days at the rate customarily used by such Issuing Bank for
the correction of errors among banks and thereafter at the Base Rate. In the
event such Issuing Bank shall have been reimbursed by other Lenders pursuant to
this Section 2.04(e) for all or any portion of any drawing honored by such
Issuing Bank under a Letter of Credit, such Issuing

 

34

 

 

Bank shall distribute to each Lender which has paid all amounts payable by it
under this Section 2.04(e) with respect to such honored drawing such Lender’s
Pro Rata Share of all payments subsequently received by such Issuing Bank from
the Company in reimbursement of such honored drawing when such payments are
received. Any such distribution shall be made to a Lender at its Lending Office
or at such other address as such Lender may request.

 

(f)          Obligations Absolute. The obligation of the Company to reimburse
any Issuing Bank for drawings honored under the Letters of Credit issued by it
and to repay any Revolving Loans made by Lenders pursuant to Section 2.04(d) and
the obligations of Lenders under Section 2.04(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances:

 

(i)          any lack of validity or enforceability of any Letter of Credit;

 

(ii)         the existence of any claim, set-off, defense or other right which
the Company or any Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), any Issuing Bank, Lender or any other Person or, in the case of
a Lender, against the Company, whether in connection herewith, the transactions
contemplated herein or any unrelated transaction (including any underlying
transaction between the Company or one of its Subsidiaries and the beneficiary
for which any Letter of Credit was procured);

 

(iii)        any draft or other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(iv)        payment by any Issuing Bank under any Letter of Credit against
presentation of a draft or other document which does not substantially comply
with the terms of such Letter of Credit;

 

(v)         any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Company or any of its
Subsidiaries;

 

(vi)        any breach hereof or any other Loan Document by any party thereto;

 

(vii)       any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or

 

(viii)      the fact that an Event of Default or a Default shall have occurred
and be continuing.

 

(g)          Indemnification. Without duplication of any obligation of the
Company under Section 10.04 or 10.05, in addition to amounts payable as provided
herein, the Company hereby agrees to protect, indemnify, pay and save harmless
each Issuing Bank from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable fees,
expenses and disbursements of one outside counsel) which such Issuing Bank may
incur or be subject to as a consequence, direct or indirect, of (i) the issuance
or wrongful dishonor of any Letter of Credit by any Issuing Bank, other than as
a result of the gross negligence or willful misconduct of such Issuing Bank as
determined by a final, non-appealable judgment of a court of competent
jurisdiction or (ii) the failure of any Issuing Bank to honor a drawing under
any such Letter of Credit as a result of any Governmental Act.

 

35

 

 

(h)          Resignation and Removal of Issuing Bank. Any Issuing Bank may
resign as Issuing Bank upon 60 days prior written notice to the Agent, Lenders
and the Company. An Issuing Bank may be replaced at any time by written
agreement among the Company, the Agent, the replaced Issuing Bank (provided that
no consent will be required if the replaced Issuing Bank has no Letters of
Credit or reimbursement obligations with respect thereto outstanding) and the
successor Issuing Bank. The Agent shall notify the Lenders of any such
replacement of such Issuing Bank. At the time any such replacement or
resignation shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank. From and after the
effective date of any such replacement or resignation, (i) any successor Issuing
Bank shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement or
resignation of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto to the extent that Letters of Credit issued by it (or
reimbursement obligations with respect thereto) remain outstanding and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement or resignation, but shall not be required to issue additional
Letters of Credit.

 

(i)          Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the Agent
or the Required Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with L/C Exposure representing greater than 50% of the total L/C
Exposure) demanding the deposit of Cash Collateral pursuant to this paragraph,
the Company shall deposit in an account with the Agent, in the name of the Agent
and for the benefit of the Lenders, an amount in cash equal to 103% of the L/C
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such Cash Collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Company described in clause (f) or (g) of Section 8. Such
deposit shall be held by the Agent as collateral for the payment and performance
of the obligations of the Company under this Agreement. The Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Agent and at the Company’s risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Agent to reimburse
each Issuing Bank for any drawing under a Letter of Credit issued thereby for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Company for
the L/C Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with L/C Exposure
representing greater than 50% of the total L/C Exposure), be applied to satisfy
other obligations of the Company under this Agreement. If the Company is
required to provide an amount of Cash Collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Company within three Business Days after all
Events of Default have been cured or waived.

 

(j)          Additional Issuing Banks. The Company may, at any time and from
time to time with the consent of the Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement,
subject to reporting requirements reasonably satisfactory to the Agent with
respect to issuances, amendments, extensions and terminations of Letters of
Credit by such additional issuing bank. Any Lender designated as an issuing bank
pursuant to this Section 2.04(j) shall be deemed to be an “Issuing Bank” (in
addition to being a Lender) in respect of Letters of Credit issued or to be
issued by such Lender, and, with respect to such Letters of Credit, such term
shall thereafter apply to such Lender..

 

36

 

 

Section 2.05         Pro Rata Shares.

 

All Loans shall be made, and all participations purchased, by Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby nor shall any Revolving Commitment of
any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby.

 

Section 2.06         Conversion and Continuation of Loans.

 

(a)          Each conversion of Loans from one Interest Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Company’s
irrevocable written notice to the Agent in the form of a Conversion/Continuation
Notice, appropriately completed and signed by a Responsible Officer of the
Company. Each such Conversion/Continuation Notice must be received by the Agent
not later than 11:00 a.m. (New York City time) three Business Days prior to the
requested date of any conversion to or continuation of Eurodollar Rate Loans or
of any conversion of Eurodollar Rate Loans to Base Rate Loans. Except as
otherwise provided herein, a Eurodollar Rate Loan may be continued or converted
only on the last day of an Interest Period for such Eurodollar Rate Loan. The
Agent shall determine the interest rate that shall apply to any converted or
continued Eurodollar Rate Loans pursuant to Section 2.10(c).

 

(b)          Each Conversion/Continuation Notice shall specify (i) whether the
Company is requesting a conversion of Loans from one Interest Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be converted or continued, (iv) the
Interest Type of Loans to which existing Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto (each such
Interest Period shall comply with the provisions of the definition of “Interest
Period”).

 

(c)          Notwithstanding any contrary provision hereof, if (i) an Event of
Default of the type described in Section 8.01(a), (f) or (g) has occurred and is
continuing, unless the Required Lenders otherwise consent or (ii) any other
Event of Default has occurred and is continuing and the Required Lenders have
requested, each Loan will be converted into a Base Rate Loan at the end of the
Interest Period applicable thereto.

 

Section 2.07         Notes; Loan Accounts.

 

(a)          Each Loan made by each Lender shall be evidenced by one or more
loan accounts or records maintained by such Lender and by the Agent in the
ordinary course of business. The loan accounts or records maintained by the
Agent and each Lender shall be conclusive evidence of the amount of the Loans
made by the Lenders to the Company and the interest and payments thereon absent
manifest error. Any failure so to record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Company hereunder to
pay any amount owing with respect to the Loans. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Agent in respect of such matters, the accounts and records of the
Agent shall control in the absence of manifest error.

 

(b)          Upon the request of any Lender made through the Agent, instead of
or in addition to loan accounts, the Loans made by each Lender may be evidenced
by one or more Revolving Loan Notes or Swing Line Notes, substantially the form
of Exhibit B-1 or Exhibit B-2, as applicable, hereto (each such

 

37

 

 

note, a “Note”). Each Lender shall endorse on the schedules annexed to its Note
the date, amount and maturity of each Loan deemed made by it and the amount of
each payment of principal made by the Company with respect thereto. Each such
Lender is irrevocably authorized by the Company to endorse its Note and each
Lender’s record shall be conclusive absent manifest error; provided that the
failure of a Lender to make, or an error in making, a notation thereon with
respect to any Loan shall not limit or otherwise affect the obligations of the
Company hereunder or under any such Note to such Lender.

 

Section 2.08         [Reserved].

 

Section 2.09         Optional and Mandatory Prepayments and Reductions of
Commitments.

 

(a)          Optional Prepayments. The Company will have the right at any time
to prepay any Credit Extension in whole or in part, in minimum amounts of
$250,000 or any multiple of $100,000 in excess thereof, subject to the
provisions of this Section.

 

(b)          Voluntary Commitment Reductions.

 

(i)          The Company may, upon not less than three Business Days’ prior
written or telephonic notice to the Agent, at any time and from time to time
terminate in whole or permanently reduce in part, without premium or penalty,
the Revolving Commitments in an amount up to the amount by which the Revolving
Commitments exceed the Total Utilization of Revolving Commitments at the time of
such proposed termination or reduction; provided that any such partial reduction
of the Revolving Commitments shall be in an aggregate minimum amount of
$2,500,000 and integral multiples of $500,000 in excess of that amount.

 

(ii)         The Company’s notice to the Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and shall reduce the Revolving Commitment of each Lender
proportionately to its Pro Rata Share thereof.

 

(c)          [Reserved].

 

(d)          Mandatory Prepayments. The Company shall from time to time prepay
first, the Swing Line Loans, and second, the Revolving Loans to the extent
necessary so that the Total Utilization of Revolving Commitments shall not at
any time exceed the Revolving Commitments then in effect.

 

(e)          Application of Prepayments. Any prepayment of any Loan pursuant to
Section 2.09(a) shall be applied as specified by the Company in the applicable
notice of prepayment; provided that in the event the Company fails to specify
the Loans to which any such prepayment shall be applied, such prepayment shall
be applied as follows:

 

(i)          first, to repay outstanding Swing Line Loans to the full extent
thereof; and

 

(ii)         second, to repay outstanding Revolving Loans to the full extent
thereof.

 

(f)          Notice of Prepayments. The Company shall notify the Agent in
writing of any prepayment of any Credit Extension hereunder (i) in the case of a
Eurodollar Rate Loan, not later than 11:00 a.m. (New York City time) three
Business Days before the date of prepayment and (ii) in the case of a Base Rate
Loan, not later than 11:00 a.m. (New York City time) on the prepayment date.
Each such notice shall be irrevocable (other than to the extent provided in
connection with refinancing the Obligations) and shall specify the prepayment
date and the principal amount of each Credit Extension or

 

38

 

 

portion thereof to be prepaid. Promptly after it receives any such notice, the
Agent shall advise the Lenders of the contents thereof.

 

(g)          Application of Prepayments of Loans to Base Rate Loans and
Eurodollar Rate Loans. Considering each Class of Loans being prepaid separately,
any prepayment thereof shall be applied first to Base Rate Loans to the full
extent thereof before application to Eurodollar Rate Loans, in each case in a
manner which minimizes the amount of any payments required to be made by the
Company pursuant to Section 3.05(b).

 

Section 2.10         Interest.

 

(a)          Except as otherwise set forth herein, each Class of Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:

 

(i)           in the case of Revolving Loans:

 

(1)         if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

 

(2)         if a Eurodollar Rate Loan, at the Eurodollar Rate plus the
Applicable Margin;

 

(ii)          in the case of Swing Line Loans, at the Base rate plus the
Applicable Margin.

 

(b)          The basis for determining the rate of interest with respect to any
Loan (except Swing Line Loans which shall be made and maintained as Base Rate
Loans only), and the Interest Period with respect to any Eurodollar Rate Loan,
shall be selected by the Company and notified to the Agent and Lenders pursuant
to the applicable Loan Notice or Conversion/Continuation Notice, as the case may
be; provided that the Company may not select the Eurodollar Rate for any Credit
Extension if the aggregate amount of such Credit Extension is less than
$1,000,000.

 

(c)          In connection with Eurodollar Rate Loans there shall be no more
than ten (10) Interest Periods outstanding at any time. In the event the Company
fails to specify between a Base Rate Loan or a Eurodollar Rate Loan in the
applicable Loan Notice or Conversion/Continuation Notice, such Loan (if
outstanding as a Eurodollar Rate Loan) will be automatically converted into a
Base Rate Loan on the last day of the then-current Interest Period for such Loan
(or if outstanding as a Base Rate Loan will remain as, or (if not then
outstanding) will be made as, a Base Rate Loan). In the event the Company fails
to specify an Interest Period for any Eurodollar Rate Loan in the applicable
Loan Notice or Conversion/Continuation Notice (or fails to deliver a
Conversion/Continuation Notice within the time limits provided in Section
2.06(a)), the Company shall be deemed to have selected an Interest Period of one
month. As soon as practicable after 10:00 a.m. (New York City time) on each
Interest Rate Determination Date, the Agent shall determine (which determination
shall, absent manifest error, be final, conclusive and binding upon all parties)
the interest rate that shall apply to the Eurodollar Rate Loans for which an
interest rate is then being determined for the applicable Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to the Company and each Lender. At any time that Base Rate Loans are
outstanding, the Agent shall notify the Company and the Lenders of any change in
the U.S. Prime Rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(d)          The Company agrees to pay to each Issuing Bank, with respect to
drawings honored under any Letter of Credit issued thereby, interest on the
amount paid by such Issuing Bank in respect of

 

39

 

 

each such honored drawing from the date such drawing is honored to but excluding
the date such amount is reimbursed by or on behalf of the Company at a rate
equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Base Rate Loans, and
(ii) thereafter, a rate which is 2.00% per annum in excess of the rate of
interest otherwise payable hereunder with respect to Revolving Loans that are
Base Rate Loans.

 

(e)          Interest payable pursuant to Section 2.10(d) shall be computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed in the period during which it accrues, and shall be payable on demand
or, if no demand is made, on the date on which the related drawing under a
Letter of Credit is reimbursed in full. Promptly upon receipt by an Issuing Bank
of any payment of interest pursuant to Section 2.10(d), such Issuing Bank shall
distribute to each Lender, out of the interest received by such Issuing Bank in
respect of the period from the date such drawing is honored to but excluding the
date on which such Issuing Bank is reimbursed for the amount of such drawing
(including any such reimbursement out of the proceeds of any Revolving Loans),
the amount that such Lender would have been entitled to receive in respect of
the letter of credit fee that would have been payable in respect of such Letter
of Credit for such period if no drawing had been honored under such Letter of
Credit. In the event an Issuing Bank shall have been reimbursed by Lenders for
all or any portion of such honored drawing, such Issuing Bank shall distribute
to each Lender which has paid all amounts payable by it under Section 2.04(e)
with respect to such honored drawing such Lender’s Pro Rata Share of any
interest received by such Issuing Bank in respect of that portion of such
honored drawing so reimbursed by Lenders for the period from the date on which
such Issuing Bank was so reimbursed by Lenders to but excluding the date on
which such portion of such honored drawing is reimbursed by the Company.

 

(f)          Notwithstanding the foregoing, upon the occurrence of any Event of
Default pursuant to Section 8.01(a), (f) or (g), for so long as such Event of
Default shall be continuing, all overdue principal and interest payable on each
Loan shall, without further notice, bear interest, after as well as before
judgment to the extent permitted by law, at a rate per annum equal to 2.00% plus
the rate otherwise applicable to such Loan as provided in the preceding
subsections of this Section. In addition, if any fee or other amount (other than
principal or interest on any Loan) payable by the Company pursuant to any Loan
Document is not paid when due, whether upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment to the
extent permitted by law, at a rate per annum equal to 2.00% plus the rate
otherwise applicable to Base Rate Loans as provided in the preceding subsections
of this Section.

 

(g)          Interest on each Loan shall be paid in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
Section 2.10(f) shall be payable on demand of the Agent (upon the instruction of
the Required Lenders; provided that no such instruction shall be required in the
case of an Event of Default pursuant to Section 8.01(a), (f), or (g)), (ii) upon
any repayment or prepayment of any Loan, interest accrued on the principal
amount repaid shall be payable on the date of such repayment and (iii) upon any
conversion of a Eurodollar Rate Loan before the end of the current Interest
Period therefor, interest accrued on such Loan shall be payable on the effective
date of such conversion.

 

(h)          Anything herein to the contrary notwithstanding, the obligations of
the Company to any Lender hereunder shall be subject to the limitation that
payments of interest shall not be required for any period for which interest is
computed hereunder to the extent (but only to the extent) that contracting for
or receiving such payment by such Lender would be contrary to the provisions of
any law applicable to such Lender limiting the highest rate of interest that may
be lawfully contracted for, charged or received by such Lender, and in such
event the Company shall pay such Lender interest at the highest rate permitted
by applicable law until the total amount of interest due hereunder equals the
amount of interest

 

40

 

 

which would have been due hereunder if the stated rates of interest set forth in
this Agreement had at all times been in effect. In addition, if when the Loans
made hereunder are repaid in full the total interest due hereunder (taking into
account the increase provided for above) is less than the total amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect, then to the extent
permitted by law, the Company shall pay to the Agent an amount equal to the
difference between the amount of interest paid and the amount of interest which
would have been paid if the highest rate of interest that may be lawfully
contracted for, charged or received had at all times been in effect.
Notwithstanding the foregoing, it is the intention of Lenders and the Company to
conform strictly to any applicable usury laws. Accordingly, if any Lender
contracts for, charges, or receives any consideration which constitutes interest
in excess of the highest rate of interest that may be lawfully contracted for,
charged or received by such Lender, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the outstanding amount of the Loans made hereunder or be refunded to the
Company.

 

Section 2.11         Fees.

 

(a)          The Company agrees to pay to Lenders having Revolving Exposure:

 

(i)          commitment fees equal to (1) the average of the daily difference
between (A) the Revolving Commitments and (B) the aggregate principal amount of
(x) all outstanding Revolving Loans (for the avoidance of doubt, excluding Swing
Line Loans) plus (y) the Letter of Credit Usage, times (2) the Applicable
Revolving Commitment Fee Percentage; and

 

(ii)         letter of credit fees equal to (1) the Applicable Margin for
Revolving Loans that are Eurodollar Rate Loans, times (2) the average aggregate
daily maximum amount available to be drawn under all such Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).

 

All fees referred to in this Section 2.11(a) shall be paid to the Agent at the
Agent’s Office and upon receipt, the Agent shall promptly distribute to each
Lender its Pro Rata Share thereof.

 

(b)          The Company agrees to pay directly to each Issuing Bank, for its
own account, the following fees:

 

(i)          a fronting fee equal to 0.125% per annum, times the average
aggregate daily maximum amount available to be drawn under all Letters of Credit
(determined as of the close of business on any date of determination) issued by
such Issuing Bank; and

 

(ii)         such documentary and processing charges for any issuance,
amendment, transfer or payment of a Letter of Credit as are in accordance with
each Issuing Bank’s standard schedule for such charges and as in effect at the
time of such issuance, amendment, transfer or payment, as the case may be.

 

(c)          All fees referred to in Section 2.11(a) and 2.11(b)(i) shall be
calculated pursuant to the second sentence of Section 2.12(a) and shall be
payable quarterly in arrears on the last Business Day of March, June, September
and December of each year during the Revolving Commitment Period, commencing on
the first such date to occur after the Closing Date, and on the Revolving
Commitment Termination Date.

 

(d)          [Reserved].

 

41

 

 

(e)          In addition to the foregoing, the Company shall pay to the Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon by the Company and the Agent. Such fees shall be fully earned when
paid and shall not be refundable under any circumstances.

 

Section 2.12         Computation of Fees and Interest.

 

(a)          All computations of interest for Base Rate Loans when the Base Rate
is determined by the “U. S. Prime Rate” shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more interest being paid than if
computed on the basis of a 365-day year). Interest and fees shall accrue during
each period during which interest or such fees are computed from the first day
thereof to the last day thereof.

 

(b)          Each determination of an interest rate by the Agent shall be
conclusive and binding on the Company and the Lenders in the absence of manifest
error. The Agent will, at the request of the Company or any Lender, deliver to
the Company or the Lender, as the case may be, a statement showing the
quotations used by the Agent in determining any interest rate and the resulting
interest rate.

 

Section 2.13         Payments Generally.

 

(a)          All payments to be made by the Company under the Loan Documents
shall be made without condition or deduction for any defense, set-off,
recoupment or counterclaim. Except as otherwise expressly provided in any Loan
Document, all payments to be made by the Company under any Loan Document shall
be made to the Agent for the account of the Lenders at the Agent’s Office, and
shall be made in dollars and in immediately available funds, no later than 3:00
p.m. (New York City time) on the date specified in such Loan Document. The Agent
will promptly distribute to each Lender its Pro Rata Share (or other applicable
share as expressly provided herein) of such payment in like funds as received.
Any payment received by the Agent later than 3:00 p.m. (New York City time)
shall be deemed to have been received on the following Business Day and any
applicable interest or fee shall continue to accrue.

 

(b)          Subject to the provisions set forth in the definition of “Interest
Period” herein, whenever any payment is due on a day other than a Business Day,
such payment shall be made on the following Business Day, and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be.

 

(c)          Unless the Company or any Lender has notified the Agent, prior to
the date any payment is required to be made by it to the Agent hereunder, that
the Company or such Lender, as the case may be, will not make such payment, the
Agent may assume that the Company or such Lender, as the case may be, has timely
made such payment and may (but shall not be so required to), in reliance
thereon, make available a corresponding amount to the Person entitled thereto.
If and to the extent that such payment was not in fact made to the Agent in
immediately available funds, then:

 

(i)          if the Company failed to make such payment, each Lender shall
forthwith on demand repay to the Agent the portion of such assumed payment that
was made available to such Lender in immediately available funds, together with
interest thereon in respect of each day from and including the date such amount
was made available by the Agent to such Lender to the date such amount is repaid
to the Agent in immediately available funds at the Federal Funds Rate from time
to time in effect; and

 

(ii)         if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Agent the amount thereof in immediately available
funds, together with

 

42

 

 

interest thereon for the period from the date such amount was made available by
the Agent to the Company to the date such amount is recovered by the Agent (the
“Compensation Period”) at the customary rate set by the Agent for the correction
of errors among banks for three Business Days and thereafter at the Base Rate.
If such Lender pays such amount to the Agent, then such amount shall constitute
such Lender’s Loan included in the applicable Credit Extension. If such Lender
does not pay such amount forthwith upon the Agent’s demand therefor, the Agent
may make a demand therefor upon the Company, and the Company shall pay such
amount to the Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the applicable rate for Base Rate Loans to the
applicable Credit Extension. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitments or to prejudice any rights
that the Agent or the Company may have against any Lender as a result of any
default by such Lender hereunder.

 

A notice of the Agent to any Lender or the Company with respect to any amount
owing under this subsection (c) shall be conclusive, absent manifest error.

 

(d)          If any Lender makes available to the Agent funds for any Loan to be
made by such Lender as provided in the foregoing provisions of this Article 2,
and such funds are not made available to the Company by the Agent because the
conditions to the extension of Loans set forth in Article 4 are not satisfied or
waived in accordance with the terms hereof, the Agent shall return such funds
(in like funds as received from such Lender) to such Lender, without interest.

 

(e)          The obligations of the Lenders hereunder to make Loans are several
and not joint. The failure of any Lender to make any Loan on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan.

 

(f)          Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

Section 2.14         Sharing of Payments by Lenders.

 

(a)          If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment (a) on account of any Obligations due
and payable hereunder and under the other Loan Documents at such time resulting
in such Lender receiving payment in excess of its ratable share (calculated
according to the proportion of (i) the amount of such Obligations due and
payable to such Lender at such time to (ii) the aggregate amount of the
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) of or on account of any of
Obligations owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (calculated
according to the proportion of (i) the amount of such Obligations owing (but not
due and payable) to such Lender at such time to (ii) the aggregate amount of
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of Obligations
owing (but not due and payable) to all Lenders hereunder and under the other
Loan Documents at such time obtained by all the Lenders at such time, then in
each case, such Lender shall (x) notify the Agent of such fact, and (y) purchase
(for cash at face value) participations in the Obligations of the other Lenders
due and payable or owing, as the case may be, or make such other adjustments as
shall be equitable, so that the benefit of such excess payments shall be shared
by all such Lenders; provided that:

 

43

 

 

(i)          if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)         the provisions of this Section shall not be construed to apply to
(1) any payment made by the Company pursuant to and in accordance with the
express terms of this Agreement or (2) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

(b)          The Obligor consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Obligor rights of setoff and counterclaim (subject to Section 10.09) with
respect to such participation as fully as if such Lender were a direct creditor
of the Obligor in the amount of such participation.

 

Section 2.15         Incremental Facilities.

 

(a)          The Company may, by written notice to the Agent, each Issuing Bank
and the Swing Line Lender, elect to request prior to the Revolving Commitment
Termination Date, an increase to a Class of then-existing Revolving Commitments
(any such increase, “New Revolving Commitments”), by an amount not in excess of
$50,000,000 in the aggregate and not less than $10,000,000 individually (or such
lesser amount which shall be approved by the Agent or such lesser amount that
shall constitute the difference between $50,000,000 and all such New Revolving
Commitments obtained prior to such date), and integral multiples of $1,000,000
in excess of that amount. Each such notice shall specify (x) the date (each, an
“Increased Amount Date”) on which the Company proposes that the New Revolving
Commitments shall be effective, which shall be a date not less than 10 Business
Days after the date on which such notice is delivered to the Agent, (y) the
identity of each Lender or other Person that is an Eligible Assignee (each, a
“New Revolving Loan Lender”) to whom the Company proposes any portion of such
New Revolving Commitments be allocated and the amounts of such allocations and
(z) the Class of Revolving Commitments the Company proposes to increase;
provided that the Agent may elect or decline to arrange such New Revolving
Commitments in its sole discretion and any Lender approached to provide all or a
portion of the New Revolving Commitments may elect or decline, in its sole
discretion, to provide a New Revolving Commitment. Such New Revolving
Commitments shall become effective as of such Increased Amount Date; provided
that

 

(i)          no Default or Event of Default shall exist on such Increased Amount
Date before or after giving effect to such New Revolving Commitments;

 

(ii)         the Company and its Subsidiaries shall be in pro forma compliance
with Sections 7.11, 7.12 and 7.14 as of the last day of the most recently ended
Fiscal Quarter after giving effect to such New Revolving Commitments;

 

(iii)        all New Revolving Commitments shall be effected pursuant to one or
more Joinder Agreements executed and delivered by the Company, the New Revolving
Loan Lender and the Agent, each of which shall be recorded in the Register and
each New Revolving Loan Lender shall be subject to the requirements set forth in
Section 3.01(e);

 

(iv)        the Company shall make any payments required pursuant to
Section 3.05(b) in connection with the New Revolving Commitments;

 

44

 

 



 

(v)         the Agent, each Issuing Bank and the Swing Lien Lender shall have
consented to any New Revolving Loan Lender (such consent shall not be
unreasonably withheld) and

 

(vi)        the Company shall deliver or cause to be delivered any legal
opinions or other documents reasonably requested by the Agent in connection with
any such transaction.

 

(b)          [Reserved].

 

(c)          On any Increased Amount Date on which New Revolving Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,

 

(i)          each of the Revolving Loan Lenders shall assign to each of the New
Revolving Loan Lenders, and each of the New Revolving Loan Lenders shall
purchase from each of the Revolving Loan Lenders, at the principal amount
thereof (together with accrued interest), such interests in the Revolving Loans
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
will be held by then-existing Revolving Loan Lenders and New Revolving Loan
Lenders ratably in accordance with their Revolving Commitments after giving
effect to the addition of such New Revolving Commitments to the Revolving
Commitments,

 

(ii)         each New Revolving Commitment shall be deemed for all purposes a
Revolving Commitment and each Loan made thereunder (a “New Revolving Loan”)
shall be deemed, for all purposes, a Revolving Loan and

 

(iii)        each New Revolving Loan Lender shall become a Lender with respect
to the New Revolving Commitment and all matters relating thereto.

 

For the avoidance of doubt, the terms and provisions of the New Revolving Loans
and New Revolving Commitments shall be documented solely as an increase, and
shall be identical, to the Class of then-existing Revolving Loan Commitments so
increased.

 

(d)          [Reserved].

 

(e)          The Agent shall notify Lenders promptly upon receipt of the
Company’s notice of each Increased Amount Date and in respect thereof (i) the
New Revolving Commitments and the New Revolving Loan Lenders and (ii) the
respective interests in such Revolving Loan Lender’s Revolving Loans, in each
case subject to the assignments contemplated by Section 2.15(c).

 

Section 2.16         Defaulting Lenders.

 

(a)          Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders.

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article 8 or
otherwise) or received by the Agent from a

 

45

 

 

Defaulting Lender pursuant to Section 10.09 shall be applied at such time or
times as may be determined by the Agent as follows:

 

first,to the payment of any amounts owing by such Defaulting Lender to the Agent
hereunder;

 

second,to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or Swing Line Lender hereunder;

 

third,to Cash Collateralize the Issuing Banks’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16(d);

 

fourth,as the Company may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent;

 

fifth,if so determined by the Agent and the Company, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Banks’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.16(d);

 

sixth,to the payment of any amounts owing to the Lenders, the Issuing Banks or
Swing Line Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Banks or Swing Line Lenders
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement;

 

seventh,so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and

 

eighth,to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;

 

provided that if (x) such payment is a payment of the principal amount of any
Loans or any reimbursement obligations with respect to Letters of Credit in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and any
reimbursement obligations with respect to Letters of Credit owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or any reimbursement obligations with respect to Letters of
Credit owed to, such Defaulting Lender until such time as all Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans are held
by the Lenders pro rata in accordance with the applicable Commitments without
giving effect to Section 2.16(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 

46

 

 

(iii)        Certain Fees.

 

(1)         No Defaulting Lender shall be entitled to receive any fee pursuant
to Section 2.11(a) for any period during which that Lender is a Defaulting
Lender (and the Company shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender); provided,
that such, Defaulting Lender shall be entitled to receive fees pursuant to
Section 2.11(a)(ii) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Pro Rata Share of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.16(d).

 

(2)         With respect to any fees not required to be paid to any Defaulting
Lender pursuant to clause (A) above, the Company shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank and Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing Bank’s
or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

 

(iv)        Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Letters of Credit and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)         Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Company shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.16(d).

 

(b)          Defaulting Lender Cure. If the Company, the Agent and each Swing
Line Lender and Issuing Bank agree in writing that a Lender is no longer a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held pro
rata by the Lenders in accordance with the applicable Commitments (without
giving effect to Section 2.16(d)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Company while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

47

 

 

(c)          New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
with respect to any Defaulting Lender after giving effect to such Swing Line
Loan and (ii) no Issuing Bank shall be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure with respect to any Defaulting Lender after giving effect
thereto.

 

(d)          Cash Collateral. At any time that there shall exist a Defaulting
Lender, within three Business Days following the written request of the Agent or
any Issuing Bank (with a copy to the Agent) the Company shall Cash Collateralize
the Issuing Banks’ Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.

 

(i)          Grant of Security Interest. The Company, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to the Agent,
for the benefit of the Issuing Banks, and agrees to maintain, a first priority
security interest in all such Cash Collateral as security for the Defaulting
Lenders’ obligation to fund participations in respect of Letters of Credit, to
be applied pursuant to clause (ii) below. If at any time the Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Agent and the Issuing Banks as herein provided, or that the total amount of
such Cash Collateral is less than the Minimum Collateral Amount, the Company
will, promptly upon demand by the Agent, pay or provide to the Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

 

(ii)          Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 2.16 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

(iii)        Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce each Issuing Bank’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this
Section 2.16 following (A) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender) or (B) the determination by the Agent and each Issuing Bank that there
exists excess Cash Collateral; provided that, subject to the other provisions of
this Section 2.16, the Person providing Cash Collateral and each Issuing Bank
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; provided, further, that to the extent
that such Cash Collateral was provided by the Company, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.

 

Section 2.17         Maturity Extensions of Loans.

 

(a)          The Company may from time to time, pursuant to the provisions of
this Section 2.17, agree with one or more Lenders holding Loans and Commitments
of any Class (each an “Existing Class”) to extend the maturity date of such
Class of Loans and to provide for other terms consistent with this Section 2.17
(each such modification, an “Extension”) pursuant to one or more written offers
(each an “Extension Offer”) made from time to time by the Company to all Lenders
under any Class that is proposed to be extended under this Section 2.17, in each
case on a pro rata basis (based on the relative principal amounts of the
outstanding Loans of each Lender in such Class) and on the same terms to each

 

48

 

 

such Lender. In connection with each Extension, the Company will provide
notification to the Agent (for distribution to the Lenders of the applicable
Class), no later than 30 days prior to the maturity of the applicable Class or
Classes to be extended of the requested new maturity date for the extended Loans
of each such Class (each an “Extended Maturity Date”) and the due date for
Lender responses. In connection with any Extension, each Lender of the
applicable Class wishing to participate in such Extension shall, prior to such
due date, provide the Agent with a written notice thereof in a form reasonably
satisfactory to the Agent. Any Lender that does not respond to an Extension
Offer by the applicable due date shall be deemed to have rejected such
Extension. In connection with any Extension, the Company shall agree to such
procedures, if any, as may be reasonably established by, or acceptable to, the
Agent to accomplish the purposes of this Section 2.17.

 

(b)          After giving effect to any Extension, the Revolving Commitments so
extended shall cease to be a part of the Class of which they were a part
immediately prior to the Extension and shall be a new Class hereunder; provided
that at no time shall there be more than four (4) different Classes of Revolving
Commitments; provided, further, that, in the case of any Extension Amendment,

 

(i)          all Credit Extensions and all prepayments of Revolving Loans shall
continue to be made on a ratable basis among all Revolving Lenders, based on the
relative amounts of their Revolving Commitments, until the repayment of the
Revolving Loans attributable to the non-extended Revolving Commitments on the
applicable Revolving Commitment Termination Date,

 

(ii)         the allocation of the participation exposure with respect to any
then-existing or subsequently issued or made Letter of Credit or Swing Line Loan
as between the Revolving Commitments of such new “Class” and the remaining
Revolving Commitments shall be made on a ratable basis in accordance with the
relative amounts thereof until the applicable Revolving Commitment Termination
Date has occurred,

 

(iii)        no termination of Extended Revolving Commitments and no repayment
of Extended Revolving Loans accompanied by a corresponding permanent reduction
in Extended Revolving Commitments shall be permitted unless such termination or
repayment (and corresponding reduction) is accompanied by at least a pro rata
termination or permanent repayment (and corresponding pro rata permanent
reduction), as applicable, of the Existing Revolving Loans and Existing
Revolving Commitments (or all Existing Revolving Commitments of such Class and
related Existing Revolving Loans shall have otherwise been terminated and repaid
in full) and

 

(iv)        with respect to Letters of Credit and Swing Line Loans, the maturity
date with respect to the Revolving Commitments may not be extended without the
prior written consent of each Issuing Bank and the Swing Line Lender.

 

If the Total Utilization of Revolving Commitments exceeds the Revolving
Commitment as a result of the occurrence of the Revolving Credit Termination
Date (or the applicable Extended Maturity Date with respect to any Class of New
Revolving Loans or Class of Revolving Commitments extended pursuant to this
Section 2.17) while an extended Class of Revolving Commitments remains
outstanding, the Company shall make such payments as are necessary in order to
eliminate such excess on such date.

 

(c)          The consummation and effectiveness of each Extension shall be
subject to the following:

 

(i)          no Default or Event of Default shall have occurred and be
continuing at the time any Extension Offer is delivered to the Lenders or at the
time of such Extension (after giving effect to such Extension);

 

49

 

 

(ii)         the Revolving Loans or Revolving Commitments, as applicable, of any
Lender extended pursuant to any Extension (as applicable, “Extended Revolving
Loans” or “Extended Revolving Commitments”) shall have the same terms as the
Class of Revolving Loans or Revolving Commitments, as applicable, subject to the
related Extension Amendment (as applicable, “Existing Revolving Loans” or
“Existing Revolving Commitments”); except

 

(1)         the final maturity date of any Extended Revolving Commitments of a
Class to be extended pursuant to an Extension shall be later than the Latest
Maturity Date at the time of such Extension;

 

(2)         the all-in pricing (including, without limitation, margins, fees and
premiums) with respect to the Extended Revolving Loans or Extended Revolving
Commitments, as applicable, may be higher or lower than the all-in pricing
(including, without limitation, margins, fees and premiums) for the Existing
Revolving Loans or Existing Revolving Commitments, as applicable;

 

(3)         the revolving credit commitment fee rate with respect to the
Extended Revolving Commitments may be higher or lower than the revolving credit
commitment fee rate for Existing Revolving Commitments, in each case, to the
extent provided in the applicable Extension Amendment;

 

(4)         no repayment of any Extended Revolving Loans or Extended Revolving
Commitments, as applicable, shall be permitted unless such repayment is
accompanied by an at least pro rata repayment of all earlier maturing Loans
(including previously extended Loans) (or all earlier maturing Loans (including
previously extended Loans) shall otherwise be or have been terminated and repaid
in full);

 

(5)         the Extended Revolving Loans and/or Extended Revolving Commitments
may contain a “most favored nation” provision for the benefit of Lenders holding
Extended Revolving Loans and/or Extended Revolving Commitments, as applicable;
and

 

(6)         the other terms and conditions applicable to Extended Revolving
Loans and/or Extended Revolving Commitments may be terms different than those
with respect to the Existing Revolving Loans or Existing Revolving Commitments,
as applicable, so long as such terms and conditions only apply after the Latest
Maturity Date

 

; provided, further, that each Extension Amendment may, without the consent of
any Lender other than the applicable extending Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Agent and the Company, to give effect to the
provisions of this Section 2.17, including any amendments necessary to treat the
applicable Loans and/or Commitments of the extending Lenders as a new “Class” of
loans and/or commitments hereunder; provided, however, that no Extension
Amendment may provide for any Class of Extended Revolving Commitments to be
secured by any collateral or other assets of any Subsidiary or guaranteed by any
guarantor that does not also guarantee the Existing Revolving Commitments;

 

(iii)        all documentation in respect of such Extension shall be consistent
with the foregoing, and all written communications by the Company generally
directed to the applicable Lenders under the applicable Class in connection
therewith shall be in form and substance consistent with the foregoing and
otherwise reasonably satisfactory to the Agent;

 

50

 

 

(iv)        a minimum amount in respect of such Extension (to be determined in
the Company’s discretion and specified in the relevant Extension Offer, but in
no event less than $25,000,000, unless another amount is agreed to by the Agent
in its reasonable discretion) shall be satisfied (the “Minimum Extension
Condition”); and

 

(v)         no Extension shall become effective unless, on the proposed
effective date of such Extension, the conditions set forth in Section 4.02 shall
be satisfied (with all references in such Section to the making of a Loan being
deemed to be references to the Extension on the applicable date of such
Extension), and the Agent shall have received a certificate to that effect dated
the applicable date of such Extension and executed by a Responsible Officer of
the Company.

 

(d)          For the avoidance of doubt, it is understood and agreed that the
provisions of Section 2.14 and Section 10.01 will not apply to any payment of
interest or fees in respect of any Extended Revolving Commitments that have been
extended pursuant to an Extension at a rate or rates different from those paid
or payable in respect of Loans of any other Class, in each case as is set forth
in the relevant Extension Offer made pursuant to and in accordance with the
provisions of this Section 2.17 with respect to such Extensions of Revolving
Commitments.

 

(e)          No Lender who rejects any request for an Extension shall be deemed
a Non-Consenting Lender for purposes of Section 10.14.

 

(f)          The Lenders hereby irrevocably authorize the Agent to enter into
amendments (collectively, “Extension Amendments”) to this Agreement and the
other Loan Documents as may be necessary in order to establish new Classes of
Revolving Commitments created pursuant to an Extension, in each case on terms
consistent with this Section 2.17. Notwithstanding the foregoing, the Agent
shall have the right (but not the obligation) to seek the advice or concurrence
of the Required Lenders with respect to any matter contemplated by this Section
2.17 and, if the Agent seeks such advice or concurrence, the Agent shall be
permitted to enter into such amendments with the Company in accordance with any
instructions received from such Required Lenders and shall also be entitled to
refrain from entering into such amendments with the Company unless and until it
shall have received such advice or concurrence; provided, however, that, whether
or not there has been a request by the Agent for any such advice or concurrence,
all such Extension Amendments entered into with the Company by the Agent
hereunder shall be binding on the Lenders. Without limiting the foregoing, in
connection with any Extension, (i) the Company and the appropriate Subsidiaries
shall (at their expense) amend (and the Agent is hereby directed to amend) any
Loan Document that the Agent reasonably requests to be amended to reflect the
then latest Extended Maturity Date (or such later date as may be advised by
counsel to the Agent) and (ii) the Company and the appropriate Subsidiaries
shall deliver board resolutions, secretary’s certificates, officer’s
certificates and other documents as shall reasonably be requested by the Agent
in connection therewith and, if requested by the Agent, a legal opinion of
counsel in form and substance reasonably acceptable to the Agent.

 

(g)          Promptly following the consummation and effectiveness of any
Extension, the Company will furnish to the Agent (who shall promptly furnish to
each Lender) written notice setting forth the Extended Maturity Date and
material economic terms of the Extension and the aggregate principal amount of
each Class of Loans and Commitments after giving effect to the Extension and
attaching a copy of the fully executed Extension Amendment.

 

51

 

 

Article 3.
Taxes, Yield Protection and Illegality

 

Section 3.01         Taxes.

 

(a)          Payments Free of Indemnified Taxes and Other Taxes. Except as
required by applicable law, any and all payments by or on account of any
obligation of the Obligor hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if any applicable withholding agent shall be
required by applicable law to deduct or withhold any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable by the
Obligor shall be increased as necessary so that after all required deductions or
withholdings have been made (including deductions applicable to additional sums
payable under this Section) the Agent or Lender, as the case may be, receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) the applicable withholding agent shall make such
deductions or withholdings and (iii) the applicable withholding agent shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law.

 

(b)          Payment of Other Taxes by the Company. Without limiting the
provisions of subsection (a) above, the Company shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

 

(c)          Indemnification by the Company. Without duplication of
Section 3.01(a), the Company shall indemnify the Agent and each Lender, within
10 Business Days after written demand therefor, for the full amount of any
Indemnified Taxes in respect of payments under any Loan Document or Other Taxes
(including Indemnified Taxes or Other Taxes imposed on or attributable to
amounts payable under this Section) that are imposed on or payable by the Agent
or such Lender, as the case may be, and reasonable expenses arising therefrom,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate
setting forth the amount of such payment or liability delivered to the Company
by a Lender (with a copy to the Agent), or by the Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. If the Company
reasonably believes that there is an appropriate basis to pursue a refund of any
Indemnified Tax or Other Tax indemnified by the Company under this
Section 3.01(c), or for which the Obligor has paid additional amounts under
Section 3.01(a), the affected Agent or Lender (as applicable) shall, upon the
Company’s written request and at the Company’s expense, pursue such refund;
provided that no Agent or Lender shall be obligated to pursue any such refund if
such Agent or Lender determines in good faith that it would be materially
disadvantaged or prejudiced, or subject to any unreimbursed cost or expense, by
pursuing such refund. Any refund described in the preceding sentence that is
received by the Agent or any Lender shall be payable to the Company to the
extent provided in Section 3.01(f).

 

(d)          Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Obligor to a Governmental Authority
pursuant to this Section 3.01, the Company shall deliver to the Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment or other evidence of such payment reasonably
satisfactory to the Agent.

 

(e)          Status of Lenders. Each Lender shall deliver to the Company and to
the Agent, whenever reasonably requested by the Company or the Agent, such
properly completed and executed documentation prescribed by applicable laws and
such other reasonably requested information as will permit the Company or the
Agent, as the case may be, (A) to determine whether or not payments made
hereunder or under any other Loan Document are subject to Taxes, (B) to
determine, if applicable, the

 

52

 

 

required rate of withholding or deduction and (C) to establish such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of any payments to be made to such Lender pursuant to any Loan
Document or otherwise to establish such Lender’s status for withholding tax
purposes in an applicable jurisdiction. If any form, certification or other
documentation provided by a Lender pursuant to this Section 3.01(e) (including
any of the specific documentation described below) expires or becomes obsolete
or inaccurate in any respect, such Lender shall promptly notify the Company and
the Agent in writing and shall promptly update or otherwise correct the affected
documentation or promptly notify the Company and the Agent in writing that such
Lender is not legally eligible to do so.

 

Without limiting the generality of the foregoing,

 

(A)         any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Company and the Agent duly
completed and executed originals of IRS Form W-9 or such other documentation or
information prescribed by applicable laws or reasonably requested by the Company
or the Agent (in such number of signed originals as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon request of the Company or
the Agent) as will enable the Company or the Agent, as the case may be, to
determine whether or not such Lender is subject to U.S. federal backup
withholding or information reporting requirements; and

 

(B)         each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of U.S. federal withholding
tax with respect to any payments hereunder or under any other Loan Document
shall deliver to the Company and the Agent (in such number of signed originals
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company or the Agent), duly completed and
executed copies of whichever of the following is applicable:

 

(i)IRS Form W-8BEN or W-8BEN-E (or any successor thereto) claiming eligibility
for benefits of an income tax treaty to which the United States is a party,

 

(ii)IRS Form W-8ECI (or any successor thereto) claiming that specified payments
(as applicable) under this Agreement or any other Loan Documents (as applicable)
constitute income that is effectively connected with such Foreign Lender’s
conduct of a trade or business in the United States,

 

(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Sections 881(c) or 871(h) of the Code (the “Portfolio
Interest Exemption”), (x) a certificate, substantially in the form of
Exhibit G-1, G-2, G-3 or G-4, as applicable (a “Tax Status Certificate”), to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Company,
within the meaning of Section 881(c)(3)(B) of the Code or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) IRS
Form W-8BEN or W-8BEN-E (or any successor thereto),

 

(iv)where such Lender is a partnership (for U.S. federal income tax purposes) or
otherwise not a beneficial owner (e.g., where such Lender has sold a
participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the Portfolio Interest
Exemption, a Tax Status Certificate of such beneficial owner(s); provided that,
if the Foreign Lender is a partnership and not a participating Lender, the

 

53

 

 

Tax Status Certificate from the beneficial owner(s) may be provided by the
Foreign Lender on behalf of the beneficial owner(s)), or

 

(v)any other form prescribed by applicable laws as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax together with such
supplementary documentation as may be prescribed by applicable laws to permit
the Company or the Agent to determine the withholding or deduction required to
be made; and

 

(C)         If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Company or the Agent as may be
necessary for the Company and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (C), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(f)          Treatment of Certain Refunds. If the Agent or any Lender
determines, in its good faith discretion, that it has received a refund (whether
received in cash or applied as an offset against other Taxes due) of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Obligor or with respect to which the Obligor has paid additional amounts
pursuant to this Section, it shall promptly pay to the Company an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Obligor under this Section 3.01 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Agent or such Lender (including any Taxes), as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Company,
upon the request of the Agent or such Lender, agrees to repay the amount paid
over to the Company (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority (other than any penalties arising from the
gross negligence or willful misconduct of the Agent or the Lender)) to the Agent
or such Lender in the event the Agent or such Lender is required to repay such
refund to such Governmental Authority. Such Lender or Agent, as the case may be,
shall, at the Company’s reasonable request, provide the Company with a copy of
any notice of assessment or other evidence reasonably satisfactory to the
Company of the requirement to repay such refund received from the relevant
taxing authority. Notwithstanding anything to the contrary in this paragraph
(f), in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require the Agent
or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Company or any other
Person.

 

54

 

 

Section 3.02         Illegality.

 

(a)          If any Lender reasonably and in good faith determines that the
introduction of any Requirement of Law, or any change in any Requirement of Law,
or in the interpretation or administration of any Requirement of Law, after the
Closing Date, has made it unlawful, or that any central bank or other
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make Eurodollar Rate Loans, then, on notice thereof
by the Lender to the Company through the Agent, any obligation of that Lender to
make Eurodollar Rate Loans shall be suspended until the Lender notifies the
Agent and the Company that the circumstances giving rise to such determination
no longer exist.

 

(b)          If a Lender reasonably and in good faith determines that it is
unlawful for such Lender to maintain any Eurodollar Rate Loan after the Closing
Date, the Company shall, upon its receipt of written notice of such fact and
demand from such Lender (with a copy to the Agent), prepay in full such
Eurodollar Rate Loans of that Lender then outstanding, together with interest
accrued thereon and amounts required under Section 3.04, either on the last day
of the Interest Period thereof, if the Lender may lawfully continue to maintain
such Eurodollar Rate Loans to such day, or immediately, if the Lender may not
lawfully continue to maintain such Eurodollar Rate Loan. If the Company is
required to so prepay any Eurodollar Rate Loan, then concurrently with such
prepayment, the Company shall borrow from the affected Lender, in the amount of
such prepayment, a Base Rate Loan.

 

(c)          If the obligation of any Lender to make or maintain Eurodollar Rate
Loans has been so terminated or suspended, the Company may elect, by giving
notice to the Lender through the Agent, that all Loans which would otherwise be
made or maintained by the Lender as Eurodollar Rate Loans shall instead be Base
Rate Loans.

 

(d)          Before giving any notice to the Agent under this Section 3.02, the
affected Lender shall designate a different Lending Office with respect to its
Eurodollar Rate Loans if such designation will avoid the need for giving such
notice or making such demand and will not, in the judgment of the Lender, be
illegal or otherwise disadvantageous to the Lender.

 

Section 3.03         Increased Costs and Reduction of Return.

 

(a)          If any Lender reasonably and in good faith determines that, due to
either (i) the introduction of or any change in or in the interpretation of any
law or regulation or (ii) the compliance by that Lender with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law) after the Closing Date, there shall be any increase in
the cost including Taxes (other than (i) Excluded Taxes and (ii) Indemnified
Taxes and Other Taxes that are covered by Section 3.01) to such Lender of
agreeing to make or making, funding or maintaining any Eurodollar Rate Loans,
then the Company shall be liable for, and shall from time to time, promptly upon
written demand (with a copy of such demand to be sent to the Agent), pay to the
Agent for the account of such Lender, additional amounts as are sufficient to
compensate such Lender for such increased costs; provided that such Lender shall
only be entitled to seek such additional amounts if such Lender is generally
seeking the payment of similar additional amounts from similarly situated
borrowers in comparable credit facilities. Notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all rules, regulations, orders, requests, guidelines or directives in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or United States or
foreign regulatory authorities, in each case pursuant to Basel III, are deemed
to have been adopted and to have taken effect after the date hereof.

 

55

 

 



 

(b)          If any Lender reasonably and in good faith shall have determined
that (i) the introduction of any Capital Adequacy Regulation, (ii) any change in
any Capital Adequacy Regulation, (iii) any change in the interpretation or
administration of any Capital Adequacy Regulation by any central bank or other
Governmental Authority charged with the interpretation or administration
thereof, or (iv) compliance by the Lender (or its Lending Office) or any
corporation controlling the Lender with any Capital Adequacy Regulation, in each
case after the Closing Date, affects or would affect the amount of capital
required or expected to be maintained by the Lender or any corporation
controlling the Lender and (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy and such Lender’s
desired return on capital) determines that the amount of such capital is
increased as a consequence of its Commitment, loans, credits or obligations
under this Agreement, then, thirty (30) days after written demand by such Lender
to the Company through the Agent, the Company shall pay to the Lender, from time
to time as specified by the Lender, additional amounts sufficient to compensate
the Lender for such increase; provided that such Lender shall only be entitled
to seek such additional amounts if such Lender is generally seeking the payment
of similar additional amounts from similarly situated borrowers in comparable
credit facilities; provided, further, that the Company shall not be required to
compensate a Lender for any such increases in capital for any period more than
120 days prior to the date such Lender delivers such demand.

 

Section 3.04         Funding Losses. The Company shall reimburse each Lender and
hold each Lender harmless from any loss (other than loss of profits or the
Applicable Margin) or expense which the Lender may sustain or incur as a
consequence of:

 

(a)          the failure of the Company to make on a timely basis any payment of
principal of any Eurodollar Rate Loan;

 

(b)          the failure of the Company to continue a Loan after the Company has
given (or is deemed to have given) a Notice of Continuation;

 

(c)          the failure of the Company to make any prepayment of any Loan in
accordance with any notice delivered under Section 2.09; or

 

(d)          the prepayment (including pursuant to Section 2.09) or other
payment (including after acceleration thereof) of a Eurodollar Rate Loan on a
day that is not the last day of the relevant Interest Period;

 

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Eurodollar Rate Loans or from fees
payable to terminate the deposits from which such funds were obtained, but
excluding any administrative fee or other amount chargeable by such Lender for
the calculation of such loss. For purposes of calculating amounts payable by the
Company to the Lenders under this Section 3.04 and under Section 3.03(a), each
Eurodollar Rate Loan made by a Lender (and each related reserve, special deposit
or similar requirement) shall be conclusively deemed to have been funded at the
Eurodollar Rate used in determining the Eurodollar Rate for such Eurodollar Rate
Loan (but without giving effect to the proviso to the definition of “Eurodollar
Rate”) by a matching deposit or other borrowing in the London interbank market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan is in fact so funded.

 

Section 3.05         Inability to Determine Rates; Breakage Costs.

 

(a)          If the Required Lenders determine that for any reason adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
that the Eurodollar Rate for any requested Interest Period with respect to a

 

56

 

 

proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Agent will promptly so notify the Company
and each Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Agent (upon the instruction
of the Required Lenders) revokes such notice in writing. Upon receipt of such
notice, the Company may revoke any notice of continuation then submitted by it
pursuant to Section 2.06. If the Company does not revoke such notice of
continuation, the Lenders shall make, convert or continue the Loans, as proposed
by the Company, in the amount specified in the applicable notice submitted by
the Company, but such Loans shall be made, converted or continued as Base Rate
Loans instead of Eurodollar Rate Loans. Notwithstanding the foregoing, the Agent
and each Lender shall take any reasonable actions available to them (including
designation of different Lending Offices), consistent with legal and regulatory
restrictions, that will avoid the need to take the steps described in this
Section 3.05, which will not, in the reasonable judgment of the Agent or such
Lender, be disadvantageous to the Agent, such Lender or the Company, as compared
to the steps described in this Section 3.05.

 

(b)          The Company shall compensate each Lender, upon written request by
such Lender (which request shall set forth the basis for requesting such
amounts), for all reasonable losses, expenses and liabilities (including any
interest paid or payable by such Lender to Lenders of funds borrowed by it to
make or carry its Eurodollar Rate Loans and any loss, expense or liability
sustained by such Lender in connection with the liquidation or re-employment of
such funds but excluding loss of anticipated profits) which such Lender may
sustain: (i) if for any reason (other than a default by such Lender) a Credit
Extension of any Eurodollar Rate Loan does not occur on a date specified
therefor in a Loan Notice, or a conversion to or continuation of any Eurodollar
Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice; (ii) if any prepayment or other principal
payment of, or any conversion of, any of its Eurodollar Rate Loans occurs on a
date prior to the last day of an Interest Period applicable to that Loan; or
(iii) if any prepayment of any of its Eurodollar Rate Loans is not made on any
date specified in a notice of prepayment given by the Company.

 

Section 3.06         Certificates of Lenders. Any Lender claiming reimbursement
or compensation under this Article shall deliver to the Company (with a copy to
the Agent) a certificate setting forth in reasonable detail the amount payable
to the Lender hereunder and such certificate shall be conclusive and binding on
the Company in the absence of demonstrable error. Such certificate shall set
forth in reasonable detail (in the form of Exhibit E hereto for amounts claimed
with respect to Eurodollar Rate Loans under Section 3.04 and in a form
reasonably determined by the applicable Lender with respect to Base Rate Loans)
the methodology used in determining the amount payable to the Lender.

 

Section 3.07         Substitution of Lenders. If the Company receives notice
from any Lender of a claim for compensation under Section 3.01, 3.02 or 3.03,
the Company may, upon notice to such Lender and the Agent, replace such Lender
by causing such Lender to assign its Loans (with the assignment fee to be paid
by the Company in such instance) pursuant to Section 10.07(b) to one or more
other Lenders or Eligible Assignees procured by the Company; provided that (x)
the Company shall be obligated to replace all Lenders that have made similar
requests for compensation and (y) each such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it under the Loan
Documents from the applicable assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts). The Company shall release such Lender from its obligations under
the Loan Documents. Any Lender being replaced shall execute and deliver an
Assignment and Assumption with respect to such Lender’s outstanding Loans.

 

Section 3.08         Survival. The agreements and obligations of the Company in
Section 3.01, Section 3.03, Section 3.04 and Section 3.06 shall survive the
termination of this Agreement and the payment of all other Obligations.

 

57

 

 

Article 4.
Conditions Precedent

 

Section 4.01         Conditions of Initial Credit Extension. The obligation of
each Lender to make any Credit Extension on the Closing Date is subject to
satisfaction of the following conditions precedent at or substantially
simultaneously with the making of such Credit Extension:

 

(a)          The Agent shall have received each of the following, each of which
shall be originals or facsimiles or Adobe PDFs delivered by electronic mail
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the Company, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date) and each in form and substance reasonably satisfactory to the
Agent and each of the Lenders:

 

(i)          executed counterparts of this Agreement in sufficient number as the
Agent shall request on behalf of the Lenders; and

 

(ii)         a Note executed by the Company in favor of each Lender that has
requested a Note at least three (3) Business Days prior to the Closing Date.

 

(b)          The Agent shall have received:

 

(i)          copies of the resolutions of the board of directors, authorized
subcommittee thereof, or other equivalent body of the Company authorizing the
Transactions to which the Company is a party, certified as of the Closing Date
by the Secretary or an Assistant Secretary of the Company; and

 

(ii)         a certificate of the Secretary or Assistant Secretary of the
Company certifying the names and true signatures of the officers of the Company
authorized to execute, deliver and perform, as applicable, this Agreement and
all other Loan Documents to be delivered by the Company hereunder.

 

(c)          The Agent shall have received:

 

(i)          the articles or certificate of incorporation of the Company as in
effect on the Closing Date, certified by the Secretary of State of its state of
incorporation or organization as of a recent date;

 

(ii)         the bylaws the Company as in effect on the Closing Date, certified
by the Secretary or Assistant Secretary of the Company as of the Closing Date;

 

(iii)        a certificate of good standing for the Company from the Secretary
of State (or similar, applicable Governmental Authority) of its state of
incorporation or organization as of a recent date; and

 

(iv)        a compliance certificate for each Insurance Subsidiary from the
Department of Insurance of its jurisdiction of domicile as of a recent date.

 

(d)          The Agent shall have received a written opinion, reasonably
acceptable to the Agent in form and substance, from Simpson Thacher & Bartlett
LLP, counsel for the Company.

 

58

 

 

(e)          The Agent shall have been paid all accrued and unpaid fees, and
reasonable costs and expenses to the extent then due and payable to the Agent on
or before the Closing Date, including accrued and projected Attorney Costs of
the Agent to the extent invoiced two (2) Business Days prior to the Closing
Date.

 

(f)          The Agent shall be satisfied (and may, but shall not be obligated
to, rely on the receipt of a certificate from any Company or any Affiliate
thereof for all or part of such purpose) that the Senior Notes shall have been
issued in accordance with the Senior Notes Indenture, and the Company shall have
received the net proceeds thereof.

 

(g)          The Agent shall be reasonably satisfied that (i) the Company and
its Subsidiaries shall have terminated any commitments to lend or make other
extensions of credit under the Existing Credit Agreement and (ii) all Liens
securing Indebtedness pursuant to the Existing Credit Agreement and the Existing
Senior Secured Notes on the Closing Date shall have been released.

 

(h)          The Agent shall have received (i) a certificate signed by a
Responsible Officer on behalf of the Company, dated as of the Closing Date,
confirming that the Company and its Subsidiaries have received all required
approvals of the transactions contemplated hereby and by the other Loan
Documents, including the Transactions, from each applicable Governmental
Authority and (ii) a solvency certificate executed by the Chief Financial
Officer of the Company, substantially in the form of Exhibit I.

 

(i)          All governmental authorizations and third party approvals (or
arrangements reasonably satisfactory to the Lenders in lieu of such approvals)
necessary in connection with the financing contemplated hereby and the
continuing operations of the Company and its Subsidiaries shall have been
obtained and be in full force and effect, in each case except for such
authorizations and approvals as would not be reasonably likely to have a
Material Adverse Effect.

 

(j)          The Agent shall have received such other approvals, documents or
materials as the Agent may reasonably request, all in form and substance
reasonably satisfactory to the Agent.

 

(k)          The Company and each of its Subsidiary shall have provided the
documentation and other information to the Agent that are required by regulatory
authorities under applicable “know-your-customer” rules and regulations,
including the Patriot Act, to the extent the Company shall have received written
requests therefor at least seven (7) days prior to the Closing Date.

 

(l)          The Company shall have a public corporate family rating of at least
Ba2 with a stable or positive outlook and an unsecured debt rating of at least
Ba2 from Moody’s and a public corporate credit rating of at least BB+ with a
stable or positive outlook and an unsecured debt rating of at least BB+ from
S&P.

 

Section 4.02         Conditions to All Credit Extensions.

 

The obligation of each Lender to make any Loans or any Issuing Bank to issue any
Letter of Credit, on any Borrowing Date (including on the Closing Date) is
subject to satisfaction of the following conditions precedent:

 

(a)          The representations and warranties of the Company contained in
Article 5 or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, (x) which
are not qualified as to materiality shall be true and correct in all material
respects and (y) which are qualified as to materiality shall be true and
correct, in each case, on and as of the date of such Loan Notice and after
giving effect to such borrowing, except to the extent that such

 

59

 

 

representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects, or true and
correct, as the case may be, as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.11(a) and (b) shall be deemed to refer to the most recent statements
furnished prior to the Closing Date or pursuant to Sections 6.01(a) and (b),
respectively.

 

(b)          No Default or Event of Default shall have occurred and be
continuing on such date or immediately after giving effect to the proposed
Credit Extension.

 

(c)          [Reserved].

 

(d)          The Agent shall have received a Loan Notice in accordance with the
requirements hereof.

 

(e)          After making the Credit Extension requested on such Borrowing Date,
the Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect;

 

(f)          On or before the date of issuance of any Letter of Credit, the
Agent shall have received all other information required by the applicable
Issuance Notice, and such other documents or information as any Issuing Bank may
reasonably require in connection with the issuance of such Letter of Credit

 

Each Loan Notice (other than a notice of conversion requesting only a conversion
of Loans to the other Interest Type, or a continuation of Eurodollar Rate Loans)
submitted by the Company shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.02(a) and (b) have been satisfied
(or waived) on and as of the date of the applicable Credit Extension.

 

Section 4.03         Determinations Under Section 4.01.

 

For purposes of determining compliance with the conditions specified in
Section 4.01, each of the Lenders shall be deemed to have consented to, approved
or accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by, or acceptable or satisfactory to,
the Lenders unless an officer of the Agent responsible for the Transactions
shall have received notice from such Lender prior to the Closing Date specifying
its objection thereto and, in the case of any Lender, such Lender shall not have
made available to the Agent on the Closing Date such Lender’s Pro Rata Share of
the borrowing to be made on such date.

 

Article 5.
Representations and Warranties

 

The Company represents and warrants to the Agent and each Lender that:

 

Section 5.01         Corporate Existence and Power. The Company and each of its
Subsidiaries:

 

(a)          is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization;

 

(b)          has the corporate (or other organizational) power and authority and
all governmental licenses, authorizations, consents and approvals to own its
assets and carry on its business;

 

(c)          is duly qualified and is licensed and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification or license; and

 

60

 

 

(d)          is in compliance with all Requirements of Law;

 

except, in each case referred to in clauses (a) (other than with respect to the
Company), (b), (c) and (d), to the extent that the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

Section 5.02         Corporate Authorization; No Contravention. The Transactions
to be entered into by the Obligor are within its corporate or other
organizational powers. The Transactions (including the execution, delivery and
performance by the Obligor of each Loan Document to which it is a party) have
been duly authorized by all necessary corporate or other organizational action
of the Obligor, and do not and will not:

 

(a)          contravene the terms of any of the Obligor’s Organization
Documents;

 

(b)          conflict with or result in any breach or contravention of, or
result in or require the creation of any Lien under, any document evidencing any
material Contractual Obligation to which the Obligor is a party, except for any
breaches or contraventions which, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect; or

 

(c)          violate any Requirement of Law or any order, injunction, writ or
decree of any Governmental Authority to which the Obligor or its property is
subject, except to the extent that such violations, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.03         Governmental Authorization. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
Transactions (including the execution, delivery or performance by, or
enforcement against, the Obligor of each Loan Document to which it is a party),
except such as have been obtained and are in full force and effect (including
without limitation, the approval of the Department of Insurance of the
jurisdiction of the domicile of the Insurance Subsidiaries).

 

Section 5.04         Binding Effect. This Agreement has been duly executed and
delivered by the Company and constitutes, and each other Loan Document to which
the Obligor is to be a party, when executed and delivered by the Obligor, will
constitute, a legal, valid and binding obligation of the Company or the Obligor,
as the case may be, in each case enforceable against the Company or the Obligor,
as the case may be, in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability, regardless of whether
considered in a proceeding in equity or in law.

 

Section 5.05         Litigation.  Except as set forth on Schedule 5.05, there
are no actions, suits, proceedings, claims or disputes pending, or to the
knowledge of the Company, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, against the Company or any of
its Subsidiaries or any of their respective properties that: (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions (including the Transactions) contemplated hereby or thereby; or (b)
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect. No injunction, writ, temporary restraining order or any order of
any nature has been issued by any court or other Governmental Authority
purporting to enjoin or restrain the execution, delivery or performance of this
Agreement or any other Loan Document or directing that the transactions
(including the Transactions) provided for herein or therein not be consummated
as herein or therein provided.

 

61

 

 

Section 5.06         No Default. No Default or Event of Default has occurred and
is continuing. Without limiting the foregoing, no Default would result from the
consummation of the Transactions. As of the Closing Date, neither the Company
nor any Subsidiary is in default under or with respect to any Contractual
Obligation in any respect that, individually or together with all such defaults,
could reasonably be expected to have a Material Adverse Effect.

 

Section 5.07         ERISA Compliance.

 

(a)          Each Plan is in compliance with the applicable provisions of ERISA,
the Code and other federal or state law except to the extent that such
non-compliance could not reasonably be expected to have a Material Adverse
Effect. Each Plan that is intended to qualify under Section 401(a) of the Code
has either (i) received a favorable determination letter from the IRS and to the
knowledge of the Company, nothing has occurred which would reasonably be
expected to cause the loss of such qualification or (ii) with respect to the
Plans identified on Schedule 5.07, is in the process of requesting a favorable
determination letter from the IRS as to its qualified status, and the Company is
not aware of any fact or issue that would reasonably be expected to cause the
IRS to fail to issue a favorable determination letter, except where such
non-qualification could not reasonably be expected to have a Material Adverse
Effect. The Company, its Subsidiaries and each ERISA Affiliate have made all
required contributions to any Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan,
except where such lack of contribution or application for funding waiver could
not reasonably be expected to have a Material Adverse Effect.

 

(b)          Except as set forth on Schedule 5.07, there are no pending or, to
the knowledge of the Company, threatened claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. To the knowledge of the Company,
there has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that could reasonably be expected
to have a Material Adverse Effect.

 

(c)          Except for occurrences or circumstances that individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect:
(i) except as set forth on Schedule 5.07, since December 31, 2014, no ERISA
Event has occurred or is reasonably expected to occur; (ii) except as set forth
on Schedule 5.07, as of the Closing Date, no Single Employer Pension Plan has
any Unfunded Pension Liability; (iii) the Unfunded Pension Liabilities, if any,
of all Single Employer Pension Plans do not exceed, in the aggregate,
$25,000,000; (iv) none of the Company, any of its Subsidiaries or any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred that, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) none of the Company, any of its Subsidiaries or
any ERISA Affiliate has knowingly engaged in a transaction that could be subject
to Section 4069 or 4212(c) of ERISA.

 

Section 5.08         Margin Regulations. Neither the Company nor any Subsidiary
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying Margin Stock.
Margin Stock does not constitute more than 25% of the value of the consolidated
assets of the Company and its Subsidiaries. None of the proceeds of the Loans
will be used to acquire Margin Stock. None of the transactions contemplated by
this Agreement (including the direct or indirect use of the proceeds of the
Loans) will violate or result in a violation of the Securities Act of 1933, as
amended, or the Exchange Act, or regulations issued pursuant thereto, or
Regulation T, U or X of the FRB.

 

62

 

 

Section 5.09         Title to Properties.

The Company and each Subsidiary have good legal title in fee simple or rights in
and power to transfer, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of their respective businesses, except
for any failure to have such good title and any defects in title or interests as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, the property of the Company and
its Subsidiaries is subject to no Liens, other than Liens permitted under
Section 7.02.

 

Section 5.10         Taxes.

 

(a)          The Company and each of its Subsidiaries has timely filed all
federal Tax and other material Tax returns and reports required to be filed, and
has paid all federal Tax and other material Taxes levied or imposed upon it or
its properties, income or assets that have become due and payable (including in
its capacity as a withholding agent), except those that are (i) not more than 90
days overdue and not yet subject to penalties for failure to file or pay or (ii)
being contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with SAP or GAAP, as applicable
(provided that such contest effectively suspends collection of the same and
enforcement of any Lien securing the same). There is no current or proposed Tax
audit, assessment, deficiency or other claim or proceeding against the Company
or any Subsidiary that could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

 

(b)          Except as could not be reasonably expected to, individually or in
the aggregate, result in a Material Adverse Effect (i) the Company and each of
its Subsidiaries has made adequate provision in accordance with SAP or GAAP (as
applicable) for all Taxes not yet due and payable and (ii) neither the Company
nor any Subsidiary has ever participated in a “listed transaction” within the
meaning of Treasury Regulation Section 1.6011-4.

 

Section 5.11         Financial Condition.

 

(a)          Each of (i) the audited consolidated financial statements of the
Company and its Subsidiaries dated December 31, 2014, and the related
consolidated statements of income, shareholders’ equity and cash flows for the
Fiscal Year ended on that date, reported on by PricewaterhouseCoopers LLP,
independent public accountants and (ii) the unaudited consolidated financial
statements of the Company and its Subsidiaries dated March 31, 2015, and the
related consolidated statements of income, shareholders’ equity and cash flows
for the period ended on that date:

 

(i)          were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, subject, in the case of such unaudited financial statements, to
ordinary, good faith year end and audit adjustments and the absence of footnote
disclosure;

 

(ii)         fairly present in all material respects the financial condition,
results of operations, cash flows and changes in shareholders’ equity of the
Company and its Subsidiaries as of the date thereof and results of operations
for the period covered thereby; and

 

(iii)        show all material indebtedness and other liabilities, direct or
contingent, of the Company and its consolidated Subsidiaries as of the date
thereof.

 

(b)          Each of (x) the December 31, 2014 Annual Statement of each
Insurance Subsidiary and (y) the March 31, 2015 Quarterly Statement of each
Insurance Subsidiary (collectively, the “Historical Statutory Statements”):

 

63

 

 

(i)          were prepared in accordance with SAP, except as may be reflected in
the notes thereto and subject, with respect to the Quarterly Statements, to the
absence of notes required by SAP and to normal year-end adjustments; and

 

(ii)         were in all material respects, in compliance with applicable
Requirements of Law when filed and present fairly in all material respects the
financial condition of the respective Insurance Subsidiaries covered thereby as
of the respective dates thereof and changes in Capital and Surplus of the
respective Insurance Subsidiaries covered thereby for the respective periods
then ended.

 

Except for liabilities and obligations disclosed or provided for in the
Historical Statutory Statements (including, without limitation, reserves, policy
and contract claims and statutory liabilities), no Insurance Subsidiary had, as
of the date of its respective Historical Statutory Statements, any material
liabilities or obligations of any nature whatsoever (whether absolute,
contingent or otherwise and whether or not due) that, in accordance with SAP,
would have been required to have been disclosed or provided for in such
Historical Statutory Statement.

 

(c)          The financial projections, budgets and estimates are as to future
events provided to the Agent prior to the date hereof have been prepared in good
faith based upon assumptions that are believed by the preparer thereof to be
reasonable at the time that they are provided to the Agent, it being understood
and agreed that (i) financial projections, budgets and estimates are as to
future events and are not to be viewed as facts, (ii) financial projections,
budgets and estimates are subject to significant uncertainties and
contingencies, many of which are beyond the Company’s control, (iii) no
assurance can be given that any particular financial projections, budgets or
estimates will be realized and (iv) actual results during the period or periods
covered by any such projections, budgets or estimates may differ significantly
from the projected, budgeted or estimated results and such differences may be
material.

 

(d)          Since December 31, 2014, there has been no material adverse change
in the business, properties, results of operations or financial condition of the
Company and its Subsidiaries, taken as a whole.

 

Section 5.12         Environmental Matters.

 

(a)          All properties owned or leased by the Company or any of its
Subsidiaries have been, and continue to be, owned or operated by the Company and
its Subsidiaries in compliance with all Environmental Laws, except where failure
to so comply could not, individually or in the aggregate, be reasonably expected
to have a Material Adverse Effect.

 

(b)          There have been no past, and there are no pending or, to the
knowledge of the Company, threatened, Environmental Claims against the Company
or any of its Subsidiaries, except for such Environmental Claims that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(c)          There has been no Release of Hazardous Materials at, on, under or
from any property now or, to the knowledge of the Company, previously owned or
leased by the Company or any of its Subsidiaries that, individually or in the
aggregate, have had, or could reasonably be expected to have, a Material Adverse
Effect.

 

(d)          The Company and each of its Subsidiaries have been issued and are
in compliance with all permits, certificates, approvals, licenses and other
authorizations required under any Environmental Law to own and operate their
property or to conduct their businesses except where failure to obtain or

 

64

 

 

comply with the foregoing could not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.

 

(e)          There are no underground or above ground storage tanks, active or
abandoned, including petroleum storage tanks, on or under any property now owned
or leased by the Company or any of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

(f)          To the knowledge of the Company, neither the Company nor any of its
Subsidiaries has directly transported or directly arranged for the
transportation of any Hazardous Material to any location that could reasonably
be expected to result in liability of the Company or any of its Subsidiaries
under any Environmental Law, except any such liability which could not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect.

 

(g)          There are no polychlorinated biphenyls or friable asbestos present
at any property now owned or leased by the Company or any of its Subsidiaries
that, individually or in the aggregate, could be reasonably expected to have a
Material Adverse Effect.

 

Section 5.13         Investment Company Act. None of the Company, any Person
controlling the Company, or any Subsidiary, is (a) subject to regulation, or
required to register, under the Investment Company Act of 1940 or (b) a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

 

Section 5.14         Equity Interests and Ownership.

 

(a)          The Capital Stock of each of the Company and its Subsidiaries has
been duly authorized and validly issued and is fully paid and non-assessable.
Except as set forth on Schedule 5.14(a), as of the Closing Date, there is no
existing option, warrant, call, right, commitment or other agreement to which
the Company or any of its Subsidiaries is a party requiring, and there is no
membership interest or other Capital Stock of the Company or any of its
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by the Company or any of its Subsidiaries of any additional membership
interests or other Capital Stock of the Company or any of its Subsidiaries or
other securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of the
Company or any of its Subsidiaries.

 

(b)          Schedule 5.14(b) sets forth the name of, and the ownership interest
of the Company (or the applicable Subsidiary) in, each of its Subsidiaries and
identifies each Subsidiary that is a Foreign Subsidiary and/or an Insurance
Subsidiary, in each case as of the Closing Date. All the Company’s Subsidiaries
are, and will at all times be, fully consolidated in its consolidated financial
statements.

 

Section 5.15         Insurance Licenses. No License of the Company or any
Insurance Subsidiary, the loss of which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect, is the subject of a
proceeding for suspension or revocation. To the Company’s knowledge, there is no
sustainable basis for such suspension or revocation, and no such suspension or
revocation has been threatened by any Governmental Authority.

 

Section 5.16         Full Disclosure. All written Information (other than
financial projections, budgets, estimates and information of a general economic
or industry nature) provided to the Agent directly by or on behalf of the
Company or its subsidiaries or affiliates to the Agent or the Lenders in
connection with the Transactions was, as of the Closing Date and when taken as a
whole (after giving

 

65

 

 

effect to all supplements thereto), correct in all material respects and did not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not materially misleading in
light of the circumstances under which such statements were made.

 

Section 5.17         Solvency.  Immediately after the Transactions to occur on
the Closing Date are consummated, upon the incurrence of any Obligation by the
Obligor and the date of any Credit Extension,

 

(a)          the fair value of the assets of the Obligor, at a fair valuation,
will exceed its debts and liabilities, subordinated, contingent or otherwise;

 

(b)          the Obligor does not intend to, and does not believe that it will,
incur debts or liabilities beyond the Obligor’s ability to pay such debts and
liabilities as they mature;

 

(c)          the Obligor will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and

 

(d)          the Obligor will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and proposed to be conducted after the Closing Date

 

provided, the value of the assets of the Obligor (for purposes of clauses (a)
and (b) above) shall be determined on a going-concern basis.

 

Section 5.18         [Reserved].

 

Section 5.19         Insurance. Other than as could not reasonably be expected
to have a Material Adverse Effect, the insurance maintained by or reserved on
the books of the Company and its Subsidiaries is sufficient to protect the
Company and its Subsidiaries and their respective directors and officers against
such risks as are usually insured against in accordance with industry practice
by companies in the same or similar business.

 

Section 5.20         OFAC; Anti-Terrorism Laws; Anti-Corruption Laws; PATRIOT
Act.

 

(a)          None of the Obligor or its Subsidiaries and, to the knowledge of
senior management of the Obligor, none of its controlled Affiliates and none of
the respective officers, directors, brokers or agents of the Obligor (with
respect to brokers and agents, acting at the direction of or on behalf of the
Obligor), such Subsidiary or controlled Affiliate (i) has violated or is in
violation of any applicable Anti-Money Laundering Law or Anti-Corruption Law or
(ii) has engaged or engages in any transaction, investment, undertaking or
activity that conceals the identity, source or destination of the proceeds from
any category of offenses designated in any applicable law, regulation or other
binding measure implementing the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organisation for Economic Co-operation and
Development’s Financial Action Task Force on Money Laundering.

 

(b)          None of the Obligor or its Subsidiaries and, to the knowledge of
senior management of the Obligor, none of its controlled Affiliates and none of
the respective officers, directors, brokers or agents of the Obligor (with
respect to brokers and agents, acting at the direction of or on behalf of the
Obligor), such Subsidiary or such controlled Affiliate that is acting or
benefiting in any capacity in connection with the Loans (i) is an Embargoed
Person or (ii) except as otherwise authorized by OFAC, otherwise permitted for
U.S. persons by a U.S. Governmental Authority or by any rule, regulation or
order of a U.S. Governmental Authority, will use any proceeds of the Loans, or
lend, contribute or

 

66

 

 

otherwise make available such proceeds to any Person for the purpose of
financing the activities of or with any Person or in any country or territory
that, at the time of funding or facilitation, is an Embargoed Person.

 

(c)          Except as otherwise authorized by OFAC, none of the Obligor or its
Subsidiaries and, to the knowledge of senior management of the Obligor, none of
its controlled Affiliates and none of the respective officers, directors,
brokers or agents of the Obligor (with respect to brokers and agents, acting at
the direction of or on behalf of the Obligor), such Subsidiary or such
controlled Affiliate acting or benefiting in any capacity in connection with the
Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Embargoed
Person, (ii) deals in, or otherwise engages in any transaction related to, any
property or interests in property blocked pursuant to any applicable Economic
Sanctions Laws or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the applicable prohibitions set forth in any Economic Sanctions
Laws.

 

Section 5.21         Surplus Debenture Interest and Dividends. The Company has
not received any notice from NAIC, any other Governmental Authority or any other
insurance regulatory authority that its Insurance Subsidiaries will not be
permitted to pay dividends or Surplus Debenture interest, and has no reason to
believe that such notice is forthcoming, in each case except for notices which
could not reasonable be expected to have a Material Adverse Effect.

 

Article 6.
Affirmative Covenants

 

Until all principal of and interest on each Loan and all fees and other amounts
payable hereunder have been paid in full (other than unmatured, surviving
contingent indemnification obligations not yet due and payable), all Commitments
have been terminated and all Letters of Credit have been cancelled or have
expired, the Company covenants and agrees with the Lenders that:

 

Section 6.01         Financial Statements. The Company shall deliver to the
Agent and each Lender:

 

(a)          promptly upon filing thereof with the SEC (including as part of a
Form 10-K) but not later than 90 days after the end of each Fiscal Year, copies
of the audited consolidated balance sheet of the Company as at the end of such
year and the related audited consolidated statements of operations,
shareholders’ equity and cash flows for such year, setting forth in comparative
form the figures for the previous Fiscal Year, and accompanied by the opinion of
PricewaterhouseCoopers LLP or another nationally-recognized independent public
accounting firm (“Independent Auditor”), which opinion shall state that such
audited consolidated financial statements present fairly in all material
respects the financial position and result of operations of the Company and its
Subsidiaries for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years, except as stated therein. Such opinion shall
be without a “going concern” or like qualification and shall not be qualified as
to scope;

 

(b)          promptly upon filing thereof with the SEC (including as part of a
Form 10-Q) but not later than 50 days after the end of each of the first three
Fiscal Quarters of each Fiscal Year, copies of the condensed unaudited
consolidated balance sheet of the Company and its Subsidiaries as of the end of
such quarter and the related condensed unaudited consolidated statements of
operations, shareholders’ equity and cash flows for the period commencing on the
first day and ending on the last day of such quarter and for the then elapsed
portion of such Fiscal Year, setting forth in comparative form the figures for
the corresponding period or periods of (or, in the case of the balance sheet, as
of the end of) the previous Fiscal Year, and certified by a Responsible Officer
as fairly presenting in all material respects, in

 

67

 

 

accordance with GAAP (subject to the absence of footnotes and year-end audit
adjustments), the financial position, the results of operations and cash flows
of the Company and the Subsidiaries;

 

(c)          as soon as available but not later than 90 days (or, in the case of
the Annual Statement prepared on a combined basis, 100 days) after the close of
each Fiscal Year of each Insurance Subsidiary, copies of the unaudited Annual
Statement of such Insurance Subsidiary on a stand-alone basis and on a combined
basis for all Insurance Subsidiaries, the stand-alone Annual Statement to be
certified by a Responsible Officer of such Insurance Subsidiary, all such
statements to be prepared in accordance with SAP consistently applied throughout
the periods reflected therein and, if required by the applicable Governmental
Authority, audited and certified by independent certified public accountants of
recognized national standing (such audited Annual Statement to be delivered as
soon as available but not later than June 15 of each Fiscal Year of such
Insurance Subsidiary);

 

(d)          as soon as available but not later than 75 days (or, in the case of
the Quarterly Statement prepared on a combined basis, 90 days) after the close
of each of the first three Fiscal Quarters of each Fiscal Year of each Insurance
Subsidiary, copies of the Quarterly Statement of such Insurance Subsidiary on a
stand-alone basis and on a combined basis for all Insurance Subsidiaries, the
stand-alone Quarterly Statement to be certified by a Responsible Officer of such
Insurance Subsidiary, all such statements to be prepared in accordance with SAP
consistently applied through the period reflected therein;

 

(e)          promptly following the delivery to or receipt by the Company or any
of its Subsidiaries of (i) any regular or periodic final Triennial Examination
Reports, and (ii) in each case to the extent the content thereof could
reasonably be expected to result in a Material Adverse Effect, any risk adjusted
capital reports or results of any market conduct examination or examination by
any Department or the NAIC of the financial condition and operations of, or any
notice of any assertion as to violation of any Requirement of Law by, any
Insurance Subsidiary, or any other report with respect to any Insurance
Subsidiary (including any summary report from the NAIC with respect to the
performance of such Insurance Subsidiary as measured against the ratios and
other financial measurements developed by the NAIC under its Insurance
Regulatory Information System as in effect from time to time) that could
reasonably be expected to result in a Material Adverse Effect; and

 

(f)          within 100 days after the close of each Fiscal Year of each
Insurance Subsidiary, a copy of the “Statement of Actuarial Opinion” and
“Management Discussion and Analysis” for each such Insurance Subsidiary that is
provided to the applicable Department (or equivalent information should such
Department no longer require such a statement) as to the adequacy of reserves of
such Insurance Subsidiary, such opinion to be in the format prescribed by the
insurance code of the state of domicile of such Insurance Subsidiary.

 

Section 6.02         Certificates; Other Information. The Company shall furnish
to the Agent, for further distribution to each Lender:

 

(a)          concurrently with the delivery of the financial statements referred
to in Section 6.01(a) and Section 6.01(b), a Compliance Certificate executed by
a Responsible Officer;

 

(b)          concurrently with the delivery of the financial statements referred
to in Section 6.01(a), a certificate of the Independent Auditor that reported on
such financial statements stating (i) whether during the course of its
examination of such financial statements it obtained knowledge of any Default
relating to accounting matters (which certificate may be limited to the extent
required by auditing rules or guidelines), (ii) if a Default relating to
accounting matters has come to its attention, specifying the nature and period
of existence thereof and (iii) stating whether or not, based on its audit
examination, anything

 

68

 

 

has come to its attention that causes them to believe that the matters set forth
in Schedule 3 to the Compliance Certificate delivered pursuant to
Section 6.02(a) for the applicable Fiscal Year to the extent such matters relate
to accounting are not stated in accordance with the terms of this Agreement;

 

(c)          promptly upon receipt thereof, copies of all final reports
submitted to the Company by independent public accountants in connection with
each annual, interim or special audit of the financial statements of the Company
made by such accountants, including the comment letter submitted by such
accountants to management in connection with their annual audit;

 

(d)          promptly, copies of all Forms 10-K and 10-Q that the Company or any
Subsidiary may file with the SEC, all financial statements and reports that the
Company sends to its shareholders and copies of all other financial statements
and regular, periodic or special reports (including Form 8-K) that the Company
or any Subsidiary may make to, or file with, the SEC;

 

(e)          [Reserved];

 

(f)          promptly and in any event within three Business Days after the
publication thereof, notification of any changes after the date hereof in any
rating given by S&P, Moody’s, Fitch or A.M. Best in respect of the Company, any
of its Subsidiaries or any of their Indebtedness or securities;

 

(g)          to the extent not otherwise provided under Section 6.01 or
Section 6.02, promptly upon receipt thereof, or delivery thereof by the Company
or any Subsidiary, as applicable, a copy of any written communication addressed
to the Company or any of its Subsidiaries setting forth or relating to the
Company’s and its Subsidiaries’ operations that may reasonably be expected to be
materially adverse to the interests of the Company, such Subsidiary or the
Lenders delivered to or received from S&P, Moody’s, Fitch or A.M. Best or any
other rating agency;

 

(h)          as soon as available but not later than five Business Days after
receipt, execution or delivery of any Reinsurance Agreement (other than any
Reinsurance Agreement entered into in the ordinary course of business for the
purpose of managing insurance risk consistent with industry practice), including
any proposal, binder, cover note or line slip (where the Person to be reinsured
or reinsured is an Insurance Subsidiary), (i) a written notice specifying each
Person party to such agreement, (ii) for each such Person, its most recently
published rating, if any, (iii) the subject matter of each such agreement and
(iv) if requested by the Agent or any Lender, attaching thereto, a true and
complete copy of such agreement;

 

(i)          promptly after receipt of any notice of termination, cancellation
(which cancellation notice is not accompanied by a corresponding request for
renewal), commutation or recapture of any Reinsurance Agreement (other than any
Reinsurance Agreement that was entered into in the ordinary course of business
for the purpose of managing insurance risk consistent with industry practice)
where the Person reinsured is an Insurance Subsidiary, a copy thereof; and

 

(j)          promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Subsidiary, or compliance
with the terms of any Loan Document, as the Agent, for itself or at the request
of any Lender, may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01, Section 6.02 or
Section 6.03 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Company posts such
documents or provides a link thereto on the Company’s website on the Internet at
the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Company’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each

 

69

 

 

Lender and the Agent have access (whether a commercial, third-party website or
whether sponsored by the Agent) or (iii) on which such documents are made
publicly available at www.sec.gov; provided that, with respect to clause (ii)
and (iii) of this paragraph, the Company shall notify (which may be by facsimile
or electronic mail) the Agent of the posting of any such documents and, solely
with respect to clause (ii), provide to the Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Except for Compliance
Certificates, the Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

The Company hereby acknowledges that (a) the Agent will make available
information and projections (collectively, “Company Materials”) to the Lenders
by posting the Company Materials on IntraLinks or another similar secure
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Company, its Subsidiaries or their
respective securities) (each, a “Public Lender”). The Company hereby agrees that
(w) it will use commercially reasonable efforts to identify that portion of the
Company Materials that may be distributed to the Public Lenders and that all
such Company Materials shall be clearly and conspicuously marked “PUBLIC,”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Company Materials “PUBLIC,” the
Company shall be deemed to have authorized the Agent and the Lenders to treat
such Company Materials as not containing any material non-public information
with respect to the Company, its Subsidiaries or their respective securities for
purposes of United States federal and state securities laws, it being understood
that such Company Materials are subject to Section 10.08; (y) all Company
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Lender”; and (z) the Agent shall be entitled
to treat any Company Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Lender.”

 

Section 6.03         Notices. The Company shall promptly notify the Agent:

 

(a)          of the occurrence of any Default;

 

(b)          of any matter that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect, including any of the following that
could reasonably be expected to have a Material Adverse Effect: (i) any breach
or non-performance of, or any default under, a Contractual Obligation of the
Company or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Company or any Subsidiary and any
Governmental Authority; (iii) the commencement of, or any material development
in, any litigation (including any governmental proceeding or arbitration
proceeding), tax audit or investigative proceeding, claim, lawsuit, and/or
investigation against or involving the Company or any of its Subsidiaries or any
of its or their businesses or operations, including pursuant to any applicable
Environmental Laws; (iv) the expiration without renewal, revocation, suspension
or restriction of, or the institution of any proceedings to revoke, suspend or
restrict, any License now or hereafter held by any Insurance Subsidiary that is
required to conduct insurance business in compliance with all applicable laws
and regulations; (v) the institution of any disciplinary proceedings against or
in respect of any Insurance Subsidiary, or the issuance of any order, the taking
of any action or any request for an extraordinary audit for cause by any
Governmental Authority; or (vi) the issuance or adoption of any judicial or
administrative order limiting or controlling the insurance business of any
Insurance Subsidiary (and not the insurance industry generally);

 

70

 

 

(c)          of the filing or commencement of, or the occurrence of any
development in, any litigation or proceeding that seeks to enjoin, prohibit,
discontinue or otherwise impacts (i) the validity or enforceability of this
Agreement or any of the other Loan Documents or (ii) the transactions
contemplated hereby or thereby and, in the case of clause (ii), that could
reasonably be expected to have a Material Adverse Effect;

 

(d)          of the occurrence of any of the following events affecting the
Company, any of its Subsidiaries or any ERISA Affiliate (but in no event more
than 10 days after such event) and deliver to the Agent and each Lender a copy
of any notice with respect to such event that is filed with a Governmental
Authority and any notice delivered by a Governmental Authority to the Company,
any of its Subsidiaries or any ERISA Affiliate with respect to such event:

 

(i)          an ERISA Event; or

 

(ii)         a material increase in the Unfunded Pension Liabilities of any
Pension Plan;

 

(iii)        the adoption of or the commencement of contributions to any Plan
subject to Title IV of ERISA or Section 412 of the Code by the Company, any of
its Subsidiaries or any ERISA Affiliate; or

 

(iv)        the adoption of any amendment to a Plan subject to Title IV of ERISA
or Section 412 of the Code, if such amendment results in a material increase in
contributions or Unfunded Pension Liability;

 

provided that no such notice will be required under this Section 6.03(d) with
respect to the occurrence of any such event if such occurrence does not result
in, and is not reasonably expected to result in, any liability to the Company,
any of its Subsidiaries or any ERISA Affiliate of more than $25,000,000 in the
aggregate; and

 

(e)          of any material change in accounting policies or financial
reporting practices by the Company or any of its Subsidiaries.

 

Each notice under this Section shall be accompanied by a written statement by a
Responsible Officer setting forth details of the occurrence referred to therein,
and stating what action the Company or any affected Subsidiary proposes to take
with respect thereto and at what time. Each notice under Section 6.03(a) shall
describe with particularity any and all clauses or provisions of this Agreement
or other Loan Document that have been (or reasonably foreseeably will be)
breached or violated.

 

Section 6.04         Preservation of Corporate Existence, Etc. The Company
shall, and shall cause each Subsidiary to (except as permitted by Section 7.03
or Section 7.07):

 

(a)          preserve and maintain in full force and effect its existence and
good standing under the laws of its state or jurisdiction of incorporation or
organization, as applicable; provided no Subsidiary (other than the Company)
shall be required to preserve any such existence or good standing if such
Person’s board of directors (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof could not reasonably be expected to
result in a Material Adverse Effect; and

 

(b)          preserve and maintain in full force and effect all governmental
rights, privileges, qualifications, permits, licenses and franchises necessary
in the normal conduct of its business, except, in

 

71

 

 

the case of this clause (b), where such failure to preserve and maintain could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 6.05         Insurance. The Company shall, and shall cause each
Subsidiary to, maintain with financially sound and reputable independent
insurers insurance against losses or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance reasonable and customary
for similarly situated Persons engaged in the same or similar businesses as the
Company and its Subsidiaries) as are customarily carried under similar
circumstances by such other Persons, except where such failure to maintain such
insurance could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

Section 6.06         Payment of Obligations. The Company shall, and shall cause
each Subsidiary to, pay and discharge as the same shall become due and payable,
all of the following: all federal Tax and other material Tax liabilities imposed
upon it or its material properties or assets, unless the same (a) are not
overdue for a period of more than 90 days and not yet subject to penalties for
failure to pay or (b) are being contested in good faith by appropriate
proceedings and adequate reserves in accordance with SAP or GAAP (as applicable)
are being maintained by the Company or such Subsidiary and such contest
effectively suspends collection of the same and the enforcement of any Lien
securing the same.

 

Section 6.07         Compliance with Laws. The Company shall, and shall cause
each Subsidiary to, comply with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business (including the Federal
Fair Labor Standards Act, the Patriot Act and all applicable Environmental
Laws), except (i) for such noncompliance that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or (ii) as
may be contested in good faith and by appropriate proceedings and with respect
to which adequate reserves are being maintained in accordance with GAAP.

 

Section 6.08         Compliance with ERISA. The Company shall, and shall cause
each of its Subsidiaries and ERISA Affiliates to: (a) maintain each Plan in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other federal or state law; (b) cause each Plan that is qualified under
Section 401(a) of the Code to maintain such qualification, and (c) make all
required contributions to any Plan subject to Section 412 of the Code, except
where such failure to maintain as set forth in (a) or (b) or to make
contributions as set forth in (c) could not, individually or in the aggregate,
be reasonably expected to have a Material Adverse Effect.

 

Section 6.09         Inspection of Property and Books and Records. The Company
shall, and shall cause each Subsidiary to, maintain proper books of record and
account, in which full, true and correct entries in all material respects in
conformity with GAAP or SAP, as applicable, consistently applied (except as
stated therein) shall be made of all financial transactions and matters
involving the assets and business of the Company and such Subsidiary. Unless an
Event of Default has occurred and is continuing, not more than once per fiscal
year, the Company shall permit, and shall cause each Subsidiary to permit,
representatives and independent contractors of the Agent or its designees, at
the Company’s expense, to visit and inspect any of their respective properties,
to examine their respective corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss their respective affairs,
finances and accounts with their respective directors, officers, and independent
public accountants, all at such reasonable times during normal business hours,
upon reasonable advance notice to the Company; provided that members of senior
management will be notified and permitted to be present during any such
meetings; and provided, further, that when an Event of Default exists the Agent
or any Lender (through coordination with the Agent) may do any of the foregoing
at any time during normal business hours and without advance notice; provided
that the Company shall not be required to reimburse the costs of any Lender for
more than one visit per Fiscal Quarter.

 

72

 

 

Section 6.10         [Reserved].

 

Section 6.11         Use of Proceeds. The proceeds of the Revolving Loans shall
be used, together with the proceeds from the issuance of the Senior Notes,
(a) to repay amounts outstanding under the Existing Credit Agreement (provided,
that no more than $100,000,000 of the Revolving Loans may be used on the Closing
Date to repay such amounts), (b) to redeem all Existing Senior Secured Notes and
satisfy and discharge the indenture relating thereto, (c) to pay fees and
expenses incurred in connection with this Agreement and the other Transactions
and (d) for the working capital and general corporate purposes of the Company.

 

Section 6.12         [Reserved].

 

Section 6.13         Further Assurances. Promptly upon request by the Agent, or
any Lender through the Agent, (i) correct any material defect or error that may
be discovered in any Loan Document or in the execution, acknowledgment, filing
or recordation thereof, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the Agent, or any
Lender through the Agent, may reasonably require from time to time to give
effect to the rights granted or now or hereafter intended to be granted to the
Credit Parties under any Loan Document or under any other instrument executed in
connection with any Loan Document to which the Company or any of its
Subsidiaries is or is to be a party.

 

Section 6.14         Maintenance of Ratings. Use commercially reasonable efforts
to maintain a rating an unsecured debt rating and a corporate family credit
rating (but no specific rating) of the Company by each of S&P and Moody’s.

 

Section 6.15         [Reserved].

 

Section 6.16         Maintenance of Properties. The Company and each Subsidiary
will, and will cause each of its Subsidiaries to, maintain or cause to be
maintained in good repair, working order and condition, ordinary wear and tear
excepted, all material properties used or useful in the business of the Company
and its Subsidiaries and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof.

 

Article 7.
Negative Covenants

 

Until all principal of and interest on each Loan and all fees and other amounts
payable hereunder have been paid in full (other than unmatured, surviving
contingent indemnification obligations not yet due and payable), all Commitments
have been terminated and all Letters of Credit have been cancelled or have
expired, the Company covenants and agrees with the Lenders that:

 

Section 7.01         Limitation on Subsidiary Debt. The Company will not permit
any of its Subsidiaries to create, assume, incur or otherwise become liable for
or suffer to exist any Indebtedness (any Indebtedness of a Subsidiary of the
Company, “Subsidiary Debt”), other than such Subsidiary Debt that is:

 

(a)          Indebtedness of a Person existing at the time it is merged,
combined or amalgamated with or into or consolidated with or into any such
Subsidiary or at the time of a sale, lease or other disposition of the
properties and assets of such Person (or a division thereof) as an entirety or
substantially as an entirety to any such Subsidiary and is assumed by such
Subsidiary; provided that any Indebtedness was

 

73

 

 

not incurred in contemplation thereof and is not Guaranteed by any other such
Subsidiary (other than any Guarantee existing at the time of such merger,
consolidation or sale, lease or other disposition of properties and assets and
that was not issued in contemplation thereof);

 

(b)          Indebtedness of a Person existing at the time such Person becomes a
Subsidiary of the Company; provided that any Indebtedness was not incurred in
contemplation thereof;

 

(c)          Indebtedness owed to the Company or any Subsidiary of the Company;

 

(d)          Indebtedness or Guarantees in respect of netting services, business
credit card programs, overdraft protection and other treasury, depository and
cash management services or incurred in connection with any automated
clearing-house transfers of funds or other fund transfer or payment processing
services;

 

(e)          Indebtedness or Guarantees arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, provided that any
such Indebtedness or Guarantee is extinguished within five business days within
its incurrence;

 

(f)          reimbursement obligations incurred in the ordinary course of
business;

 

(g)          client advances and deposits received in the ordinary course of
business;

 

(h)          Indebtedness or Guarantees incurred (i) in respect of workers’
compensation claims, payment obligations in connection with health or other
types of social security benefits, unemployment or other insurance obligations,
reclamation and statutory obligations, (ii) in connection with the financing of
insurance premiums or self-insurance obligations or take-or- pay obligations
contained in supply agreements, and (iii) in respect of guarantees, warranty or
contractual service obligations, indemnity, bid, performance, warranty, release,
appeal, surety and similar bonds, letters of credit and banker’s acceptances for
operating purposes or to secure any Indebtedness or other obligations referred
to in clauses (a) through (g) or this clause (h), payment (other than for
payment of Indebtedness) and completion guarantees, in each case provided or
incurred (including Guarantees thereof) in the ordinary course of business; or

 

(i)          (i) Indebtedness outstanding on the Closing Date after the
consummation of the offering of the Senior Notes and the Transactions and (ii)
any Permitted Refinancing Indebtedness in exchange for or the net proceeds of
which are used to renew, refund, replace, defease or discharge any Indebtedness
existing on the Closing Date after the consummation of the offering of the
Senior Notes and the Transactions or Indebtedness referred to in clauses (a) or
(b) above;

 

(j)         Indebtedness under Permitted Swap Obligations;

 

(k)        [Reserved];

 

(l)         any Surplus Debentures issued by any Insurance Subsidiary to the
Company or any of its Subsidiaries that remain outstanding on the Closing Date,
and extensions, renewals or replacements thereof;

 

(m)      Permitted Transactions entered into by Insurance Subsidiaries in
connection with Permitted Portfolio Investments;

 

74

 

 





 

(n)          non-recourse Indebtedness of Insurance Subsidiaries incurred in the
ordinary course of business (x) existing or arising under Swap Contracts entered
into by Insurance Subsidiaries or (y) resulting from the sale or securitization
of non-admitted assets, policy loans, CBOs and CMOs;

 

(o)          Indebtedness secured by Liens permitted pursuant to clauses (i),
(o) or (t) of Section 7.02 (to the extent such Liens are permitted to secure
Indebtedness pursuant to Section 7.02);

 

(p)          Indebtedness in respect of letters of credit issued in connection
with reinsurance transactions entered into in the ordinary course of business;
and

 

(q)          such other Indebtedness incurred by a Subsidiary of the Company up
to an aggregate principal amount outstanding, that when taken together with the
principal amount of all Indebtedness then outstanding secured by Liens permitted
pursuant to Section 7.02(cc), does not exceed $10,000,000.

 

Section 7.02         Liens. The Company shall not, and shall not permit any of
its Subsidiaries to, create, assume or suffer to exist any Lien on any property
now owned or hereafter acquired by it, except for the following:

 

(a)          Liens on the assets of any Subsidiary securing Indebtedness of such
Subsidiary that is permitted pursuant to clauses (a) through (n) and clause (p)
of Section 7.01;

 

(b)          Liens on assets of Insurance Subsidiaries or the Company securing
obligations under transactions entered into in connection with Permitted
Portfolio Investments;

 

(c)          collateral consisting of cash or Cash Equivalents securing
Permitted Swap Obligations in an aggregate amount not to exceed, at any time,
$60,000,000; provided that, for purposes of this clause (c), in the case of Cash
Equivalents described in clauses (a), (b), (e) and (f) of the definition
thereof, the one year (or twelve-month, as applicable) maturity limitation set
forth in such clauses shall be disregarded;

 

(d)          Liens (i) for Taxes, assessments or other governmental charges that
are not overdue for more than 90 days and not yet subject to penalties for
failure to pay or (ii) for Taxes, assessments or other governmental charges
being contested in good faith and by appropriate proceedings and with respect to
which adequate reserves are being maintained in accordance with GAAP;

 

(e)          Liens existing on the date hereof and listed in Schedule 7.02,
including extensions, renewals and replacements of such Liens; provided that (i)
such Lien shall not apply to any additional property (other than after acquired
title in or on such property and proceeds of the existing collateral in
accordance with the document creating such Lien) and (ii) the Indebtedness
secured thereby is not increased except as otherwise permitted under Section
7.01 (in which case the portion representing any additional increase must be
permitted by another paragraph of this Section 7.02);

 

(f)          (i) Liens incurred in the ordinary course of business in connection
with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits or to secure performance of tenders,
statutory obligations, leases and contracts (other than for borrowed money)
entered into in the ordinary course of business or to secure obligations on
surety or appeal bonds and (ii) collateral consisting of cash or Cash
Equivalents securing letters of credit issued in respect of obligations to
insurers in an aggregate amount not to exceed $20,000,000 at any time
outstanding;

 

(g)          (i) Liens of attorneys retained by the Company on a contingency fee
basis and (ii) Liens of mechanics, carriers, warehousemen and materialmen and
other like Liens imposed by law and arising

 

75

 

 

in the ordinary course of business in respect of obligations that in the case of
clause (ii) hereof are not overdue for more than 60 days or that are being
contested in good faith and by appropriate proceedings and with respect to which
adequate reserves are being maintained in accordance with GAAP;

 

(h)          Liens arising in the ordinary course of business for sums being
contested in good faith and by appropriate proceedings and with respect to which
adequate reserves are being maintained in accordance with GAAP, or for sums not
due, and in either case not involving any deposits or advances for borrowed
money or the deferred purchase price of property or services;

 

(i)          Liens securing Capitalized Lease Liabilities or Purchase Money Debt
up to an aggregate principal amount of $50,000,000; provided that such Liens are
limited to the assets financed by the relevant Capitalized Lease Liabilities or
Purchase Money Debt;

 

(j)          minor survey exceptions, ground leases, easements, rights of way,
minor encroachments, protrusions, municipal and zoning and building ordinances
and similar charges, encumbrances, title defects or other irregularities,
governmental restrictions on the use of property or conduct of business, and
Liens in favor of governmental authorities and public utilities, that do not
materially interfere with the ordinary course of business of the Company and its
Subsidiaries, taken as a whole;

 

(k)          Liens on property of the Company and its Subsidiaries in favor of
landlords securing licenses, subleases or leases of property not otherwise
prohibited hereunder;

 

(l)          licenses, leases or subleases permitted hereunder granted to others
not materially interfering in any material respect in the business of the
Company and its Subsidiaries;

 

(m)          attachment or judgment Liens not constituting an Event of Default
under Section 8.01(i) and Liens securing appeal or surety bonds related to such
judgment, so long as any appropriate legal proceedings that may have been duly
initiated for the review of such judgment have not been finally terminated or
the period within which such proceedings may be initiated has not expired;

 

(n)          Liens arising from precautionary Uniform Commercial Code financing
statement filings with respect to operating leases or consignment arrangements
entered into by the Company and its Subsidiaries in the ordinary course of
business;

 

(o)          Liens incurred to secure cash management obligations in the
ordinary course of business in an aggregate amount not to exceed $25,000,000 and
customary rights of set off, banker’s Lien, revocation, refund or chargeback or
similar rights under deposit disbursement, concentration account agreements or
under the Uniform Commercial Code or arising by operation of law;

 

(p)          [Reserved];

 

(q)          any Lien on any asset of any Person existing at the time such
Person becomes a Subsidiary of the Company, is merged or consolidated with or
into the Company or a Subsidiary of the Company and not created in contemplation
of such event;

 

(r)          Liens on any cash earnest money deposit made by the Company or any
Subsidiary in connection with any letter of intent or acquisition agreement;

 

(s)          Liens incurred in connection with the collection or disposition of
delinquent accounts receivable in the ordinary course of business;

 

76

 

 

(t)          Liens in favor of or required by a Governmental Authority to secure
payments under any contract or statute, or to secure debts incurred in financing
the acquisition or construction of or improvements or alterations to property
subject thereto;

 

(u)          Liens in favor of any customer arising in respect of and not
exceeding the amount of performance deposits and partial, progress, advance or
other payments by that customer for goods produced or services rendered to that
customer in the ordinary course of business and consignment arrangements
(whether as consignor or as consignee) or similar arrangements for the sale or
purchase of goods in the ordinary course of business;

 

(v)         Liens resulting from the deposit of funds or evidences of
Indebtedness in trust for the purpose of defeasing or effecting a satisfaction
and discharge of any Indebtedness of the Company or any of its Subsidiaries, and
legal or equitable encumbrances deemed to exist by reason of negative pledges;

 

(w)          Liens to secure the performance of bids, trade or commercial
contracts, government contracts, purchase, construction, sales and servicing
contracts (including utility contracts), leases, statutory obligations, surety,
stay, customs, revenue and appeal bonds, performance bonds and other obligations
of a like nature, in each case in the ordinary course of business and to secure
letters of credit, Guarantees, bonds or other sureties given in connection with
the foregoing or in connection with workers’ compensation, unemployment
insurance, general insurance and other insurance laws and old age pensions and
or other types of social security or retirement or similar laws and regulations;

 

(x)          Liens on stock, partnership or other equity interests in any joint
venture of the Company or any of its Subsidiaries or in any Subsidiary of the
Company that owns an equity interest in a joint venture to secure Indebtedness
contributed or advanced solely to that joint venture; provided that, in each
case, the obligations secured by such Lien are not secured by a Lien on any
other property of the Company or any Subsidiary of the Company;

 

(y)          Liens on specific items of inventory or other goods and proceeds of
any Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

(z)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale or purchase of goods entered into by the
Company or any of its Subsidiaries in the ordinary course of business;

 

(aa)         Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon;

 

(bb)         [Reserved]; and

 

(cc)         any other Liens securing obligations up to an aggregate amount
outstanding, that when taken together with the principal amount of all
Indebtedness incurred and then outstanding pursuant to Section 7.01(q), does not
exceed $10,000,000.

 

Section 7.03         Disposition of Assets.

 

The Company shall not, and shall not permit any of its Subsidiaries to Dispose
of (whether in one or a series of transactions) any property (including accounts
and notes receivable with or without recourse and Capital Stock of any
Subsidiary whether newly issued or otherwise), except:

 

77

 

 

(a)           (i) Dispositions of inventory and equipment in the ordinary course
of business and (ii) Dispositions of Cash Equivalents;

 

(b)          the sale of equipment to the extent that such equipment is
exchanged for credit against the purchase price of similar replacement equipment
or the proceeds of such sale are reasonably promptly applied to the purchase
price of such replacement equipment;

 

(c)          Dispositions of Investments by any Insurance Subsidiary (other than
any of its Investments in Subsidiaries engaged in insurance lines of business)
and Dispositions by the Company of Investments, in each case, in the ordinary
course of business consistent with past practices of the Company and its
Subsidiaries taken as a whole and the investment policy approved by the board of
directors of such Insurance Subsidiary or the Company, as the case may be;

 

(d)          Dispositions by the Company or any Subsidiary to the Company or any
Subsidiary;

 

(e)          (i) any Dispositions pursuant to a Reinsurance Agreement so long as
such Disposition is entered into in the ordinary course of business for the
purpose of managing insurance risk consistent with industry practice and
(ii) any other Dispositions pursuant to a Reinsurance Agreement so long as the
aggregate statutory profit and/or gains on insurance policy sales or other
portfolio transfers resulting from all Dispositions described in this
clause (ii) consummated after the Closing Date do not exceed $400,000,000 in the
aggregate during the term of this Agreement or $150,000,000 in any Fiscal Year;
provided that any net proceeds therefrom that are required to be retained by any
Insurance Subsidiary pursuant to regulatory restrictions are so retained by such
Insurance Subsidiary;

 

(f)          obsolete, surplus or worn out property disposed of by the Company
or any of its Subsidiaries in the ordinary course of business and consistent
with past practices of the Company and its Subsidiaries;

 

(g)          transfers resulting from any casualty or condemnation of property
or assets;

 

(h)          licenses or sublicenses of intellectual property and general
intangibles and licenses, leases or subleases of other property in the ordinary
course of business and consistent with the past practices of the Company and its
Subsidiaries and which do not materially interfere with the business of the
Company and its Subsidiaries;

 

(i)          Dispositions consisting of mergers, amalgamations and
consolidations among the Company and its Subsidiaries, or of any liquidation,
winding up or dissolution of any Subsidiary, in each case to the extent
permitted by Section 7.07;

 

(j)          Dispositions of shares of Capital Stock in order to qualify members
of the board of directors or equivalent governing body of a Subsidiary or such
other nominal shares required to be held other than by the Company or such
Subsidiary, as required by applicable law;

 

(k)          the sale, discount, forgiveness or other compromise of notes or
other accounts in the ordinary course of business or in connection with
collection thereof;

 

(l)          issuances of Capital Stock (i) by the Company, (ii) by a directly
or indirectly Wholly-Owned Subsidiary of the Company to the Company or to one or
more Wholly-Owned Subsidiaries of the Company or (iii) by a non-Wholly-Owned
Subsidiary of the Company to the respective equity holders of such
non-Wholly-Owned Subsidiary, on a pro rata basis;

 

78

 

 

(m)          the sale and leaseback of the Company’s headquarters located in
Carmel, Indiana, on fair and reasonable terms (as certified to the Agent in
writing by a Responsible Officer of the Company);

 

(n)          Dispositions required by any regulation or order of any Government
Authority; and

 

(o)          Dispositions not otherwise permitted hereunder (other than pursuant
to Reinsurance Agreements, which shall be subject to the limitations in clause
(e) above); provided that

 

(i)          if the fair market value of the property subject to any such
Disposition (or series of related Dispositions) exceeds 10% of Consolidated Net
Worth (calculated as of the last day of the last fiscal quarter prior to such
Disposition for which financial statements are available), such Disposition
shall be for fair market value (as determined in good faith by the Company) and
at least 75% of the consideration received in connection therewith at closing
shall consist of cash or Cash Equivalents,

 

(ii)         on a Pro Forma Basis after giving effect to such Disposition, the
Company and its Subsidiaries would be in compliance with all of the covenants
contained in the Loan Documents (including all financial covenants), and

 

(iii)        no such Disposition shall include the sale of any Capital Stock of
any Subsidiary unless 100% of the Capital Stock of such Subsidiary is sold.

 

Section 7.04         [Reserved].

 

Section 7.05         Transactions with Affiliates. The Company shall not, and
shall not suffer or permit any Subsidiary to, enter into any transaction with
any Affiliate of the Company, other than

 

(a)          transactions no less favorable to the Company or such Subsidiary
than would be obtained in a comparable arm’s-length transaction with a Person
not an Affiliate of the Company or such Subsidiary,

 

(b)          insurance transactions, intercompany pooling and other reinsurance
transactions entered into in the ordinary course of business and consistent with
past practice,

 

(c)          transactions between or among the Company and its Subsidiaries and
between or among Subsidiaries,

 

(d)          [Reserved],

 

(e)          any Restricted Payment permitted by Section 7.08,

 

(f)          arrangements for indemnification payments for directors and
officers of the Company and its Subsidiaries,

 

(g)          intercompany transactions between or among the Company and its
Subsidiaries and between or among Subsidiaries, relating to the (i) provision of
management services and other corporate overhead services, (ii) provision of
personnel to other locations within the Company’s consolidated group on a
temporary basis and (iii) provision, purchase or lease of services, operational
support, assets, equipment, data, information and technology, that, in the case
of any such intercompany transaction referred to in this clause (g), are subject
to reasonable reimbursement or cost-sharing arrangements (as determined in good
faith by the Company), which reimbursement or cost-sharing arrangements may be

 

79

 

 

effected through transfers of cash or other assets or through book-entry credits
or debits made on the ledgers of each involved Subsidiary; provided that any
such intercompany transaction is either (1) entered into in the ordinary course
of business or (2) otherwise entered into pursuant to the reasonable
requirements of the business of the Company and the Subsidiaries,

 

(h)          ordinary course business transactions (other than transactions of
the type described in clause (c) or (g) above) that (i) do not involve the sale,
transfer or other Disposition of operations or assets and (ii) do not adversely
affect the Lenders, and

 

(i)          loans, Investments and guarantees among the Company and the
Subsidiaries to the extent permitted under Article 7 in the ordinary course of
business of the respective parties.

 

Section 7.06         Change in Business. The Company shall not, and shall not
suffer or permit any Subsidiary to, engage in any material line business that is
substantially different than the businesses conducted by the Company and its
Subsidiaries on the date of this Agreement or any business substantially
related, incidental or complementary thereto as reasonably determined by the
board of directors of the Company.

 

Section 7.07         Fundamental Changes.

 

(a)          The Company shall not, and shall not suffer or permit any of its
Subsidiaries to, enter into any merger, consolidation, amalgamation, or sale of
all or substantially all of the assets of the Company and its Subsidiaries taken
as a whole, or liquidate, wind up or dissolve itself (or suffer any liquidation
or dissolution), except

 

(i)          in connection with a Disposition of a Subsidiary otherwise
permitted by Section 7.03 and

 

(ii)         if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing,

 

(1)         any Subsidiary may merge, consolidate or amalgamate into the Company
in a transaction in which the Company is the surviving corporation,

 

(2)         any two Subsidiaries may merge, consolidate or amalgamate, and

 

(3)         any Subsidiary may liquidate, wind up or dissolve so long as the
assets of such Subsidiary is distributed to the Company or any of its
Subsidiaries.

 

(b)          The Company shall not reorganize, reincorporate or otherwise change
its jurisdiction of formation or organization unless the Company is reorganized,
reincorporated or otherwise organized under the laws of the United States of
America, any State thereof, the District of Columbia or any other jurisdiction
within the United States of America.

 

Section 7.08         Restricted Payments. The Company shall not, and shall not
permit any of its Subsidiaries to, declare or pay any dividend on (or make any
payment to a related trust for the purpose of paying a dividend), or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of,
any Capital Stock of the Company, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of the Company or such

 

80

 

 

Subsidiary (collectively, “Restricted Payments”) so long as an Event of Default
has occurred and is continuing.

 

Section 7.09         [Reserved].

 

Section 7.10         Modifications of Certain Agreements

 

(a)          [Reserved].

 

(b)          The Company shall not, and shall not permit any of its Subsidiaries
to, amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, (i) the Senior Notes
Documents or the documents or instruments governing or evidencing any
Indebtedness that is subordinated in right of payment to the Loans in any manner
adverse in any material respect to the Credit Parties or (ii) the documents or
instruments governing or evidencing any other Indebtedness or Capital Stock if
such Indebtedness or Capital Stock as such documents or instruments are so
amended, modified, waived or otherwise changed would not have been permitted to
be incurred or issued under this Agreement.

 

(c)          The Company shall not, and shall not permit any of its Subsidiaries
to, amend or modify its respective Organization Documents, other than any
amendments or modifications which could not reasonably be expected to have a
material adverse effect to the interests of the Lenders.

 

Section 7.11         Debt to Total Capitalization Ratio. The Company shall
maintain at all times a Debt to Total Capitalization Ratio of not more than
30.0%.

 

Section 7.12         Minimum Consolidated Net Worth. The Company shall maintain
at all times Consolidated Net Worth equal to not less than the sum of (a)
$2,674,000,000 plus (b) an amount equal to 50% of the Net Equity Proceeds
received by the Company from the issuance and sale of Equity Interests of the
Company, including the conversion of debt securities of the Company into Equity
Interests after the first fiscal quarter after the Closing Date.

 

Section 7.13         [Reserved].

 

Section 7.14         Aggregate RBC Ratio. The Company shall not permit the
Aggregate RBC Ratio as of the end of any Fiscal Quarter to be less than 250%.

 

Section 7.15         [Reserved].

 

Section 7.16         [Reserved].

 

Section 7.17         Restrictive Agreements. The Company shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly, enter into or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition on

 

(a)          [Reserved];

 

(b)          the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its Capital Stock or to make, repay
or prepay loans or advances to the Company or any other Subsidiary or to Dispose
of assets to the Company or any other Subsidiary; provided that

 

81

 

 

(i)          the foregoing shall not apply to restrictions and conditions
imposed by applicable law (including pursuant to regulatory restrictions) or
imposed by any Governmental Authority,

 

(ii)         the foregoing shall not apply to restrictions and conditions
existing on the date hereof and identified on Schedule 7.17 (but shall apply to
any amendment or modification, or any extension or renewal, of any such
restriction or condition that has the effect of making such restriction or
condition materially more restrictive),

 

(iii)        the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary or
assets or property of the Company or any Subsidiary pending such sale; provided
that such restrictions and conditions apply only to the Subsidiary or assets or
property that is to be sold and such sale is permitted hereunder,

 

(iv)        the foregoing shall not apply to restrictions that are not more
restrictive than those contained in this Agreement contained in any documents
governing any Indebtedness permitted by this Agreement,

 

(v)         this Section shall not apply to restrictions or conditions imposed
by any agreement relating to secured Indebtedness (including Capitalized Lease
Liabilities and Purchase Money Debt) permitted by this Agreement if such
restrictions or conditions apply only to the collateral securing such
Indebtedness,

 

(vi)        this Section shall not apply to customary provisions in leases or
licenses or other contracts and agreements restricting the assignment,
subletting or sublicensing thereof and

 

(vii)       this Section shall not apply to

 

(1)         any Subsidiary that is not a Wholly-Owned Subsidiary with respect to
restrictions and conditions imposed by such Subsidiary’s organizational
documents or any related joint venture or similar agreement so long as any such
restriction or condition applies only to such Subsidiary and to any Equity
Interests in such Subsidiary,

 

(2)         restrictions and conditions imposed on any Subsidiary in existence
at the time such Subsidiary became a Subsidiary (but shall apply to any
amendment or modification expanding the scope of any such restriction or
condition which makes such restrictions and conditions, taken as a whole,
materially more restrictive); provided that such restrictions and conditions (A)
apply only to such Subsidiary and (B) were not imposed in anticipation of the
Facilities,

 

(3)         customary provisions contained in leases, sub-leases, licenses,
sub-licenses or similar agreements, including with respect to Intellectual
Property and other agreements, in each case entered into in the ordinary course
of business; provided that such provisions apply only to the assets that are the
subject of such lease, sub-lease, license, sub-license or other agreement and
shall not apply to any other assets of the Company or any Subsidiary and

 

(4)         restrictions on pledging joint venture interests included in
customary provisions in joint venture agreements or arrangements and other
agreements and other similar agreements applicable to joint ventures.

 

Section 7.18         [Reserved].

 

82

 

 

Section 7.19         Changes in Fiscal Year.

 

The Company shall not, and shall not permit any of its Subsidiaries to change
the last day of its fiscal year from December 31 of each year.

 

Article 8.
Events of Default

 

Section 8.01         Events of Default. Each of the following shall constitute
an “Event of Default”:

 

(a)          Non-Payment. The Company fails to pay (i) when and as required to
be paid herein, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise, any amount of principal of any Loan, or
(ii) within five (5) days after the same becomes due, any interest, fee or any
other amount payable hereunder or under any other Loan Document; or

 

(b)          Representation or Warranty. Any representation or warranty by the
Company or any of its Subsidiaries made or deemed made herein or in connection
with any other Loan Document or any amendment or modification hereof or thereof
or waiver hereunder or thereunder, or contained in any certificate, document or
financial or other statement by the Company, any Subsidiary or any Responsible
Officer, furnished at any time in connection with this Agreement or in
connection with any other Loan Document or any amendment or modification hereof
or thereof or waiver hereunder or thereunder, is incorrect in any material
respect on or as of the date made or deemed made; or

 

(c)          Specific Defaults. The Company or any of its Subsidiaries fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.03(a), Section 6.04(a) (with respect to the Company’s corporate
existence) or Article 7, or

 

(d)          Other Defaults. The Company or any of its Subsidiaries fails to
perform or observe any other term or covenant contained in this Agreement or any
other Loan Document, and such default shall continue unremedied for a period of
30 days after the date upon which written notice thereof is given to the Company
by the Agent or the Required Lenders; or

 

(e)          Cross-Default.

 

(i)          The Company or any Subsidiary

 

(1)         fails to make any payment in respect of any Indebtedness or
Contingent Obligation (other than in respect of Swap Contracts), having an
aggregate principal amount of more than $75,000,000 (in the aggregate for all
such Indebtedness and Contingent Obligations), when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise); or

 

(2)         fails to perform or observe any other condition or covenant, or any
other event shall occur or condition exist, under any agreement or instrument
relating to any such Indebtedness (and, solely in the case of a failure to
comply with any financial statement or other information delivery or reporting
requirement or in the case of the entry of any judgment or decree, so long as
such judgment or decree constitutes a Default but not an Event of Default under
Section 8.01(i), such failure or event continues after the applicable grace or
notice period, if any, specified in the relevant document on the date of such
failure or event) if the effect of such failure, event or condition is to cause,
or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of

 

83

 

 

such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, such Indebtedness to be declared to be
due and payable prior to its stated maturity, or, in the case of any such
Indebtedness consisting of Contingent Obligations, to become payable or cash
collateral in respect thereof to be demanded; or

 

(ii)         there occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) resulting from (x) any event of default under
such Swap Contract as to which the Company or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (y) any Termination Event (as so
defined) as to which the Company or any Subsidiary is an Affected Party (as so
defined), and, in either event, the Swap Termination Value owed by the Company
or such Subsidiary as a result thereof is greater than $75,000,000 (in the
aggregate for all such Swap Contracts); or

 

(f)          Insolvency; Voluntary Proceedings. The Company or any Significant
Subsidiary (i) generally fails to pay, or admits in writing its inability to
pay, its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (ii) voluntarily ceases to conduct its
business in the ordinary course; (iii) commences any Insolvency Proceeding with
respect to itself; (iv) applies for or consents to the appointment of a
receiver, trustee, custodian, conservator, liquidator, mortgagee in possession
(or agent therefor), or other similar Person for itself or for a substantial
part of its assets, or (v) takes any action to effectuate or authorize any of
the foregoing; or

 

(g)          Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding
is commenced or filed against the Company or any Significant Subsidiary, or any
writ, judgment, warrant of attachment, execution or similar process, is issued
or levied against a substantial part of the Company’s or any Significant
Subsidiary’s properties, and any such proceeding or petition shall not be
dismissed, or such writ, judgment, warrant of attachment, execution or similar
process shall not be released, vacated or fully bonded within 60 days after
commencement, filing or levy; (ii) the Company or any Significant Subsidiary
admits the material allegations of a petition against it in any Insolvency
Proceeding, or an order for relief (or similar order under non-U.S. law) is
ordered in any Insolvency Proceeding; (iii) the Company or any Significant
Subsidiary acquiesces in the appointment of a receiver, trustee, custodian,
conservator, liquidator, mortgagee in possession (or agent therefor), or other
similar Person for itself or a substantial portion of its property or business;
or (iv) the Company or any Significant Subsidiary shall become subject to any
conservation, rehabilitation or liquidation order, directive or mandate issued
by any Governmental Authority; or

 

(h)          Pension Plans and Welfare Plans. With respect to any Single
Employer Pension Plan or Multiemployer Plan, any ERISA Event has occurred that
could reasonably be expected to result in the incurrence of liability by the
Company, any of its Subsidiaries or any ERISA Affiliate or steps are taken to
terminate any Multiemployer Plan and such steps could reasonably be expected to
result in any liability of the Company, any of its Subsidiaries or any ERISA
Affiliate, where in any event, individually or in the aggregate, the liability
incurred by the Company and its Subsidiaries would have a Material Adverse
Effect; or

 

(i)          Material Judgments. One or more judgments or decrees shall be
entered against the Company or any of its Subsidiaries involving in the
aggregate a liability (not paid or fully covered by insurance as to which the
relevant insurance company has not denied coverage) of $75,000,000 or more, and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 30 days from the entry thereof, or any action shall
be taken by a judgment creditor to attach or levy upon any asset of the Company
or any of its Subsidiaries to enforce any such judgment or decree; or

 

84

 

 

(j)          Material Regulatory Matters. At any time either (x) the Debt to
Total Capitalization Ratio is greater than 22.5% or (y) the Financial Strength
Rating Condition is not satisfied, (i) any Insurance Subsidiary shall not make a
scheduled payment of interest or principal on any surplus note or similar form
of indebtedness (due to actions of any Governmental Authority or otherwise),
(ii) any Insurance Subsidiary’s ability to pay fees to its Affiliates under
existing agreements (or extensions of existing agreements) shall be restricted
(due to actions of any Governmental Authority or otherwise) or (iii) in any
Fiscal Year, an Insurance Subsidiary’s ability to pay dividends to its
stockholders is restricted in any manner (due to actions of any Governmental
Authority or otherwise), other than by restrictions relating to dividends that
apply generally to other insurance companies domiciled in the Insurance
Subsidiary’s state of domicile under the insurance law of the state, and (1) in
the cases of clauses (i) through (iii) above, such event or condition, together
with all other such events or conditions, could reasonably be expected to have a
Material Adverse Effect and (2) in each case, such event or condition was not in
effect as of the date hereof; or

 

(k)          Change of Control. There occurs any Change of Control; or

 

(l)          Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all Obligations, ceases to be in full force and effect; or the Obligor contests
in writing the validity or enforceability of any provision of any Loan Document;
or the Obligor denies in writing that it has any or further liability or
obligation under any material provision of any Loan Document, or purports to
revoke, terminate or rescind any material provision of any Loan Document.

 

Section 8.02         Remedies. If any Event of Default shall have occurred and
be continuing, the Agent shall, at the request of, or may, with the consent of,
the Required Lenders,

 

(a)          declare the obligation of each Lender to make extensions or
conversions of the Loans to be terminated;

 

(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
whereupon such Loans, all interest accrued and unpaid thereon and all other
amounts owing or payable hereunder or under any other Loan Document shall become
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Company; and

 

(c)          exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law;

 

provided that upon the occurrence of any event specified in Section 8.01(f) or
Section 8.01(g) (upon the expiration of the 60-day period mentioned therein, if
applicable), the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived by the Company.

 

Section 8.03         Rights Not Exclusive. The rights provided for in this
Agreement and the other Loan Documents are cumulative and are not exclusive of
any other rights, powers, privileges or remedies provided by law or in equity,
or under any other instrument, document or agreement now existing or hereafter
arising.

 

85

 

 

ARTICLE 9.
THE AGENT

 

Section 9.01         Appointment and Authority. Each of the Lenders hereby
irrevocably appoints KeyBank to act on its behalf as the Agent hereunder and
under the other Loan Documents and authorizes the Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agent and the Lenders, and neither the Company nor any Subsidiary shall have
rights as a third party beneficiary of any of such provisions.

 

Section 9.02         Rights as a Lender. The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Company or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.

 

Section 9.03         Exculpatory Provisions. No Agent-Related Person shall have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the no
Agent-Related Person:

 

(a)          shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)          shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that, with respect to the
Agent, is required to exercise as directed in writing by the Required Lenders
(or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that no
Agent-Related Person shall be required to take any action that, in its opinion
or the opinion of its counsel, may expose such Agent-Related Person to liability
or that is contrary to any Loan Document or applicable law; and

 

(c)          shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, shall be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent, any
Agent-Related Person or any of their respective Affiliates in any capacity.

 

No Agent-Related Person shall be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such
Agent-Related Person shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.02 and 10.01) or (ii) in the absence of
such Agent-Related Person’s own gross negligence or willful misconduct. No
Agent-Related Person shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent-Related Person by
the Company or a Lender.

 

No Agent-Related Person shall be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the

 

86

 

 

covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article 4 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent-Related Person.

 

Section 9.04         Reliance by Agent. The Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the Agent may
presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be counsel for
the Company), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

Section 9.05         Delegation of Duties. The Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Facilities
as well as activities as Agent.

 

Section 9.06         Resignation of Agent. The Agent may at any time give notice
of its resignation to the Lenders and the Company. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, subject to the
reasonable satisfaction of the Company so long as no Event of Default has
occurred and is continuing, to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders, appoint a successor Agent meeting the qualifications
set forth above; provided that if the Agent shall notify the Company and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Agent on behalf of the Lenders under any of the
Loan Documents, the retiring Agent shall continue to hold such collateral
security until such time as a successor Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Agent, in consultation
with the Company, as provided for above in this Section. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Sections 10.04 and 10.05
shall continue in effect for the benefit of such

 

87

 

 

retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Agent.

 

Section 9.07         Non-Reliance on Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon any
Agent-Related Person or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any
Agent-Related Person or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

Section 9.08         No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, joint bookrunners, syndication agents or
documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Agent or a Lender
hereunder.

 

Section 9.09         Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Obligor, the Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Agent shall have made any demand on the Company)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agent and their respective agents and counsel and all
other amounts due the Lenders and the Agent under Sections 2.10, 10.04 and
10.05) allowed in such judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 2.10, 10.04 and 10.05.

 

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

Section 9.10         [Reserved].

 

Section 9.11         Indemnification of Agent-Related Persons. Whether or not
the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand each Agent-Related

 

88

 

 

Person (to the extent not reimbursed by or on behalf of the Company and without
limiting the obligation of the Company to do so), ratably according to their
respective portions of the total Loans held on the date on which indemnification
is sought, and hold harmless each Agent-Related Person from and against any and
all Indemnified Liabilities incurred by it; provided that no Lender shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; and provided,
further, that no action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limitation of the foregoing, each Lender shall
reimburse each Agent-Related Person upon demand for its ratable share of any
costs or out-of-pocket expenses (including Attorney Costs) incurred by such
Agent-Related Person in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document or any
document contemplated by or referred to herein, to the extent that such
Agent-Related Person is not reimbursed for such expenses by or on behalf of the
Company. The undertaking in this Section shall survive the payment of all other
Obligations and the resignation of the Agent or any Agent-Related Person.

 

Section 9.12         Withholding Tax. To the extent required by any applicable
law, the Agent shall withhold from any payment to any Lender an amount equal to
any applicable withholding Tax. If the IRS or any Governmental Authority asserts
a claim that the Agent did not properly withhold Tax from any amount paid to or
for the account of any Lender for any reason (including because the appropriate
form was not delivered or was not properly executed, or because such Lender
failed to notify the Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding Tax ineffective), such Lender shall
indemnify and hold harmless the Agent (to the extent that the Agent has not
already been reimbursed by the Company and without limiting or expanding the
obligation of the Company to do so) for all amounts paid, directly or
indirectly, by the Agent as tax or otherwise, including any penalties, additions
to Tax or interest thereon, together with all expenses incurred, including legal
expenses and any out-of-pocket expenses, whether or not such Tax was correctly
or legally imposed or asserted by the relevant Government Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any other Loan Document against any
amount due to the Agent under this Article 9. The agreements in this Article 9
shall survive the resignation and/or replacement of the Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Loans and the
repayment, satisfaction or discharge of all obligations under this Agreement.
Unless required by applicable laws, at no time shall the Agent have any
obligation to file for or otherwise pursue on behalf of a Lender any refund of
Taxes withheld or deducted from funds paid for the account of such Lender.

 

Section 9.13         No Reliance on Agent’s Customer Identification
Program. Each of the Lenders and Issuing Bank acknowledges and agrees that
neither such Lender or Letter of Credit Issuer nor any of its Affiliates,
participants or assignees, may rely on the Administrative Agent to carry out
such Lender’s, Issuing Bank’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA PATRIOT Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other anti-terrorism law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, its Affiliates or its agents, this Agreement, the other Loan
Documents or the transactions hereunder or contemplated hereby: (a) any identity
verification procedures, (b) any record keeping, (c) comparisons with government
lists, (d) customer notices or (e) other procedures required under the CIP
Regulations or such other laws.

 

89

 

 

ARTICLE 10.
MISCELLANEOUS

 

Section 10.01         Amendments and Waivers. No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Company therefrom, shall be effective unless in writing signed
by the Required Lenders and the Company, as the case may be, and acknowledged by
the Agent, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that
the Agent may, with the consent of the Company only, amend, modify or supplement
this Agreement or any other Loan Document to cure any ambiguity, omission,
defect or inconsistency (as reasonably determined by the Agent), so long as such
amendment, modification or supplement does not adversely affect the rights of
any Lender (or any Issuing Bank or the Swing Line Lender, if applicable) or the
Lenders shall have received at least five Business Days’ prior written notice
thereof and the Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment; provided, further,
that no such amendment, waiver or consent shall:

 

(a)          extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(b)          postpone or delay the maturity of the Loans, or any scheduled date
of payment of the principal amount of the Loans or any reimbursement obligation
in respect of any Letter of Credit, or any date for the payment of any interest,
premium or fees due to the Lenders (or any of them) hereunder or under any other
Loan Document, or reduce the amount of, waive or excuse any such payment,
without the written consent of each Lender directly affected thereby (other than
as a result of waiving (i) an Event of Default in accordance with the terms
hereof, (ii) default interest hereunder to the extent a waiver of the underlying
default giving rise to such default interest does not require a vote of all
Lenders) or (iii) a mandatory prepayment to be made hereunder;

 

(c)          amend the definition of “Required Lenders” or “Pro Rata Share”
without the consent of each Lender directly affected thereby; provided that with
the consent of Required Lenders, additional extensions of credit pursuant hereto
may be included in the determination of “Required Lenders” or “Pro Rata Share”
on substantially the same basis as the Revolving Commitments and the Revolving
Loans are included on the Closing Date without the written consent of each
Lender;

 

(d)          amend the definition of “Interest Period” to permit Interest
Periods with a duration of longer than six months without the written consent of
each Lender;

 

(e)          [Reserved];

 

(f)          extend the stated expiration date of any Letter of Credit beyond
the end of the Letter of Credit Commitment Period or amend the definition of
“Letter of Credit Commitment Period” without the written consent of each Lender
affected thereby and each Issuing Bank;

 

(g)          amend this Section 10.01 without the written consent of each
Lender;

 

(h)          subject to Section 2.17(d), change Section 2.14 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender;

 

(i)          consent to the assignment or transfer by the Obligor of any of its
rights and obligations under any Loan Document without the written consent of
each Lender;

 

90

 

 

(j)          increase any Revolving Commitment of any Lender over the amount
thereof then in effect without the consent of such Lender; provided that no
amendment, modification or waiver of any condition precedent, covenant, Default
or Event of Default shall constitute an increase in any Revolving Commitment of
any Lender;

 

(k)          amend, modify, terminate or waive any provision hereof relating to
the Swing Line Sublimit or the Swing Line Loans without the consent of the Swing
Line Lender;

 

(l)          alter the required application of any repayments or prepayments
pursuant to Section 2.09(d) or (e) without the consent of Swing Line Lender or
the consent of Lenders holding more than 50% of the aggregate Revolving
Exposure, which, is being allocated a lesser repayment or prepayment as a result
thereof; provided that Required Lenders may waive, in whole or in part, any
prepayment so long as the application, as between the Swing Line Lender and
Revolving Lenders, of any portion of such prepayment which is still required to
be made is not altered;

 

(m)          amend, modify, terminate or waive any obligation of Lenders
relating to the purchase of participations in Letters of Credit as provided in
Section 2.04(e) without the written consent of the Agent and of each Issuing
Bank;

 

(n)          amend, modify or waive this Agreement so as to alter the ratable
treatment of Obligations arising under the Loan Documents or the definition of
“Obligations” in each case in a manner adverse to any Credit Party without the
written consent of any such Credit Party;

 

(o)          amend, modify, terminate or waive any provision of the Loan
Documents as the same applies to the Agent or any Arranger, or any other
provision hereof as the same applies to the rights or obligations of the Agent
or any Arranger, in each case without the consent of the Agent or Arranger, as
applicable;

 

(p)          amend, modify, eliminate or waive any provision of any of
Sections 7.11, 7.12, and 7.14 or the Company’s and it’s Subsidiaries’
obligations to comply therewith without the written consent of the Required
Lenders; or

 

(q)          amend, modify, or waive any provision affecting the rights, duties
and obligations of any Issuing Bank under this Agreement or any Letter of Credit
issued by such Issuing Bank without the consent of such Issuing Bank;

 

provided, further, that (i) no such agreement shall, unless in writing and
signed by the Agent in addition to the Required Lenders or all the Lenders, as
the case may be, affect the rights or duties of the Agent under this Agreement
or any other Loan Document (except with respect to the removal of the Agent) and
(ii) any fee agreement referred to in Section 2.11 may be amended, or rights or
privileges thereunder waived, in a writing executed by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except for any amendment, waiver or consent pursuant to Section 10.01(a), (b),
(c) or (j).

 

Section 10.02         Notices.

 

(a)          Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile or electronic transmission). All such written notices shall be mailed,
emailed, faxed or delivered to the applicable address, facsimile number
(provided that any matter transmitted by the Company by facsimile (1) shall be
immediately confirmed by a telephone call to the recipient at the number
specified on Schedule 10.02, and (2) shall be followed

 

91

 

 

promptly by delivery of a hard copy original thereof) or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)          if to the Company or the Agent, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

 

(ii)         if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its administrative
questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Company and the Agent.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile or
electronic mail, when sent and receipt has been confirmed by telephone; and (D)
if delivered by electronic mail (which form of delivery is subject to the
provisions of subsection (c) below), when delivered; provided that notices and
other communications to the Agent pursuant to Article 2 shall not be effective
until actually received by such Person. In no event shall a voicemail message be
effective as a notice, communication or confirmation hereunder.

 

(b)          Electronic Communications:

 

(i)          Notices and other communications to the Agent, Lenders, Swing Line
Lender and each Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites,
including the Platform) pursuant to procedures approved by the Agent, provided
that the foregoing shall not apply to notices to the Agent, any Lender, Swing
Line Lender or any applicable Issuing Bank pursuant to Article 2 if such Person
has notified the Agent that it is incapable of receiving notices under such
Article by electronic communication. The Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (A) of notification that such notice or communication is
available and identifying the website address therefor.

 

(ii)         The Company and each of its Subsidiaries understands that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution and agrees and assumes the risks associated with such electronic
distribution, except to the extent that such losses, costs, expenses or
liabilities are

 

92

 

 

determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of the
Agent.

 

(iii)        The Platform and any Approved Electronic Communications are
provided “as is” and “as available”. None of the Agent-Related Persons warrant
the accuracy, adequacy, or completeness of the Approved Electronic
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Platform and the Approved Electronic Communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects is made by the
Agent-Related Persons in connection with the Platform or the Approved Electronic
Communications.

 

(iv)        The Company, each of its Subsidiaries, each Lender and each Issuing
Bank agrees that the Agent may, but shall not be obligated to, store any
Approved Electronic Communications on the Platform in accordance with the
Agent’s customary document retention procedures and policies.

 

(v)         Any notice of Default or Event of Default may be provided by
telephone if confirmed promptly thereafter by delivery of written notice thereof

 

(c)          The Agent-Related Persons and the Lenders shall be entitled to rely
and act upon any notices purportedly given by or on behalf of the Company even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Company shall indemnify each Agent-Related Person and
each Lender from all losses, costs, out-of-pocket expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Company; provided that such indemnity shall not, as to any
such Person, be available to the extent that such losses, costs, expenses or
liabilities are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Person. All telephonic notices to and other communications
with the Agent may be recorded by the Agent, and each of the parties hereto
hereby consents to such recording.

 

Section 10.03         No Waiver; Cumulative Remedies. No failure to exercise and
no delay in exercising, on the part of the Agent or any Lender, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

 

Section 10.04         Costs and Expenses. The Company agrees (a) to pay or
reimburse each Agent-Related Person for all reasonable costs and out-of-pocket
expenses incurred in connection with the development, preparation, negotiation
and execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are consummated)
and the consummation and administration of the transactions contemplated hereby
and thereby, including all Attorney Costs, which shall be limited to the
reasonable fees and reasonable disbursements of (x) one primary counsel for the
Agent-Related Person and (y) if reasonably required by the Agent, additional
local and/or specialist counsel and (b) to pay or reimburse each Agent-Related
Person and each Lender for all costs and expenses incurred in connection with
the enforcement, attempted enforcement or preservation of any rights or remedies
under this Agreement (including, but not limited to this Section 10.04) or the
other Loan Documents (including all such costs and expenses incurred during any
“workout” or restructuring in respect of the Obligations and during any legal
proceeding, including in any Insolvency Proceeding or

 

93

 

 

appellate proceeding), including all reasonable fees, expenses and disbursements
of any law firm or other external legal counsel, which shall be limited to the
reasonable fees and reasonable disbursements of (x) one primary counsel for the
Agent-Related Persons, (y) if reasonably required by the Agent, additional local
and/or specialist counsel for the Agent-Related Persons and (z) solely in the
case of a conflict of interest, one additional counsel to each group of
similarly situated indemnified persons, taken as a whole and (1) one additional
primary counsel to the Lenders, (2) if reasonably requested by the Required
Lenders, additional local and/or specialist counsel for the Lenders and (3)
solely in the case of a conflict of interest, one additional counsel to each
group of similarly situated indemnified persons, taken as a whole. The foregoing
costs and expenses shall include all search, filing, recording, title insurance
and appraisal charges and fees and taxes related thereto and other out-of-pocket
expenses incurred by each Agent-Related Person and the cost of independent
public accountants and other outside experts (subject to the limitations above)
retained by such Agent-Related Person or any Lender. All amounts due under this
Section shall be payable within ten Business Days after written demand therefor
together with, if requested by the Company, backup documentation supporting such
payment or reimbursement request. The agreements in this Section shall survive
the repayment of the Loans and the other Obligations.

 

Section 10.05         Company Indemnification; Damage Waiver.

 

(a)          Whether or not the transactions contemplated hereby are
consummated, the Company shall indemnify and hold harmless each Agent-Related
Person, each Lender and their respective Affiliates, and the directors,
officers, employees, counsel, agents, partners and attorneys-in-fact of such
Persons and Affiliates involved with the refinancing or the Transactions
(collectively the “Indemnified Persons”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, charges and costs, expenses and disbursements (including
reasonable Attorney Costs) of any kind or nature whatsoever (including those
arising from or relating to any environmental matters) that may at any time be
imposed on, incurred by or asserted against any such Indemnified Person by any
third party or by the Company in any way relating to or arising out of or in
connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment or
Loan or the use or proposed use of the proceeds therefrom, (c) any Environmental
Liability related to the Company or any of its Subsidiaries or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnified Person is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnified Person; provided
that such indemnity shall not, as to any Indemnified Person, be available to the
extent that such liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses or disbursements are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnified Person or arise out of or is in connection with any claim,
litigation, loss or proceeding not involving an act or omission of the Company
or any of its Affiliates and that is brought by an Indemnified Person against
another Indemnified person (other than against the Agent in its capacity as
such) provided, further that such indemnity shall be limited, in the case of
legal fees and expenses, to (a) one counsel for all Indemnified Persons, taken
as a whole, and, solely in the case of a conflict of interest, one additional
counsel to each group of similarly situated indemnified persons, taken as a
whole, and (b) if reasonably necessary, one additional local counsel to such
persons, taken as a whole, in any relevant jurisdiction and/or one additional
specialty counsel to all such persons, taken as a whole, and, solely in the case
of a conflict of interest, one additional local counsel in such relevant
material jurisdiction and/or specialty counsel to each group of similarly
situated indemnified persons, taken as a whole. No Indemnified Person shall be

 

94

 

 

liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any
Indemnified Person have any liability for any indirect, special, punitive or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). All amounts due under this Section shall be
payable within thirty days after written demand therefor together with, if
requested by the Company, backup documentation supporting such indemnification
request. The agreements in this Section shall survive the resignation of the
Agent, the replacement of any Lender and the repayment, satisfaction or
discharge of all the other Obligations. This Section 10.05(a) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims or
damages arising from any non-Tax claim.

 

(b)          To the extent permitted by applicable law, the Company shall not
assert, and hereby waives, any claim against any Indemnified Person, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with or
as a result of this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or the use of the proceeds. No Indemnified
Person shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

 

Section 10.06         Marshalling; Payments Set Aside. Neither the Agent nor any
Lender shall be under any obligation to marshal any assets in favor of the
Obligor or any other Person or against or in payment of any or all of the
Obligations. To the extent that the Company makes a payment to the Agent, any
Issuing Bank or the Lenders (or to the Agent, on behalf of Lenders or any
Issuing Bank), or any Agent, Issuing Bank or Lender enforces any security
interests or exercises any right of setoff, and such payment or the proceeds of
such enforcement or the proceeds of such set-off or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any Insolvency Proceeding or otherwise, then (a) to
the extent of such recovery the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such set-off had not occurred and (b) each
Lender severally agrees to pay to the Agent upon demand its pro rata share of
any amount so recovered from or repaid by the Agent.

 

Section 10.07         Assignments, Successors, Participations, Etc.

 

(a)          Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Company may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of
Section 10.07(b), or (ii) by way of participation in accordance with the
provisions of Section 10.07(d) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (as defined below) to the extent provided in Section 10.07(e) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of

 

95

 

 

its Commitment and the Loans at the time owing to it (provided, however, that
pro rata assignments shall not be required and each assignment shall be of a
uniform, and not varying, percentage of all rights and obligations under and in
respect of any applicable Loan and any related Commitments)); provided that:

 

(i)          [Reserved];

 

(ii)         in the case of assignments of Revolving Loans or Revolving
Commitments, such assignment (except in the case of assignments made by or to
any Arranger), shall be consented to by each of the Company, Agent, any Issuing
Bank and the Swing Line Lender (such consent not to be (x) unreasonably withheld
or delayed or, (y) in the case of the Company, required at any time an Event of
Default shall have occurred and then be continuing or such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund or if ; provided that (A)
the Company shall be deemed to have consented to any such assignment of
Revolving Loans or Revolving Commitments unless it shall object thereto by
written notice to the Agent within ten (10) Business Days after having received
notice thereof and (B) each such assignment pursuant to this
Section 10.6(c)(ii) shall be in an aggregate amount of not less than (w)
$2,500,000 with respect to the assignment of the Revolving Commitments and the
Revolving Loans, (x) such lesser amount as agreed to by the Company, the Agent,
any Issuing Bank and the Swing Line Lender, (y) the aggregate amount of the
Loans of the assigning Lender with respect to the Class being assigned or (z)
the amount assigned by an assigning Lender to an Affiliate or Approved Fund of
such Lender

 

(iii)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned under the
Facilities, except that this clause (ii) shall prohibit any Lender from
assigning all or a portion of its rights and obligations under the Facilities on
a non-pro rata basis;

 

(iv)        the parties to each assignment shall execute and deliver to the
Agent an Assignment and Assumption; such Assignment and Assumption to be (A)
electronically executed and delivered to the Agent via an electronic settlement
system then acceptable to the Agent (or, if previously agreed with the Agent,
manually), and (B) delivered together with a processing and recordation fee of
$3,500, unless waived or reduced by the Agent in its sole discretion; and

 

(v)         the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Agent an administrative questionnaire, in the form prescribed by the Agent.

 

Subject to acceptance and recording thereof by the Agent pursuant to
Section 10.07(d), from and after the effective date specified in each Assignment
and Assumption, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
(provided that, with respect to circumstances in effect on the effective date of
such Assignment and Assumption, an Eligible Assignee shall not be entitled to
receive any greater payment under Section 3.01 than the applicable Lender would
have been entitled to receive had the assignment not taken place) and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.03, 3.04, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, the Company (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply

 

96

 

 

with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 10.07(d).

 

(c)          [Reserved].

 

(d)          Register. The Agent, acting solely for this purpose as an agent of
the Company, shall maintain at the Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal and interest
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Company, the Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Company
and each Lender (with respect to its own interests in the Facilities only) at
any reasonable time and from time to time upon reasonable prior notice. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(e)          Participations. Any Lender may at any time, without the consent of,
or notice to, the Company or the Agent, sell participations to any Person (other
than a natural person or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Company, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that directly affects such Participant. Except to the extent limited by
Section 10.07(f), the Company agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.03 and 3.04 (subject to the limitations and
requirements of such Sections (including Section 3.01(e) and Section 3.01(f) (it
being understood that the documentation required under Section 3.01(e) and
Section 3.01(f) shall be delivered to the participating Lender)) and
Section 3.07, as if such Participant were a Lender) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
Section 10.07(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14 as though it were a
Lender.

 

Each Lender that sells a participation pursuant to this Section 10.07(e) shall,
acting solely for U.S. federal income tax purposes as a non-fiduciary agent of
the Company, maintain a register on which it records the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s participation interest with respect to the Loans or other
obligations under the Loan Documents (each, a “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any Commitments, Loans
or its other obligations under this Agreement) except to the extent that the
relevant parties, acting reasonably and in good faith, determine that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error and such Lender shall treat

 

97

 

 

each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

 

(f)          Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.03 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant; provided that this Section 10.07(f)
shall not apply if the sale of the participation to such Participant is made
with the Company’s prior written consent.

 

(g)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(h)          Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

Section 10.08         Confidentiality. Each Lender shall maintain the
confidentiality of all information provided to it by the Company or any
Subsidiary, or by the Agent on the Company’s or such Subsidiary’s behalf, under
this Agreement or any other Loan Document, it being understood and agreed by the
Company that, in any event, the Agent may disclose such information to the
Lenders and each Lender may make disclosures thereof to the extent such
information (i) was or becomes generally available to the public other than as a
result of disclosure by the Lender, or (ii) was or becomes available on a
non-confidential basis from a source other than the Company; provided that such
source is not bound by a confidentiality agreement with the Company known to the
Lender; provided, further, that any Lender may disclose such information

 

(a)          at the request or pursuant to any requirement of any Governmental
Authority or representative thereof to which the Lender is subject (including
the NAIC) or in connection with an examination of such Lender by any such
authority;

 

(b)          pursuant to subpoena or other court process;

 

(c)          when required to do so in accordance with the provisions of any
applicable Requirement of Law;

 

(d)          to the extent reasonably required in connection with any litigation
or proceeding to which the Agent or any Lender or their respective Affiliates
may be party;

 

(e)          to the extent reasonably required in connection with the exercise
of any remedy hereunder or under any other Loan Document;

 

(f)          to such Lender’s independent auditors and other professional
advisors on a confidential basis;

 

98

 

 

(g)          to any Participant, Lender or Eligible Assignee, actual or
potential; provided that such Person agrees in writing to keep such information
confidential to the same extent required of the Lenders hereunder or on terms no
less restrictive than those set forth in this Section 10.08; provided, however,
that such writing may take the form of a “click-through” agreement;

 

(h)          as to any Lender or its Affiliate, as expressly permitted under the
terms of any other document or agreement regarding confidentiality to which the
Company or any Subsidiary is party with such Lender or such Affiliate;

 

(i)          to its Affiliates and to their respective officers, directors,
partners, members, employees, legal counsel, independent auditors and other
advisors, experts or agents who need to know such information and on a
confidential basis (and to other Persons authorized by a Lender or the Agent to
organize, present or disseminate such information in connection with disclosures
otherwise made in accordance with this Section 10.08); provided that such
Affiliates and other Persons are not insurance companies;

 

(j)          to any other party to this Agreement;

 

(k)          to any pledgee referred to in Section 10.07(f) or any direct or
indirect contractual counterparty or prospective counterparty (or such
counterparty’s or prospective counterparty’s professional advisor) to any swap
or derivative transaction relating to obligations of the Company or any of its
Subsidiaries (so long as all parties, including all counterparties and advisors
agree to be bound by the provisions of this Section 10.08 or other provisions at
least as restrictive as this Section 10.08);

 

(l)          to any rating agency when required by it; provided that, prior to
any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to the Company or any
Subsidiary received by it from the Agent or any Lender; and

 

(m)          on a confidential basis to the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Loans.

 

In addition, the Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the
Agent and the Lenders in connection with the administration and management of
this Agreement and the other Loan Documents. In the case of confidential
information received from the Company or any Subsidiary after the date hereof,
such information shall be clearly identified at the time of delivery as
confidential. In the case of clause (b) and (c), the disclosing party shall give
notice of such disclosure to the Company, to the extent not prohibited by any
Requirement of Law.

 

Section 10.09         Set-off. In addition to any rights and remedies of the
Lenders provided by law, if an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is authorized at any time and
from time to time, without prior notice to the Company, any such notice being
waived by the Company, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other indebtedness at any time owing by, such
Lender or Affiliate to or for the credit or the account of the Company against
any and all Obligations owing to such Lender, now or hereafter existing,
irrespective of whether or not the Agent or such Lender shall have made demand
under this Agreement or any Loan Document and although such Obligations may be
contingent or unmatured; provided that neither any Lender nor any of its
Affiliates shall be entitled to exercise any such set off with respect to any
trust, tax reserve or payroll account. Each Lender agrees to promptly notify the
Company and the Agent after any such set-off and

 

99

 

 

application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application.

 

Section 10.10         Notification of Addresses, Lending Offices, Etc. Each
Lender shall notify the Agent in writing of any changes in the address to which
notices to the Lender should be directed, of addresses of any Lending Office, of
payment instructions in respect of all payments to be made to it hereunder and
of such other administrative information as the Agent shall reasonably request.

 

Section 10.11         Effectiveness; Counterparts. This Agreement shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto and receipt by the Company and the Agent of written notification of such
execution and authorization of delivery thereof. This Agreement may be executed
in any number of separate counterparts, each of which, when so executed, shall
be deemed an original, and all of said counterparts taken together shall be
deemed to constitute but one and the same instrument. Delivery of an executed
counterpart of this Agreement by facsimile transmission or other electronic
transmission (e.g., “.pdf” or “.tif”) shall be effective as delivery of a
manually executed counterpart hereof.

 

Section 10.12         Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf, and shall continue in full force and effect as long as any Loan
or any other Obligation hereunder shall remain unpaid or unsatisfied.

 

Section 10.13         Severability. If any provision of any Loan Document is
invalid, illegal or unenforceable in any jurisdiction then, to the fullest
extent permitted by law, (i) such provision shall, as to such jurisdiction, be
ineffective to the extent (but only to the extent) of such invalidity,
illegality or unenforceability, (ii) the other provisions of the Loan Documents
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Lenders in order to carry out the intentions
of the parties thereto as nearly as may be possible and (iii) the invalidity,
illegality or unenforceability of any such provision in any jurisdiction shall
not affect the validity, legality or enforceability of such provision in any
other jurisdiction.

 

Section 10.14         Replacement of Defaulting Lenders and Non-Consenting
Lenders. If any Lender is a Defaulting Lender or a Non-Consenting Lender, then
the Company may, at its sole expense and effort, upon notice to such Lender and
the Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.07), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(a)          the Agent shall have received the assignment fee specified in
Section 10.07(b);

 

(b)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Sections 2.09(c), 3.01, 3.03 and 3.04) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts).

 

100

 

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

No action by or consent of a Defaulting Lender or a Non-Consenting Lender shall
be necessary in connection with such assignment, which shall be immediately and
automatically effective upon payment of such purchase price. In connection with
any such assignment the Company, Agent, such Defaulting Lender or such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
this Section 10.14; provided that if such Defaulting Lender or such
Non-Consenting Lender does not comply with this Section 10.14 within one
Business Day after the Company’s request, compliance with this Section 10.14
shall not be required to effect such assignment.

 

Section 10.15         Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)          This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

 

(b)          Each of the parties hereto irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any relevant appellate
court, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each party
hereto irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each party
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in any Loan Document shall affect
any right that any Lender or the Agent may otherwise have to bring any action or
proceeding relating to any Loan Document against the Obligor or its properties
in the courts of any jurisdiction.

 

(c)          Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to any Loan Document in any court referred
to in subsection (b) of this Section. Each party hereto irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of any such suit, action or proceeding in any such court.

 

(d)          Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 10.02. Nothing in any Loan Document will
affect the right of any party hereto to serve process in any other manner
permitted by law.

 

Section 10.16         Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR

 

101

 

 

A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

Section 10.17         USA PATRIOT Act Notice. Each Lender and the Agent (for
itself and not on behalf of any Lender) hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Obligor, which
information includes the name and address of the Obligor and other information
that will allow such Lender or the Agent, as applicable, to identify the Obligor
in accordance with the Patriot Act.

 

Section 10.18         Entire Agreement. This Agreement, together with the other
Loan Documents and any separate agreements with respect to fees payable to the
Agent, embodies the entire agreement and understanding among the Company, the
Lenders and the Agent and supersedes all prior or contemporaneous agreements and
understandings of such Persons, verbal or written, relating to the subject
matter hereof and thereof.

 

Section 10.19         Independence of Covenants. All covenants hereunder shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.

 

Section 10.20         Obligations Several; Independent Nature of Lenders’
Right. The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

 

Section 10.21         No Fiduciary Duty. The Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Obligor, its
stockholders and/or its affiliates. The Obligor agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and the Obligor, its stockholders or its affiliates, on the other. The
Obligor acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Obligor, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of the Obligor, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise the Obligor, its stockholders or its Affiliates on other matters) or any
other obligation to the Obligor except the obligations expressly set forth in
the Loan Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of the Obligor, its management, stockholders, creditors
or any other Person. The Obligor acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own

 

102

 

 

independent judgment with respect to such transactions and the process leading
thereto. The Obligor agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to the Obligor, in connection with such transaction or the process leading
thereto.

 

[SIGNATURE PAGES FOLLOW ON NEXT PAGE]

 

103

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their proper and duly authorized officers as of the day and year
first above written.

 

  CNO FINANCIAL GROUP, INC.             By: /s/ Erik M. Helding       Name: Erik
M. Helding     Title: Senior Vice President, Treasury and       Investor
Relations

 

[Signature Page to CNO Credit Agreement]

 

 

 

 

 

  KEYBANK, NATIONAL ASSOCIATION,   as Agent, Issuing Bank, Swing Line Lender and
as Lender             By: /s/ James Cribbet       Name: James Cribbet     Title:
Senior Vice President

 

[Signature Page to CNO Credit Agreement]

 

 

 

 

  Associated Bank, National Association, as Lender             By: /s/ Liliana
Huerta       Name: Liliana Huerta     Title: Vice President

 

[Signature Page to CNO Credit Agreement]

 

 

 

 

  Barclays Bank PLC, as Lender             By: /s/ Alicia Borys       Name:
Alicia Borys     Title: Vice President

 

[Signature Page to CNO Credit Agreement]

 

 

 

 

  GOLDMAN SACHS BANK USA, as Lender             By: /s/ Charles D. Johnston    
  Name: Charles D. Johnston     Title: Authorized Signatory

 

[Signature Page to CNO Credit Agreement]

 

 

 

 

  Morgan Stanley Bank, N.A., as Lender             By: /s/ Michael King      
Name: Michael King     Title: Authorized Signatory

 

[Signature Page to CNO Credit Agreement]

 

 

 

 

  The Northern Trust Company, as Lender             By: /s/ Peter J. Hallan    
  Name: Peter J. Hallan     Title: Vice President

 

[Signature Page to CNO Credit Agreement]

 

 

 

 

  ROYAL BANK OF CANADA, as Lender             By: /s/ Patrizia Lloyd       Name:
Patrizia Lloyd     Title: Authorized Signatory

 

[Signature Page to CNO Credit Agreement]

 

 

 

 

Appendix A

Revolving Commitments

 

Lender Revolving Commitments KeyBank, National Association $26,000,000 Goldman
Sachs Bank USA $26,000,000 Royal Bank of Canada $26,000,000 Associated Bank,
National Association $24,000,000 The Northern Trust Company $20,000,000 Morgan
Stanley Bank, N.A. $14,000,000 Barclays Bank PLC $14,000,000 TOTAL $150,000,000

 

 

 

 

Schedule 5.05

Litigation

 

None.

 

 

 

 

Schedule 5.07

ERISA

 

None.

 

2

 

 

Schedule 5.14(a)
Capital Stock

 

Stock issuable pursuant to the CNO Financial Group, Inc. Amended and Restated
Long-Term Incentive Plan, filed as Exhibit 10.13 of the Company’s Quarterly
Report on Form 10-Q for the quarter ended September 30, 2011.

 

 

 

 

Schedule 5.14(b)
Subsidiaries

 

Key

 

F = Foreign Subsidiary

 

INS = Insurance Subsidiary 

 

Company
(Place of Incorporation) Subsidiary
Type Direct Beneficial Owner(s) (Place of
Incorporation) 40|86 Advisors, Inc. (DE)   CNO Financial Group, Inc. (DE) 40|86
Mortgage Capital, Inc. (DE)   CDOC, Inc. (DE) American Life and Casualty
Marketing Division Co. (IA)   CDOC, Inc. (DE) Association Management Corporation
(IL)   CDOC, Inc. (DE) Bankers Conseco Life Insurance Company (NY) INS Conseco
Life Insurance Company of Texas (TX) Bankers Life Advisory Services, Inc. (IN)  
CDOC, Inc. (DE) Bankers Life and Casualty Company (IL) INS Conseco Life
Insurance Company of Texas (TX) Bankers Life Securities General Agency, Inc.
(IN)   CDOC, Inc. (DE) Bankers Life Securities, Inc. (IN)   CDOC, Inc. (DE) C.P.
Real Estate Services Corp. (NJ)   Colonial Penn Life Insurance Company (PA)
CDOC, Inc. (DE)   CNO Financial Group, Inc. (DE) Beneficial ownership (Pfd.
Stock) held by Bankers Life and Casualty Company and Washington National
Insurance Company CNO IT Services (India) Private Limited F CDOC, Inc. (DE) —
99.996%, CNO Financial Group, Inc. (DE) - 0.004% CNO Management Services Company
(TX)   CDOC, Inc. (DE) CNO Services, LLC (IN)   CDOC, Inc. (DE) — 89.1%, CNO
Financial Group, Inc. (DE) — 9.9%, CNO Management Services Company (TX) — 1%
Colonial Penn Life Insurance Company (PA) INS Conseco Life Insurance Company of
Texas (TX)

 

 

 

  

Company
(Place of Incorporation) Subsidiary
Type Direct Beneficial Owner(s) (Place of
Incorporation) Conseco Life Insurance Company of Texas (TX) INS CDOC, Inc. (DE)
Conseco Marketing, L.L.C. (IN)   CNO Services, LLC (IN) — 90%, CNO Financial
Group, Inc. (DE) — 9%, CNO Management Services Company (TX) — 1% Design Benefit
Plans, Inc. (IL)   CNO Financial Group, Inc. (DE) Hawthorne Advertising Agency
Incorporated (PA)   CDOC, Inc. (DE) K.F. Agency, Inc. (IL)   CDOC, Inc. (DE)
K.F. Insurance Agency of Massachusetts, Inc. (MA)   CDOC, Inc. (DE) Performance
Matters Associates of Texas, Inc. (TX)   CDOC, Inc. (DE) Washington National
Insurance Company (IN) INS CDOC, Inc. (DE)

  

5

 

 

Final Version

 

Schedule 7.02
Existing Liens

 

Debtor Jurisdiction Type
of
filing
found Secured
Party Collateral Original
File
Date Original File
Number Bankers Life and Casualty Company Illinois UCC-1 General Electric Capital
Corporation Specified Leased Equipment 12/08/2005 10443849 Bankers Life and
Casualty Company Illinois UCC-1 Federal Home Loan Bank of Chicago Payment Rights
Under Specified Loans 06/03/2013 18307960 CNO Services, LLC Indiana UCC-1 Banc
of America Leasing & Capital, LLC Specified Goods 12/20/2010 201000010688783 CNO
Services, LLC Indiana UCC-1 IBM Credit LLC Specified Leased Equipment 11/28/2011
201100010213536 CNO Services, LLC Indiana UCC-1 IBM Credit LLC Specified Leased
Equipment 12/29/2011 201100011281794 CNO Services, LLC Indiana UCC-1 IBM Credit
LLC Specified Leased Equipment 12/18/2012 201200011472101 CNO Services, LLC
Indiana UCC-1 Canon Solutions America, Inc. Specified Leased Equipment
05/07/2013 201300004272314 CNO Services, LLC Indiana UCC-1 Ricoh USA, Inc.
Specified Leased Equipment 06/04/2013 201300005203591

 

 

 

  

Debtor Jurisdiction Type
of
filing
found Secured
Party Collateral Original
File
Date Original File
Number CNO Services, LLC Indiana UCC-1 Ricoh USA, Inc. Specified Leased
Equipment 12/12/2013 201300010893794 CNO Services, LLC Indiana UCC-1 Ricoh USA
Inc. Specified Leased Equipment 03/13/2014 201400002006499 CNO Services, LLC
Indiana UCC-1 Ricoh USA Inc. Specified Leased Equipment 04/07/2014
201400002735660 CNO Services, LLC Indiana UCC-1 Bank of the West Specified
Leased Equipment 08/27/2014 201400006853827 CNO Services, LLC Indiana UCC-1
Canon Solutions America, Inc. Specified Leased Equipment 09/25/2014
201400007607370 Washington National Insurance Company Indiana UCC-1 Federal Home
Loan Bank of Indianapolis Investment Property 04/29/2013 201300003985869

 

7

 

 

Schedule 7.17
Restrictive Agreements

 

None.

 

8

 

 

Schedule 10.12
Addresses for Notices

 

CNO FINANCIAL GROUP, INC.

 

CNO Financial Group, Inc.

11825 North Pennsylvania Street

Carmel, Indiana 46032

Attention: Erik M. Helding

Telephone: (317) 817-4760

Facsimile: (317) 817-5439

Electronic Mail: erik.helding@cnoinc.com

 

with a copy to:

CNO Financial Group, Inc.

11825 North Pennsylvania Street

Carmel, Indiana 46032

Attention: Karl Kindig

Telephone: (317) 817-6708

Facsimile: (317) 817-5828

Electronic Mail: karl.kindig@cnoinc.com

 

KeyBank National Association

 

Legal Address:

4900 Tiedeman Road

Brooklyn, OH 44144

Attention: Donna Boening

Tel: 216-813-4816

Email: agent_servicing@Keybank.com

 

Agency Address:

4900 Tiedeman Road

Brooklyn, OH 44144

Tel: 216-813-4814

Attention: Kathy Koenig

Email: kathy_koenig@keybank.com

Email: kas_closings@keybank.com

 

with a copy to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attention: I. Scott Gottdiener

Tel: 212-906-2960

Fax: 212-751-4864

Email: i.scott.gottdiener@lw.com

 



9

 

 

Final Version

 

EXHIBIT A

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:            

 

To:KeyBank National Association, as Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of May [  ], 2015
(as may be amended, restated, amended and restated, replaced, refinanced,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CNO FINANCIAL GROUP, INC., a Delaware corporation (the “Company”), the
Lenders from time to time party thereto and KEYBANK NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, including any successor
thereto, the “Agent”). Capitalized terms used but not defined herein have the
meanings given to such terms in the Credit Agreement.

 

The undersigned Responsible Officer of the Company hereby certifies, solely as a
Responsible Officer of the Company and not in his/her individual capacity, as of
the date hereof that he/she is the [            ] of the Company, and that, as
such, he/she is authorized to execute and deliver this Compliance Certificate to
the Agent on behalf of the Company, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.         (i) Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Credit Agreement for the fiscal
year of the Company ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section
and (ii) attached hereto as Schedule 2 is the certificate prepared by such
independent certified public accountant with respect to such financial
statements, as required by Section 6.02(b) of the Credit Agreement.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.         Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Credit Agreement for the fiscal quarter of
the Company ended as of the above date. Such financial statements fairly present
in all material respects, in accordance with GAAP (subject to the absence of
footnotes and year-end audit adjustments), the financial position, the results
of operations and cash flows of the Company and its Subsidiaries as at such date
and for such period.

 

2.         The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Company and the Subsidiaries during the accounting period
covered by the attached financial statements.

 

3.         A review of the activities of the Company during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during

 

A-1

 

  

Final Version

 

such fiscal period the Company performed and observed all its obligations under
the Loan Documents, and

 

[select one.]

 

[during such fiscal period, to the best knowledge of the undersigned, the
Company performed and observed each covenant and condition of the Loan Documents
applicable to it and no Default has occurred and is continuing.]

 

--or--

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.         The financial covenant analyses and information set forth on
Schedule 3 attached hereto are true and accurate on and as of the date of this
Compliance Certificate.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

A-2

 

 

Final Version

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate in
his/her capacity as Responsible Officer of the Company as of ___________

 



  CNO FINANCIAL GROUP, INC.         By:     Name:   Title:



 

A-3

 

 

Final Version 

 

Schedule 1
TO THE COMPLIANCE CERTIFICATE

 

A-4

 

 

Final Version 

 

Schedule 2
TO THE COMPLIANCE CERTIFICATE

 

A-5

 

 

Final Version 

 

Schedule 3
TO THE COMPLIANCE CERTIFICATE2

 

For the Fiscal Quarter/Year ended                  (“Statement Date”)

 

Section 7.01 — Limitation on Subsidiary Debt

 

Item

Maximum
Permitted (at
any time
outstanding)

Actual
(measured as
of the
Statement
Date)

(o) In reliance upon Section 7.02(o), aggregate principal amount of Capitalized
Lease Liabilities and Purchase Money Debt secured by liens pursuant to Section
7.02(i): $50,000,000 $____________         (o) In reliance upon Section 7.02(o),
aggregate principal amount of cash management obligations in the ordinary course
of business secured by liens pursuant to Section 7.02(o): $25,000,000
$____________         (q) Aggregate principal amount of other Indebtedness under
Section 7.01(q) of the Credit Agreement (including Indebtedness then outstanding
secured by Liens permitted pursuant to Section 7.02(cc): $10,000,000
$____________

 



 



 

2 In case of any inconsistency between the provisions of this Schedule and the
provisions of the Credit Agreement, the Credit Agreement shall prevail

 

A-6

 

 

Final Version

 

Section 7.02 — Liens

 



 

Maximum
Permitted (at
any time
outstanding)

Actual
(measured as
of the
Statement
Date)

(c) Aggregate amount of collateral consisting of cash or Cash Equivalents’
securing Permitted Swap Obligations under Section 7.02(c) of the Credit
Agreement:3 $60,000,000 ________         (f) Aggregate amount of collateral
consisting of cash or Cash Equivalents securing letters of credit issued in
respect of obligations to insurers under Section 7.02(f) of the Credit
Agreement: $20,000,000 ________         (i) Aggregate principal amount of
Capitalized Lease Liabilities or Purchase Money Debt secured by Liens under
Section 7.02(i) of the Credit Agreement: $50,000,000 ________         (o)
Aggregate amount of cash management obligations in the ordinary course secured
by Liens under Section 7.02(o) of the Credit Agreement: $25,000,000 ________    
    (cc) Aggregate amount of obligations and the principal amount of
Indebtedness incurred and then outstanding pursuant to Section 7.01(q):
$10,000,000 ________

 



 

 

3 For purposes of this Item (a), in the case of Cash Equivalents described in
clauses (a), (b), (e) and (f) of the definition thereof, the one year (or
twelve-month, as applicable) maturity limitation set forth in such clauses shall
be disregarded.

 

A-7

 

 

Final Version 

 

Section 7.03 — Disposition of Assets

 



 

Maximum
Permitted
(for the
period
indicated)

Actual
(measured as
indicated)

(e) Aggregate statutory profit and/or gains on insurance policy sales or other
portfolio transfers resulting from all Dispositions pursuant to a Reinsurance
Agreement consummated after the Effective Date under clause (ii) of
Section 7.03(e) of the Credit Agreement, subject to the provisos in clauses (x)
and (y) of such Section:

$400,000,000 during the term of the Credit Agreement

 

$150,000,000
in any

Fiscal Year

 

 

through the Statement Date

 

$_________
for the
Fiscal Year through the Statement Date



A-8

 

 

Final Version 

 

Section 7.11 — Debt to Total Capitalization Ratio

  

(a) Maximum permitted: 30.0%           (b) Actual (measured as of the Statement
Date):               (i) the principal amount of and accrued but unpaid interest
on all Indebtedness of the Company outstanding on such date:                 (A)
Indebtedness owing to any Subsidiary:                 (B) the liabilities (if
any) of the Company in respect of Swap Contracts as determined by reference to
the Swap Termination Value thereof:                 (C) indebtedness in respect
of letters of credit, whether or not drawn, and bankers acceptances and letters
of guaranty issued for the account or upon the application or request of the
Company                 (D) Repurchase Agreement Indebtedness in an aggregate
amount of up to $100,000,000                 (E) sum of (b)(i)(A) + (b)(i)(B) +
(b)(i)(C) + (b)(i) (D):                 (F) (b)(i) minus (b)(i)(E):            
  (ii) Total Capitalization:                 (A) Total Shareholders’ Equity of
the Company                 (B) sum of (b)(i)(F) + (b)(ii)(A):             (c)
Ratio of (b)(i)(F) to (b)(ii)(B):  



 





A-9

 

 

Final Version 

 

Section 7.12 — Minimum Consolidated Net Worth

 



(a) Permitted Amount       (i) Starting Amount $2,674,000,000           (ii) An
amount equal to 50% of the Net Equity Proceeds received by the Company from the
issuance and sale of Equity Interests of the Company, including the conversion
of debt securities of the Company into Equity Interests after the first fiscal
quarter after the Closing Date:             (iii) Sum of (a)(i) + (a)(ii):      
    (b) Current Consolidated Net Worth           (i) Total common and preferred
shareholders’ equity of the Company as determined on a Consolidated basis and in
accordance with GAAP             (ii) unrealized gains (losses) on securities as
determined in accordance with FASB ASC 320 (Investments–Debt and Equity
Securities)             (iii) any charges taken to write off any goodwill
included on the Company’s balance sheet on the Closing Date to the extent such
charges are required by FASB ASC 320 (Investments–Debt and Equity Securities)
and ASC 350 (Intangibles–Goodwill and Others)             (iv) Accumulated Other
Comprehensive Income and Accumulated Other Comprehensive Loss             (v)
Sum of (b)(ii) + (b)(iii) + (b)(iv)           (c) Difference of (b)(i) – (b)(v)
 

  



A-10

 

 

Final Version 

 

Section 7.14 — Aggregate RBC Ratio

 



(a) Minimum required: 250%       (b) Actual (measured as of the Statement Date):
          (i) aggregate Total Adjusted Capital (as defined by each relevant
Insurance Subsidiary’s Department) for all Insurance Subsidiaries taken as a
whole:             (ii) aggregate Authorized Control Level Risk-Based Capital
(as defined by each relevant Insurance Subsidiary’s Department) for all
Insurance Subsidiaries taken as a whole:             (iii) ratio of (b)(i) to
(b)(ii) (expressed as a percentage):           (c) One half of the ratio in
(b)(iii) (expressed as a percentage):  



A-11

 

 

Final Version 

 

EXHIBIT B-1

 

FORM OF REVOLVING LOAN NOTE

 



$[___,___,___]   May [  ], 2015 New York, New York

 

FOR VALUE RECEIVED, CNO FINANCIAL GROUP, INC., a Delaware corporation (the
“Company”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns, on or before [ _______ ], the lesser of (a) $[___,___,___] and (b) the
unpaid principal amount of all advances made by Payee to the Company as
Revolving Loans under the Credit Agreement referred to below.

 

The Company also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit
Agreement, dated as of May [  ], 2015 (as may be amended, restated, amended and
restated, replaced, refinanced, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CNO FINANCIAL GROUP, INC., a Delaware
corporation (the “Company”), the Lenders from time to time party thereto and
KEYBANK NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such
capacity, including any successor thereto, the “Agent”). Capitalized terms used
but not defined herein have the meanings given to such terms in the Credit
Agreement.

 

This Note is one of the “Revolving Loan Notes” in the aggregate principal amount
of $[___,___,___] and is issued pursuant to and entitled to the benefits of the
Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Loans evidenced hereby
were made and are to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Agent’s
Office or at such other place as shall be designated in writing for such purpose
in accordance with the terms of the Credit Agreement. Unless and until an
Assignment and Assumption effecting the assignment or transfer of the
obligations evidenced hereby shall have been accepted by the Agent and recorded
in the Register, the Company, the Agent and Lenders shall be entitled to deem
and treat Payee as the owner and holder of this Note and the obligations
evidenced hereby. Payee hereby agrees, by its acceptance hereof, that before
disposing of this Note or any part hereof it will make a notation hereon of all
principal payments previously made hereunder and of the date to which interest
hereon has been paid; provided, the failure to make a notation of any payment
made on this Note shall not limit or otherwise affect the obligations of the
Company hereunder with respect to payments of principal of or interest on this
Note.

 

This Note is subject to mandatory prepayment and to prepayment at the option of
the Company, each as provided in the Credit Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE COMPANY AND PAYEE HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.

B-1-1

 

  

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Company, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

The Company promises to pay costs and expenses, including Attorney Costs, as
provided in the Credit Agreement, incurred in the collection and enforcement of
this Note. The Company and any endorsers of this Note hereby consent to renewals
and extensions of time at or after the maturity hereof, without notice, and
hereby waive diligence, presentment, protest, demand notice of every kind and,
to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

 

[Remainder of page intentionally left blank]

 

B-1-2

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

  CNO FINANCIAL GROUP, INC.         By:     Name:     Title:  

  

B-1-3

 

 

Final Version

 

TRANSACTIONS ON
REVOLVING LOAN NOTE

 


Date

Amount of Loan
Made This Date

Amount of
Principal Paid
This Date

Outstanding Principal
Balance This Date

Notation
Made By

                   

 

B-1-4

 

 

Final Version

 

EXHIBIT B-2

 

FORM OF SWING LINE NOTE

 

$[___,___,___]
May [  ], 2015 New York, New York

 

FOR VALUE RECEIVED, CNO FINANCIAL GROUP, INC., a Delaware corporation (the
“Company”), promises to pay to KEYBANK NATIONAL ASSOCIATION., as Swing Line
Lender (“Payee”), on or before [ _______ ], the lesser of (a) $[___,___,___] and
(b) the unpaid principal amount of all advances made by Payee to the Company as
Swing Line Loans under the Credit Agreement referred to below.

 

The Company also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit
Agreement, dated as of May [  ], 2015 (as may be amended, restated, amended and
restated, replaced, refinanced, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CNO FINANCIAL GROUP, INC., a Delaware
corporation (the “Company”), the Lenders from time to time party thereto and
KEYBANK NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such
capacity, including any successor thereto, the “Agent”). Capitalized terms used
but not defined herein have the meanings given to such terms in the Credit
Agreement.

 

This Note is the “Swing Line Note” and is issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Swing Line Loans
evidenced hereby were made and are to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Lending
Office of the Swing Line Lender or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.

 

This Note is subject to mandatory prepayment and to prepayment at the option of
the Company, each as provided in the Credit Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE COMPANY AND PAYEE HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

B-2-1

 

  

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Company, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

The Company promises to pay costs and expenses, including Attorney Costs, as
provided in the Credit Agreement, incurred in the collection and enforcement of
this Note. The Company and any endorsers of this Note hereby consent to renewals
and extensions of time at or after the maturity hereof, without notice, and
hereby waive diligence, presentment, protest, demand notice of every kind and,
to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

 

[Remainder of page intentionally left blank]

 

B-2-2

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

  CNO FINANCIAL GROUP, INC.         By:     Name:   Title:

B-2-3

 

 

TRANSACTIONS ON
SWING LINE NOTE

 


Date

Amount of Loan Made
This Date

Amount of Principal
Paid This Date

Outstanding Principal
Balance This Date

Notation
Made By

                   

 

B-2-4

 

 

Final Version

 

EXHIBIT C-1

 

FORM OF LOAN NOTICE

 

Date: _____________ , 2015

 

To:KeyBank National Association, as Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of May [  ], 2015
(as may be amended, restated, amended and restated, replaced, refinanced,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CNO FINANCIAL GROUP, INC., a Delaware corporation (the “Company”), the
Lenders from time to time party thereto and KEYBANK NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, including any successor
thereto, the “Agent”). Capitalized terms used but not defined herein have the
meanings given to such terms in the Credit Agreement.

 

Pursuant to Section [2.02][2.03] of the Credit Agreement, the Company desires
that Lenders make the following Loans to the Company in accordance with the
applicable terms and conditions of the Credit Agreement on [ ] (the “Borrowing
Date”):

 

Revolving Loans

 

¨ Base Rate Loans: $[___,___,___]       ¨ Eurodollar Rate Loans, with an initial
Interest Period of ________ month(s): $[___,___,___]       Swing Line Loans:
$[___,___,___]

 

The Company hereby certifies that:

 

(i)       after making the Loans requested on the Borrowing Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;

 

(ii)      as of the Borrowing Date, the representations and warranties contained
in each of the Loan Documents are true and correct in all material respects on
and as of such Borrowing Date to the same extent as though made on and as of
such date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respects on and as of such earlier date;
provided that, in each case, such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof; and

 



C-1-1

 

 

(iii)     as of the Borrowing Date, no event has occurred and is continuing or
would result from the consummation of the borrowing contemplated hereby that
would constitute an Event of Default or a Default. 

 

The account of the Company to which the proceeds of the Loans requested on the
Borrowing Date are to be made available by the Agent to the Company are as
follows:

 

  Bank Name: _______________________   Bank Address: _______________________  
ABA Number: _______________________   Account Number: _______________________  
Attention: _______________________   Reference: _______________________

 

[The Company hereby agrees that if it fails to borrow the Eurodollar Rate Loans
requested hereby (including as a result of the failure of the Credit Agreement
to become effective), the Company shall, after receipt of a written request by
any Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any losses, costs or expenses
that such Lender may reasonably incur as a result of such failure, including any
loss, cost or expense (excluding loss of anticipated profits) actually incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund such Eurodollar Rate Loan]1

 

Date:  _____________ , 2015 CNO FINANCIAL GROUP, INC.         By:     Name:  
Title:

 



 

 

1Applicable with respect to Borrowing of Eurodollar Rate Loans only.

 

C-1-2

 



Final Version

 

EXHIBIT C-2

 

FORM OF CONVERSION/CONTINUATION NOTICE

 

Reference is made to that certain Credit Agreement, dated as of May [  ], 2015
(as may be amended, restated, amended and restated, replaced, refinanced,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CNO FINANCIAL GROUP, INC., a Delaware corporation (the “Company”), the
Lenders from time to time party thereto and KEYBANK NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, including any successor
thereto, the “Agent”). Capitalized terms used but not defined herein have the
meanings given to such terms in the Credit Agreement.

 

Pursuant to Section 2.06 of the Credit Agreement, the Company desires to convert
or to continue the following Loans, each such conversion and/or continuation to
be effective as of [ ˜ ]:

 

Revolving Loans:

 

$[___,___,___] Eurodollar Rate Loans to be continued with Interest Period of
[____] month(s)     $[___,___,___] Base Rate Loans to be converted to Eurodollar
Rate Loans with Interest Period of ____ month(s)     $[___,___,___] Eurodollar
Rate Loans to be converted to Base Rate Loans

 

Date:  [________]   CNO FINANCIAL GROUP, INC.             By:       Name:    
Title:

 

C-2-1

   

 

Final Version

 

EXHIBIT C-3

 

FORM OF ISSUANCE NOTICE

 

Reference is made to that certain Credit Agreement, dated as of May [  ], 2015
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among CNO
FINANCIAL GROUP, INC., the other parties thereto from time to time, the Lenders
party thereto from time to time and KEYBANK NATIONAL ASSOCIATION, as Agent.

 

Pursuant to Section 2.04 of the Credit Agreement, the Company desires a Letter
of Credit to be issued in accordance with the terms and conditions of the Credit
Agreement on [ _______ ] (the “Borrowing Date”) in an aggregate face amount of
$[___,___,___].

 

Attached hereto for each such Letter of Credit are the following:

 

(a)          the Issuing Bank

 

(b)          the stated amount of such Letter of Credit;

 

(c)          the name and address of the beneficiary;

 

(d)          the expiration date; and

 

(e)          either (i) the verbatim text of such proposed Letter of Credit, or
(ii) a description of the proposed terms and conditions of such Letter of
Credit, including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of such Letter of Credit, would require the Issuing Bank to make payment under
such Letter of Credit.

 

The Company hereby certifies that:

 

(i)         after issuing such Letter of Credit requested on the Borrowing Date,
the Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect;

 

(ii)        as of the Borrowing Date, the representations and warranties
contained in each of the Loan Documents are true and correct in all material
respects on and as of such Borrowing Date to the same extent as though made on
and as of such date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects on and as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; and

 

C-3-1

   

 

(iii)       as of such Borrowing Date, no event has occurred and is continuing
or would result from the consummation of the issuance contemplated hereby that
would constitute an Event of Default or a Default.

 

Date:  [________]   CNO FINANCIAL GROUP, INC.             By:       Name:    
Title:

 

C-3-2

   

 

Final Version

 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the][an]
“Assigned Interest”). Each such sale and assignment is without recourse to
[the][any]

 

 

 



1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

D-1

   

 

Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the] [any] Assignor.

 

1.         Assignor[s]:  _____________________

 

2.         Assignee[s]:  _____________________

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.         Company: CNO Financial Group, Inc.

 

4.         Agent: KeyBank National Association, as the administrative agent
under the Credit Agreement

 

5.         Credit Agreement: Credit Agreement, dated as of May [ ], 2015, among
CNO Financial Group, Inc., the Lenders from time to time party thereto and
KeyBank National Association, as Agent.

 

6.         Assigned Interest[s]:

 

Assignor[s]5 Assignee[s]6 Facility
Assigned7 Aggregate
Amount of
Commitment/
Loans
for All Lenders Amount of
Commitment/
Assigned Loans
Assigned8

Percentage
Assigned of
Commitment/

Loans9

CUSIP
Number                     $ $ %                 $ $ %                 $ $ %    
     

 

[7.        Trade Date:     ]10

 

 





5 List each Assignor, as appropriate.

6 List each Assignee, as appropriate.

7 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment.

8 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

D-2

   

 

Effective Date: _______________, 20__ [TO BE INSERTED BY AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR   [NAME OF ASSIGNOR][S]         By:       Title:         ASSIGNEE  
[NAME OF ASSIGNEE][S]         By:       Title:

 

[Consented to and]11 Accepted:

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

By:       Title:  

 

[Consented to:]12

 

[CNO FINANCIAL GROUP, INC., as the Company

 

By:       Title:]  

 



 



10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

11 To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

12 To be added only if the consent of the Company is required by the terms of
the Credit Agreement

 

D-3

   



 

Final Version

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.         Representations and Warranties.

 

1.1.      Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.      Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements of an Eligible Assignee under the
Credit Agreement (subject to such consents, if any, as may be required under the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Agent, [the][any] Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

D-4

   

 

 

2.         Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

 

3.         General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by the law of the State of New York.

 

D-5

   



 

Final Version

 

EXHIBIT E

 

EURODOLLAR RATE FUNDING LOSS DETERMINATION METHODOLOGY

 

(COFO - COFBD) x P x D

360

 

COFO = COST OF FUNDS AT ORIGINATION (AS QUOTED BY THE AGENT)

 

COFBD = COST OF FUNDS AT BREAK DATE FOR THE DAYS REMAINING IN THE

ORIGINAL INTEREST PERIOD (AS QUOTED BY THE AGENT)

 

P = PRINCIPAL

 

D = NUMBER OF DAYS LEFT IN ORIGINAL INTEREST PERIOD

 

E-1

   

 

Final Version

 

EXHIBIT G-1

 

FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement, dated as of May [  ], 2015
(as may be amended, restated, amended and restated, replaced, refinanced,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CNO FINANCIAL GROUP, INC., a Delaware corporation (the “Company”), the
Lenders from time to time party thereto and KEYBANK NATIONAL ASSOCIATION., as
administrative agent for the Lenders (in such capacity, including any successor
thereto, the “Agent”). Capitalized terms used but not defined herein have the
meanings given to such terms in the Credit Agreement.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Company within the meaning of Section 881(c)(3)(B) of the
Code, and (iv) it is not a “controlled foreign corporation” related to the
Company as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Company with a certificate of
its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Agent in writing and (2) the undersigned shall furnish the Company and the
Agent a properly completed and currently effective certificate and IRS
Form W-8BEN or W-8BEN-E in either the calendar year in which payment is to be
made by the Company or the Agent to the undersigned, or in either of the two
calendar years preceding such payment.

 

[Signature Page Follows]

 

G-1-1

   

 

  [Lender]       By:       Name:     Title:       [Address]    
Dated:  ______________________, 20[  ]  

 

G-1-2

   

 

Final Version

 

EXHIBIT G-2

 

FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Credit Agreement, dated as of May [  ], 2015
(as may be amended, restated, amended and restated, replaced, refinanced,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CNO FINANCIAL GROUP, INC., a Delaware corporation (the “Company”), the
Lenders from time to time party thereto and KEYBANK NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, including any successor
thereto, the “Agent”). Capitalized terms used but not defined herein have the
meanings given to such terms in the Credit Agreement.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Company within the meaning
of Section 881(c)(3)(B) of the Code, and (v) none of its direct or indirect
partners/members is a “controlled foreign corporation” related to the Company as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Company with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E from each of its partners/members
claiming the portfolio interest exemption; provided that, for the avoidance of
doubt, the foregoing shall not limit the obligation of the Lender to provide, in
the case of a partner/member not claiming the portfolio interest exemption, an
IRS Form W-8ECI, Form W-9, Form W-8BEN, Form W-8BEN-E or Form W-8IMY (including
appropriate underlying certificates from each interest holder of such
partner/member), in each case establishing such partner/member’s available
exemption from U.S. federal withholding tax. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the Agent in
writing and (2) the undersigned shall have at all times furnished the Company
and the Agent with a properly completed and currently effective certificate and
IRS Form W-8IMY and accompanying IRS Forms W-8BEN or W-8BEN-E in either the
calendar year in which payment is to be made by the Company or the Agent to the
undersigned, or in either of the two calendar years preceding such payment.

 

[Signature Page Follows]

 

G-2-1

 

 

  [Lender]         By:        Name:     Title:         [Address]

 

Dated: ____________________, 20[ ]

  

G-2-2

 

  

Final Version

 

EXHIBIT G-3

 

FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement, dated as of May [  ], 2015
(as may be amended, restated, amended and restated, replaced, refinanced,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CNO FINANCIAL GROUP, INC., a Delaware corporation (the “Company”), the
Lenders from time to time party thereto and KEYBANK NATIONAL ASSOCIATION., as
administrative agent for the Lenders (in such capacity, including any successor
thereto, the “Agent”). Capitalized terms used but not defined herein have the
meanings given to such terms in the Credit Agreement.

 

Pursuant to the provisions of Section 3.01(e) and 10.07(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Company within the
meaning of Section 881(c)(3)(B) of the Code, and (iv) it is not a “controlled
foreign corporation” related to the Company as described in Section 881(c)(3)(C)
of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate and IRS Form
W-8BEN or W-8BEN-E in either the calendar year in which payment is to be made to
the undersigned, or in either of the two calendar years preceding such payment.

 

[Signature Page Follows]

 

G-3-1

 

 

  [Participant]         By:         Name:     Title:         [Address]

 

Dated: ___________________, 20[  ]

 



G-3-2

 

  

Final Version

 

EXHIBIT G-4

 

FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement, dated as of May [  ], 2015
(as may be amended, restated, amended and restated, replaced, refinanced,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CNO FINANCIAL GROUP, INC., a Delaware corporation (the “Company”), the
Lenders from time to time party thereto and KEYBANK NATIONAL ASSOCIATION., as
administrative agent for the Lenders (in such capacity, including any successor
thereto, the “Agent”). Capitalized terms used but not defined herein have the
meanings given to such terms in the Credit Agreement.

 

Pursuant to the provisions of Section 3.01(e) and 10.07(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect to such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Company within the
meaning of Section 881(c)(3)(B) of the Code, and (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to the
Company as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E from each of its partners/members
claiming the portfolio interest exemption; provided that, for the avoidance of
doubt, the foregoing shall not limit the obligation of the undersigned to
provide, in the case of a partner/member not claiming the portfolio interest
exemption, an IRS Form W-8ECI, Form W-9, Form W-8BEN, Form W-8BEN-E or
Form W-8IMY (including appropriate underlying certificates from each interest
holder of such partner/member), in each case establishing such partner/member’s
available exemption from U.S. federal withholding tax. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate and IRS Form
W-8IMY and accompanying IRS Forms W-8BEN or W-8BEN-E in either the calendar year
in which payment is to be made to the under-signed, or in either of the two
calendar years preceding such payment.

 

[Signature Page Follows]

 

G-4-1

 

 

  [Participant]         By:         Name:     Title:         [Address]

 

Dated: _______________, 20[  ]

  

G-4-2

 

 

Final Version

 

EXHIBIT I

 

FORM OF SOLVENCY CERTIFICATE
May [  ], 2015

 

The undersigned, ____________________, the Chief Financial Officer of CNO
Financial Group, Inc., a Delaware corporation (“CNO”), is familiar with the
properties, businesses, assets and liabilities of CNO and its Subsidiaries and
is duly authorized to execute this certificate (this “Solvency Certificate”) on
behalf of CNO.

 

This Solvency Certificate is delivered pursuant to Section 4.01(h)(ii) of the
Credit Agreement dated as of May [  ], 2015 (the “Credit Agreement”; terms
defined therein unless otherwise defined herein being used herein as therein
defined) among CNO, each Lender from time to time party thereto and KeyBank
National Association., as Agent and the other parties thereto.

 

1.          The undersigned certifies, on behalf of CNO and not in his
individual capacity, that he has made such investigation and inquiries as to the
financial condition of CNO as the undersigned deems necessary and prudent for
the purposes of providing this Solvency Certificate.

 

2.          The undersigned certifies, on behalf of CNO and not in his
individual capacity, that (a) the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Solvency Certificate were made in good faith and were based on assumptions
reasonably believed by CNO to be fair in light of the circumstances existing at
the time made and continue to be fair as of the date hereof; and (b) for
purposes of providing this Solvency Certificate, the amount of contingent
liabilities has been computed as the amount that, in the light of all the facts
and circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

BASED ON THE FOREGOING, the undersigned certifies, on behalf of CNOand not in
his individual capacity, that, on the date hereof, before and after giving
effect to the Transactions (and the Loans made or to be made and other
obligations incurred or to be incurred on the date hereof):

 

(i)          the fair value of the assets of CNO, at a fair valuation, exceeds
its debts and liabilities, subordinated, contingent or otherwise;

 

(ii)         CNO does not intend to, and CNO believes that it will not, incur
debts or liabilities beyond CNO’s ability to pay such debts and liabilities as
they mature;

 

(iii)        CNO is able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and

 

(iv)        CNO does not have unreasonably small capital with which to conduct
the business in which it is engaged as such business is now conducted and is
proposed to be conducted after the date hereof.

 

I-1

 

  

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the first date written above, solely in his capacity as the Chief Financial
Officer of CNO and not in his individual capacity.

 

  Name:         Title: Chief Financial Officer

 

I-2

 

  

Final Version

 

EXHIBIT K

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, dated as of May [  ], 2015 (this “Agreement”), by and
among [NEW LENDERS] (each a “Lender” and collectively the “Lenders”), CNO
FINANCIAL GROUP, INC., a Delaware corporation (the “Company”) and KEYBANK
NATIONAL ASSOCIATION (“KeyBank”), as Agent.

 

RECITALS:

 

WHEREAS, reference is hereby made that certain Credit Agreement, dated as of
May [  ], 2015 (as may be amended, restated, amended and restated, replaced,
refinanced, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among the Company, the Lenders party
thereto from time to time and KeyBank, as Agent; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Company may provide New Revolving Commitments by entering into one or more
Joinder Agreements with the New Revolving Loan Lenders, as applicable.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Each Lender party hereto hereby agrees to commit to provide its respective
Commitment as set forth on Schedule A annexed hereto, on the terms and subject
to the conditions set forth below:

 

Each Lender (i) confirms that it has received a copy of the Credit Agreement and
the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement and it is sophisticated with respect to decisions to make loans
similar to those contemplated to be made hereunder and it is experienced in
making loans of such type; (ii) agrees that it will, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto and
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

Each Lender hereby agrees to make its Commitment on the following terms and
conditions:

 

1.Fees. The Company agrees to pay each [New Revolving Loan Lender] its Pro Rata
Share of an aggregate fee equal to [________ __, ____] on [_________ __, ____].

 

K-1

 

  

2.[New Lenders.  Each New Revolving Loan Lender acknowledges and agrees that
upon its execution of this Agreement that such New Revolving Loan Lender shall
become a “Lender” under, and for all purposes of, the Credit Agreement and the
other Loan Documents, and shall be subject to and bound by the terms thereof,
and shall perform all the obligations of and shall have all rights of a Lender
thereunder.]1

 

3.Credit Agreement Governs. Except as set forth in this Agreement, New Revolving
Loans shall otherwise be subject to the provisions of the Credit Agreement and
the other Loan Documents.

 

4.The Company’s Certifications.  By its execution of this Agreement, the
undersigned officer and the Company hereby certify that:

 

i.The representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects on and as of
the date hereof to the same extent as though made on and as of the date hereof,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties were true and
correct in all material respects on and as of such earlier date; provided that,
in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and

 

ii.No event has occurred and is continuing or would result from the consummation
of the Proposed Borrowing contemplated hereby that would constitute a Default or
an Event of Default.

 

5.The Company Covenants. By its execution of this Agreement, the Company hereby
covenants that:

 

i.The Company shall make any payments required pursuant to Section 3.05(b) of
the Credit Agreement in connection with the New Revolving Loan Commitments;

 

ii.The Company shall deliver or cause to be delivered the following legal
opinions and documents: [___________], together with all other legal opinions
and other documents reasonably requested by the Agent in connection with this
Agreement; and

 

iii.Set forth on the attached officer’s certificate are the calculations (in
reasonable detail) demonstrating compliance with the financial tests described
in Sections 7.11, 7.12 and 7.14 of the Credit Agreement.

 

6.Eligible Assignee. By its execution of this Agreement, each New Revolving Loan
Lender represents and warrants that it is an Eligible Assignee.

 



 

 

1   Insert bracketed language if the lending institution is not already a
Lender.

 

K-2

 

  

7.Notice. For purposes of the Credit Agreement, the initial notice address of
each New Revolving Loan Lender shall be as set forth below its signature below.

 

8.Foreign Lenders. For each New Revolving Loan Lender that is a Foreign Lender,
delivered herewith to the Agent are such forms, certificates or other evidence
with respect to United States federal income tax withholding matters as such New
Revolving Loan Lender may be required to deliver to the Agent pursuant to
Section 3.01(e) of the Credit Agreement.

 

9.Recordation of the New Loans. Upon execution and delivery hereof, the Agent
will record the New Revolving Loans made by New Revolving Loan Lenders in the
Register.

 

10.Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

 

11.Entire Agreement. This Agreement, together with the Credit Agreement and the
other Loan Documents, embodies the entire agreement and understanding among the
parties with respect to the subject matter hereof and thereof and supersedes all
other prior or contemporaneous agreements and understandings of such Persons,
verbal or written, relating to the subject matter hereof and thereof.

 

12.GOVERNING LAW. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

 

18.Severability. If any provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction then, to the fullest extent permitted by law,
(i) such provision shall, as to such jurisdiction, be ineffective to the extent
(but only to the extent) of such invalidity, illegality or unenforceability,
(ii) the other provisions of this Agreement shall remain in full force and
effect in such jurisdiction and shall be liberally construed in favor of the
Lenders in order to carry out the intentions of the parties thereto as nearly as
may be possible and (iii) the invalidity, illegality or unenforceability of any
such provision in any jurisdiction shall not affect the validity, legality or
enforceability of such provision in any other jurisdiction.

 

19.Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument.

 

[Remainder of page intentionally left blank]

  

K-3

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of [_____________,
______].

 



  [NAME OF LENDER]       By:     Name:   Title:       Notice Address:      
Attention:   Telephone:   Facsimile:       CNO FINANCIAL GROUP, INC.       By:  
  Name:   Title:

 





K-4

 

  

  Consented to by:         KEYBANK NATIONAL ASSOCIATION,   as Agent       By:  
  Authorized Signatory

 

K-5

 